 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Cork & Seal Company, Inc. and UnitedSteelworkers of America, AFL-CIO-CLC.Cases 27-CA-6084, 27-CA-6127, 27-CA-6176, -3, -4, 27-CA-6217, -2, 27-CA-6321,27-CA-6364, and 27-CA-6372March 17, 1981DECISION AND ORDEROn August 6, 1980, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, counsel for Respond-ent filed exceptions and a supporting brief, andcounsel for the General Counsel and the ChargingParty filed answering briefs and cross-exceptions tothe Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that thepreelection statements made by Supervisors Dow-dell and Louden to employees-to the effect that,"if the Union got in," Pepsi, Respondent's sole cus-tomer of steel cans, "would switch to less costlyaluminum cans and Respondent would be forced toshut down"-constituted predictions of adverseconsequences beyond Respondent's control whichwere grounded on an "objective factual basis" and,therefore, are not violative of Section 8(a)(1) of theAct. He reached that conclusion on the basis ofemployee Russell's credited testimony that, duringseveral discussions with employees on the subject,Dowdell articulated the premise underlying hisstatement-that, if the Steelworkers won the elec-tion and its master contract was applied, Respond-ent's wages would increase by 30 to 40 percent andlabor costs could become so high that the Compa-ny might lose the Pepsi account.2We find merit inthe exceptions of the General Counsel and Charg-ing Party to the dismissal of this allegation in thecomplaint.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In the absence of exceptions thereto, Chairman Fanning adopts the Ad-ministrative Law Judge's dismissal of 8(aXl) allegations pertaining to thedenial of union representation at certain disciplinary interviews, notingthat he dissented in Baton Rouge Water Works Company, 246 NLRB 995(1979), relied on by the Administrative Law Judge.2 We also note that the Administrative Law Judge found that Dowdellalso told employee McLelland that Respondent never would pay thewages called for in the Steelworkers master contract.255 NLRB No. 4Respondent is free to communicate to its em-ployees its beliefs and even its predictions if its pre-dictions are based solely on objective facts whichconvey its belief as to demonstrably probable con-sequences beyond its control.3Here, Respondentclearly has not met its burden of providing an ob-jective factual basis for these statements, because itdoes not necessarily follow that a union electionvictory per se would increase Respondent's laborcosts disproportionally to Pepsi's willingness to payincreased costs if passed on, or that Pepsi woulddiscontinue purchasing Respondent's steel cans, orthat Respondent would have to close its Worlandplant as a consequence thereof. Nor is there anyshowing that any of these speculative consequencesare beyond Respondent's control. We find, there-fore, that these statements were made in the con-text of a pervasive anti-Steelworkers campaignwhich Respondent emphasized by threats of jobloss if the "wrong" union became the employees'representative, and that they were made for thepurpose of inducing the employees to vote againstthe Steelworkers, and thus interfered with theirSection 7 rights in violation of Section 8(a)(1) ofthe Act. We shall, therefore, amend the recom-mended Order accordingly.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below,5and hereby orders that the Respond-ent, Crown Cork & Seal Company, Inc., Worland,Wyoming, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Add the following as paragraph l(d) and relet-ter the subsequent paragraphs accordingly:"(d) Threatening employees with plant shut-downs."2. Substitute the following for paragraph l(k):"(k) In any other manner interfering with, re-straining, or coercing employees at our Worland,Wyoming, plant in the exercise of the rights guar-anteed them by Section 7 of the Act."3 N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 619 (1969).4 The Administrative Law Judge's Conclusions of Law are modifiedby adding the following as 3(b), and relettering the subsequent Conclu-sions of Law accordingly:"(b) Threatening plant closure if the Union came in, by SupervisorsDowdell and Louden."5 The Administrative Law Judge's recommended Order encompassesall of Respondent's operations which are subject to the Board's jurisdic-tion. We find no warrant on the record for the overly broad scope of theOrder, and, accordingly, we shall limit it to Respondent's Worland, Wyo-ming, plant, which is the only facility involved herein.14 CROWN CORK & SEAL COMPANY, INC.3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate employees con-cerning their own or other employees' unionactivities or sympathies, including by question-ing them about attendance at union meetingsor how they intend to vote in a Board elec-tion.WE WILL NOT threaten employees withplant shutdowns.WE WILL NOT discipline or threaten to disci-pline employees engaged in union or otherprotected concerted activities because said ac-tivities violate the "no-solicitation" rule (rulenumber 12) contained in plant rules and regu-lations introduced into the Worland plant onor about August 21, 1978.WE WILL NOT devise or put into effect anyother rule or regulation having the effect oflimiting our employees' rights to engage inunion or other protected concerted activities,where our purpose is to discourage member-ship in or activities on behalf of the said Steel-workers, or any other labor union.WE WILL NOT begin or maintain a programof watching our employees closely in the per-formance of their work to catch them in mis-takes or other misconduct because they engagein union or other protected concerted activi-ties, including serving in or running for posi-tions of leadership in the said Steelworkers, orany other labor union.WE WILL NOT prepare false or exaggeratedreports of misconduct of employees for inclu-sion in their personnel files because theyengage in union or other protected concertedactivities.WE WILL NOT refuse to permit employees tohave a union representative present during in-vestigatory interviews leading to potential dis-cipline of employees.WE WILL NOT render unlawful financial orother assistance to International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America, Local Union No. 307, orany other labor union, by setting employees upin a job so that they may meet new employeesand solicit them to join the said Teamsters orother union, or by encouraging employees toengage in such conduct, or by giving specialtreatment to employees favoring the saidTeamsters or other union such as permittingthem to leave work to confer with and receiveinformation from our agents which is helpfulto the said Teamsters or other union.WE WILL NOT discriminate against employ-ees by disciplining, demoting, discharging,reassigning to less desirable or more onerousshifts or job tasks, fabricating or exaggeratingreports or other writings for inclusion in per-sonnel files, or by extraordinary surveillanceor study of employees' working performancebecause they engage in union or other protect-ed concerted activities.WE WILL NOT fail or refuse to hire employ-ees because they are, or are believed to be,members of, or engaged in activities on behalfof, a labor organization, or because they arerelatives of persons engaged in such activities.WE WILL NOT discharge or otherwise dis-criminate against employees because they havefiled unfair labor practice charges or have oth-erwise given testimony under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees at ourWorland, Wyoming, plant in the exercise oftheir rights under Section 7 of the Act.WE WILL rescind and give no further forceor effect to the "no-solicitation" rule intro-duced into the Worland plant on or aboutAugust 21, 1978.WE WILL offer immediate and full reinstate-ment to Marion DeJong to the job as mainte-nance machinist on the day shift which he oc-cupied before mid-January 1979, or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges previously enjoyed,15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand WE WILL make him whole, with interest,for all wages and benefits which he lost as aresult of our discrimination against him, in-cluding for wages he lost during his 3-day sus-pension in late April-early May 1979, the re-duction in wages which he suffered as a resultof his demotion on or about May 14, 1979, andthe loss of his job when we fired him onAugust 24, 1979.WE WILL remove all adverse materials con-tained in Marion DeJong's personnel file andother records maintained by us, excepting onlyreferences prepared by his supervisor to an ex-tended break which he took on the evening ofApril 26, 1979.WE WILL, to the extent we have not alreadydone so, offer immediate and full reinstatementto their former jobs to James Weldon andGerald Kasselder, or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed.WE WILL make James Weldon and GeraldKasselder whole, with interest, for any lossesof wages or benefits they may have sufferedbetween their respective discharges in April1979 and the dates on which we give effect toour promise to reinstate them.WE WILL immediately offer employment toSharon DeJong in a job which she would havereceived if we had not failed and refused tohire her on and after February 17, 1979, withfull employment credit since that date for se-niority and other purposes.WE WILL make Sharon DeJong whole, withinterest, for any losses of pay or other benefitswhich she may have suffered due to her nothaving been hired on or after February 17,1979.All of our employees are free to become mem-bers of, or engage in activities on behalf of, UnitedSteelworkers of America, AFL-CIO-CLC, or anyother labor organization.CROWN CORK & SEAL COMPANY,INC.DECISIONSTATEMENT OF THE CASE1. INTRODUCTIONTIMOTHY D. NELSON, Administrative Law Judge: Iheard these consolidated cases at Worland, Wyoming, onNovember 6, 7, 8, 27, 28, and 29, 1979. They involve al-leged violations by Crown Cork & Seal Company, Inc.(Respondent), of Section 8(a)(1), (2), (3), and (4) of theNational Labor Relations Act, as amended (the Act), in aperiod spanning from August 1978 through August 1979.All alleged violations were initially brought to the atten-tion of the Regional Director for Region 27 of the Na-tional Labor Relations Board pursuant to successiveunfair labor practice charges against Respondent filed byUnited Steelworkers of America, AFL-CIO-CLC (theUnion), on various dates in 1979. At various interveningstages, the Regional Director issued various complaints,consolidated complaints, and amended consolidated com-plaints and, through counsel for the General Counsel,further amended the outstanding consolidated amendedcomplaint at the opening of the hearing.Due to the unnecessary proliferation of case docketnumbers, the lack of any single comprehensive com-plaint, and the omission by the General Counsel on briefof any statement of the case, the procedural history ofthis case has been most difficult to unravel. From carefulexamination of the formal papers, however, the follow-ing summary appears accurately to reflect the sequenceof charges and complaint allegations as they emergedprior to, and at, the hearing (all dates in the summary arein 1979):January 25: The 8(a)(3) charge filed in Case 27-CA-6084 alleging discriminatory discharge of Yvonne Hart-ley (not ultimately pursued).March 7: The 8(a)(2) charge filed in Case 27-CA-6127alleging unlawful assistance to rival union.March 21: The 8(a)(1) complaint and notice of hearingin Case 27-CA-6084 (apparently linked to allegations inamended Case 27-CA-6084 filed later) alleging multipleunlawful threats and interrogations and setting hearingfor July 10.March 26: The 8(a)(1) amended charge filed in Case27-CA-6084 alleging threats and interrogations.April 16: The 8(a)(3) charge filed in Case 27-CA-6176alleging discriminatory discharge of James Weldon.April 30: Order consolidating cases, amended com-plaint and notice of hearing in Cases 27-CA-6084 and6127 alleging 8(a)(1) threats, and interrogations and8(a)(2) unlawful assistance to rival union, setting hearingfor July 10.May 7: Separate 8(a)(3) charges filed in Cases 27-CA-6176-3 and -4, alleging, respectively, unlawful disciplineand threats of termination of Marion DeJong, and dis-criminatory discharge of Gerald Kasselder.May 18: (During pendency of investigation of Cases27-CA-6176-3 and -4) Regional Director approves8(a)(1) and (2) informal settlement agreement in Cases27-CA-6084 and 6127 containing "nonadmission" clauseand "reservation" clause excluding agreement's coveragefrom Cases 27-CA-6176 (-3 and -4) or other "relatedcharges" and permitting introduction of evidence bearingon "settled" matters in any hearing on "other relatedcharges."'The settlement agreement provided for posting of a notice containingassurances against unlawful assistance to rival organizing, plant closurethreats, or "in any other manner interferlingl with, restrain[ing], orcoerc[ing] employees in the exercise of their rights [as set forth in Section7 of the Act]." The settlement was set aside by the Regional Director onJune 25 without Respondent having commenced the notice posting pur-suant thereto.16 CROWN CORK & SEAL COMPANY, INC.May 21: Separate charges filed in Cases 27-CA-6217and 6217-2 alleging, respectively, 8(aXl) and (4) threatsand discrimination against Marion DeJong, and recharac-terizing the discharge of Gerald Kasselder (already thesubject of an 8(a)(3) charge in 27-CA-6176-4) as havingviolated Section 8(aX3).June 25: Order revoking settlement agreement, orderconsolidating cases, amended complaint and notice ofhearing in all cases referred to above, alleging breach ofMay 18 settlement agreement, realleging multiple 8(a)(2)unlawful assistance violations, and further alleging new8(aX)() violations in the promulgation and maintenance ofan unlawful no-solicitation rule, the denial of union rep-resentation at disciplinary interviews, and threats; andfurther alleging 8(a)(3) violations in the treatment ofMarion DeJong and the discharges of James Weldon andGerald Kasselder; and further alleging that the treatmentof Marion DeJong and the discharge of Gerald Kas-selder violated Section 8(a)(4); and setting hearing forOctober 30.July 10: Order rescheduling hearing on the foregoingto November 6, upon request of counsel for Respondent.August 17: The 8(a)(3) charge in Case 27-CA-6321 al-leging unlawful refusal to hire Sharon DeJong, wife ofabove-mentioned Marion DeJong.September 20: Order revoking settlement agreement,further order consolidating cases, amended consolidatedcomplaint and notice of hearing in all cases referred toabove containing same 8(a)(1), (2), (3), and (4) allegationsas in June 25 similar order, and further alleging 8(a)(3)discriminatory refusal to hire Sharon DeJong, and settinghearing for November 6.September 24: The 8(aX3) charge filed in Case 27-CA-6364 alleging discriminatory discharge of MarionDeJong.October 3: The 8(aX3) charge filed in Case 27-CA-6372 alleging discriminatory discharge of Roger Geer.October 26: Letter from the General Counsel to Re-spondent notifying of intention further to amend Septem-ber 20 amended consolidated complaint at November 6hearing by alleging additional counts of 8(a)(l) threats,interrogation, and denial of union representation at disci-plinary interviews, and by alleging additional 8(a)(3) vio-lations by the discharges of Marion DeJong and RogerGeer.November 6: The General Counsel's motion at hearingto amend in accordance with its October 26 letter.II. THE ISSUESRespondent has duly filed answers to the various com-plaints and amendments thereto denying all wrongdoingalleged therein, but admitting its status as an employerengaged in commerce and subject to the Board's jurisdic-tion. Respondent further admits that due filing and serv-ice on it of all charges and other moving papers has beenperfected, excepting only its contention that the alleged8(a)(2) unlawful assistance charge in Case 27-CA-6127was untimely filed outside the 6-month "limitations"period prescribed in Section 10(b) of the Act. In addi-tion, Respondent has formally denied the supervisorystatus of certain individuals alleged to have made state-ments violative of Section 8(a)(l).Respondent further denies that the Union is a "labororganization" within the meaning of Section 2(5) of theAct, affirmatively averring that the Union, as an interna-tional body, is "incapable of adequately representing em-ployees without the assistance of a Local." As is furtherdiscussed below, the Union was duly certified by theBoard in a companion representation matter as the exclu-sive bargaining representative of the unit employees inquestion and the question of the Union's status as a labororganization was litigated in that representation proceed-ing and is not subject to relitigation in these "subsequent,related proceedings." (NLRB Rules and Regulations,Sec. 102.67(f).) Accordingly, Respondent's contention inthis regard must be determined, pro forma, to be withoutmerit. The record also affirmatively reflects that theUnion meets all statutory tests as a "labor organization"and that it, in fact, operates through a local.Finally, Respondent contends that the May 18, 1978,settlement agreement should not have been set aside be-cause Respondent committed no unfair labor practicesfollowing its approval.The balance of the issues to be resolved herein are im-plicit in the above summary of the substantive complaintallegations.All parties appeared through counsel and were givenfull opportunity to examine and cross-examine witnessesand to introduce other evidence, and have further filedextensive post-trial briefs2which were timely receivedand given full consideration. Upon the entire recordherein, including upon my evaluation of the witnesses'demeanor and other factors bearing upon their credibil-ity, I make the following:FINDINGS OF FACT AND PRELIMINARYCONCLUSIONSIII. BACKGROUND SUMMARYRespondent is a New York corporation with headquar-ters offices in Philadelphia, Pennsylvania. It is engageddirectly or through subsidiary companies at plants locat-ed throughout the United States and Puerto Rico in themanufacture of container products. Respondent openedthe new plant facility involved in these cases in May1978 at Worland, Wyoming, a small community in thewest central portion of that State. The Worland plantmanufactures beverage cans exclusively for AdmiralBeverage Company (Admiral) in Worland, a "privatefiller" for, among other beverage producers, Pepsi-Cola.3The Admiral plant is referred to periodically in therecord as the Pepsi plant.The Union is the established representative of employ-ees at several of Respondent's other plants in various lo-cations around the country. Other labor organizationsrepresent employees in yet other of Respondent's plants.The Union began organizing efforts among Respond-ent's production and maintenance employees at Worland2 Charging Party's counsel advised me in writing that it wishes toadopt the brief filed by the General Counsel.3 Respondent admits and I find that it annually purchases and receivesgoods and materials valued in excess of 50,000 directly from points andplaces outside Wyoming17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin June 1978, when an "in-plant committee" was formed.The Union filed an election petition in Case 27-RC-5742on August 16 and, following intervening hearing, a Deci-sion and Direction of Election, and the Board's denial ofRespondent's request for review of said direction, theUnion prevailed in a Board-conducted election held onNovember 17, 1978.International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Teamsters),had engaged in some organizing efforts and had inter-vened in the election case at Worland. Of 73 ballots castin the November 17, 1978, election, the Union received47 votes, and the Teamsters received I vote. There were10 votes against representation, and 15 nondeterminativechallenged ballots. On November 22, 1978, Respondentfiled objections to the election but these were overruledand the Union was duly certified as the exclusive repre-sentative of Respondent's production and maintenanceemployees on April 13, 1979. The Board subsequentlydenied Respondent's request for review of the RegionalDirector's decision, overruling its objections and certify-ing the Union. Respondent continues to refuse to recog-nize or bargain with the Union and is testing the validityof the underlying certification in a separate proceedingunder Section 8(a)(5) of the Act.4IV. PLANT ORGANIZATION: SUPERVISORY ISSUESThe Worland plant has three basic divisions: "D&l"lines (where the steel can manufacturing takes place),maintenance/machine shop (responsible for installation,repair, and maintenance of production equipment and in-cidental mechanical and electrical systems for the plant),and shipping and receiving (which performs recordkeep-ing and warehousing functions associated with the re-ceipt of materials and shipping of finished products). Atall times material, there has been a plant manager at thetop of Respondent's admitted management hierarchy.5Second in command is the plant superintendent who isdirectly responsible for manufacturing operations.6Di-rectly responsible to the plant superintendent are: Themaintenance/machine shop supervisor and master me-chanic, Donald Peterson; the overall D&I line manager,Leo Kiker; and the shipping and receiving supervisor(Bruce Edwards, at all times material herein). Each ofthe D&I lines also has a "line supervisor" who reportsdirectly to Leo Kiker. At the time of the hearing therewere nine such.All of the aforementioned are salaried, unlike thehourly paid persons who work in their respective divi-4 Case 27-CA-5296. On January 2, 1980, the Board granted summaryjudgment in that case in favor of the General Counsel in its Decision andOrder reported at 247 NLRB No. 8. There, the Board found that Re-spondent was unlawfully refusing to recognize or bargain with the Unionand directed it to cease and desist therefrom and to commence bargainingupon the Union's request. Presumably, the matter is now before a UnitedStates court of appeals, pursuant to either the Board's application for en-forcement, or Respondent's petition for review, or both.5 The position occupied by John Cordova from the plant's openinguntil early February 1979 when he was transferred to another of Re-spondent's plants and was replaced by Donald Lester.6 This position was first occupied by Robert Taylor, who also func-tioned as, and held the title, "personnel manager" throughout the sameperiod.sions or on the D&I lines for which they are responsible.The record affirmatively establishes that all such individ-uals exercise authority in the responsible overseeing ofwork done by employees in their respective areas, in-cluding the initiation of disciplinary or corrective action,and that they satisfy the definition of "supervisor" con-tained in Section 2(11) of the Act. Some details support-ing this ultimate conclusion are adverted to in connec-tion with the findings below regarding alleged discrimi-nation against certain employees.It is further noted that certain of the alleged supervi-sors with whom we are here concerned, Donald Peter-son, Roger Dowdell, Frank Pacheco, and MarleneLouden, were found to have been statutory supervisorsin the above-mentioned representation matter on thebasis of a hearing record in which these issues were spe-cifically litigated. Under these circumstances, and in theabsence of newly discovered evidence not previouslyavailable by the exercise of reasonable diligence, changedcircumstances affecting the continuing validity of therepresentation case findings, or other extraordinary cir-cumstances, their status may not be relitigated in thisproceeding and Respondent is stopped from challengingthat determination herein. (NLRB Rules and Regula-tions, Sec. 102.67 (f).) Alternatively, I may accord to therepresentation case findings a form of "administrativecomity" in aiding my resolution of their status. Serv-U-Stores, Inc., 234 NLRB 1143, 1144 (1978).Respondent appears to have abandoned its formaldenial of their supervisory status in any case. On brief, itrefers to Peterson, Dowdell, Pacheco, and Louden as"supervisors," arguing only that their conduct in thecomplained-of incidents did not constitute violations ofthe Act. Based on all the foregoing, I find that the afore-mentioned individuals are, and have been at all times ma-terial herein, supervisors within the meaning of Section2(11) of the Act, and agents of Respondent.Bruce Edwards was held not to be a supervisor in therepresentation matter when he then held the position ofshipping and receiving clerk. Since that time, however,on March 1, 1979, he was promoted to the position ofshipping and receiving supervisor, becoming salaried atthat time, and becoming responsible for the direction ofapproximately four employees in that department. Thatpromotion, according to Plant Manager Lester, entitledEdwards to the same package of benefits that "manage-ment" receives, which benefits are different from thosereceived by the hourly employees. Edwards wears ashirt and tie in his new position, unlike other hourly em-ployees in that department, and he works a substantiallylonger workday than they do. Plant Manager Lester tes-tified that Edwards makes written "performance evalua-tions" of shipping and receiving employees and "authori-tatively" directs when overtime work shall be done bythem and grants them permission for time off or to leavework early to attend to personal business. He performsno physical labor himself. I therefore conclude that,since his appointment to the position of shipping and re-ceiving supervisor, Edwards has been a supervisorwithin the meaning of Section 2(11) of the Act, and anagent of Respondent.18 CROWN CORK & SEAL COMPANY, INC.Diana Song (now Lyman), employed in the personneloffice at the Worland plant, performed many of theduties of interviewing, screening, and hiring employeesduring the period before April 1979, when RobertTaylor was hired to occupy the position of personnelmanager. Based on her role in that regard,7including itsamplification by certain evidence incidentally relatedbelow, I find that she was, at all times material, a super-visor and agent of Respondent.V. THE ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(2) AllegationsWorland plant employee Gerald Kasselder testifiedcredibly, in substance, that Respondent knowingly coop-erated closely with Teamsters agents, inter alia, to permitKasselder to use worktime to obtain Teamsters authori-zation cards from employees during the preelectionperiod in an effort to blunt the Union's concurrent orga-nizing drive at the Worland plant. Kasselder's testimonywas not denied by any of Respondent's agents whomKasselder named as being instrumental in this scheme.sItherefore fully credit Kasselder his account, as summa-rized below, of Respondent's behavior in this regard.Kasselder, then a member of the Teamsters, had beenworking in Rock Springs, Wyoming, on the Jim BridgerPower Plant project until about mid-July 1978.9Antici-pating that his job at Rock Springs was about to end, hewas referred by someone in the Teamsters Cheyenneoffice to Lloyd Long, a Teamsters business agent whowas staying in Worland. Kasselder telephoned fromRock Springs to Long in Worland on or about July 22.Long informed Kasselder that a "can plant" was hiringin Worland and suggested that Kasselder meet him there.They made an appointment for July 26. Kasselder cameto Worland on July 26 but did not locate Long. InLong's absence, Kasselder completed an application atRespondent's plant and, later that day, was interviewedby Harold Abrams, who I find was Respondent's direc-tor of industrial relations from Philadelphia corporateheadquarters.'0Kasselder told Abrams that he was aI Between February 1979 and Taylor's arrival on the scene in April,Song was directly responsible for screening, interviewing, and placing be-tween 50 and 100 employees in jobs at the Worland plant. Moreover, asrecently as November 1979 she had signed a "special performancereport" warning notice to an employee in the space calling for the signa-ture of "Industrial Relations Manager."8 The two key agents of Respondent named by Kasselder were thenPlant Manager John Cordova and Respondent's director of corporate se-curity from the Philadelphia headquarters, Francis Lederer. Althoughhearing scheduling offered Respondent ample time after Kasselder's testi-mony to call both Cordova and Lederer as witnesses, Respondent did notdo so. Cordova had been called as an adverse witness by the GeneralCounsel before Kasselder's testimony. He testified primarily on subjectsother than the 8(a)(2) matter, but he was asked at one point by the Gen-eral Counsel whether he had "any knowledge as to what Kasselder didon behalf of the Teamsters." Cordova replied: "No." Cordova was an un-impressive witness whose uneasy demeanor and repeated lack of recollec-tion of matters which one would expect him to recall rendered his testi-mony in the cited area incredible. I likewise discredit his perfunctory tes-timony that Lederer was in Worland at times between July and Septem-ber solely for "plant security" purposes, as well as any other testimonyby him which may appear to contradict findings made hereafter.9 All dates in this account are in 1978.10 Kasselder vaguely recalls that Abrams was introduced to him ashaving "something to do with public relations." Marion DeJong statesmember of the Teamsters and had been referred byTeamsters Agent Long to apply for work at the Wor-land plant. Abrams later called Plant Manager John Cor-dova into the interview and, after further conversation,Kasselder was told he would be hired for work in the"storeroom." It was further arranged for Kasselder tobegin working on July 29, to permit him to move histrailer from Rock Springs to Worland.From July 29 until mid-August, Kasselder worked aday shift, starting at 7 a.m., maintaining storeroom inven-tories and checking out parts and tools for use on theproduction lines. This job entailed, inter alia, occasionalvisits upstairs to Cordova's office to obtain the latter'sapproval on parts reorders.In mid-August, Kasselder was reassigned to performthe same job on the 4:30 p.m. to 4:30 a.m. night shift. Afew days later, he was awakened about 8 a.m. by a visitat his trailer from Teamsters Agent Long. Long askedhow Kasselder was getting along on the job and securedKasselder's signature on a Teamsters authorization card.Long then made an appointment to meet Kesselder at Ip.m. at the Washakie Hotel in Worland, also mentioning"that this other gentleman" would be present, as well.Kasselder then went back to bed, but was again awak-ened by Long at 11 a.m. Long was accompanied by aman he introduced to Kasselder as Teamsters OrganizerFrank Frauenfeld." Long told Kasselder to get dressedbecause he was "going to work." Either Frauenfeld orLong, or both, then explained that Kesselder would "nolonger be working nights," but, instead, when he re-turned to work, he would be assigned to a job "upstairsin the office" and that he would be "getting cards signedfor the Teamsters."Kasselder then dressed, had lunch, and went to theplant. Cordova was waiting for him when he arrived inthe upstairs offices and, after commenting that it was"about time" that Kasselder appeared, Cordova sentKasselder on an errand to bring card files from the store-room to the upstairs offices. When Kasselder returnedfrom that errand, Cordova asked him if "everything"had been "explained." Kasselder expressed some doubt,causing Cordova to comment disgustedly that "every-thing should have been explained!" Kasselder then askedCordova if he was referring to "to this deal with Lloydcoming to my trailer and telling me I was to have anoffice job and getting cards signed." Kasselder addedthat he had been told that much, but that he had notthat Abrams was introduced as "Director of Personnel Relations" duringspeeches Abrams gave to employees before the election. In Crown Corkde Puerto Rico. Inc.. Cases 24-CA-3787, et at. (not published in boundvolumes). Administrative Law Judge Irwin H. Socoloff found, inter alia,that the employer therein was a subsidiary of Respondent. AdministrativeLaw Judge Socoloff refers to a visit to the subsidiary by "HaroldAbrams, director of industrial relations of Crown Cork & Seal Co.. Re-spondent Employer's parent corporation located in Philadelphia ...See also Crown Cork d Seal Company. Inc.. 182 NLRB 657. 659 (1970).wherein Abrams is likewise found to have held the title of director ofindustrial relations.'' Frauenfeld is independently referred !o in the record several times.In a March 15, 1979. telegram sent in duplicate to both the Union and"Frank Frauenfeld. Teamsters Joint Council 13. Riverton. Wyoming."Respondent advised both unions of a contemplated wage increase forWorland plant employees (while simultaneously disclaiming that Re-spondent recognized "either union") GC Exh. 9.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen told how he was "going to go about this and why[he] was up there in the office to do this." Cordova ex-plained that the office was "more or less a coverup to begetting these cards signed, and then [Kasselder] wouldbe meeting new hires ...and would take them on atour of the plant to get these cards signed." Cordovatold Kasselder that he would be working on the cardfiles in his "spare time" between taking new employeeson plant tours, and that he should not "talk about it toanybody" or let anyone know what he was "doing upthere."Thereafter, Kasselder, who possessed no previous ex-perience in a can plant, took small groups of new hireson plant tours. When he reached a remote end of theplant, he would adopt a confidential pose, tell the newemployees that he was trying to get the Teamsters intothe plant, and would solicit employees' signatures onTeamsters cards. After about 4 days of this activity, hewas again assigned to work in the storeroom. Periodical-ly over the next 5 days or thereabouts, Kasselder wouldbe called upstairs to meet additional new hires and takethem on a plant tour, during which he continued to so-licit signatures on Teamsters cards. This enterprise overan 8- to 10-day period in late August resulted in Kas-selder's securing approximately 21 Teamsters authoriza-tion cards. 2While in the midst of those activities, on or aboutAugust 19, Kasselder asked Cordova if Harold Abramswas aware of his Teamsters solicitation activities. Cordo-va replied that there was "nothing that went on in theplant" that Cordova and Abrams were not aware of.Also during the latter part of this period, Cordova intro-duced Kasselder to Corporate Security Director FrancisLederer. After making small talk in Cordova's office, Le-derer arranged to meet with Kasselder that evening at 6p.m. at Lederer's room at what Kasselder thought wasthe Town House motel.That evening, Kasselder went to the Town House andlocated the "room 5" designated by Lederer. Coinciden-tally, that room was occupied by the Union's representa-tive, Powell, who was conducting organizational activi-ties from that site. Powell assisted Kasselder by telephon-ing the similarly named Town and Country Motel locat-ed nearby and ascertained that Lederer was registeredthere.Kasselder then went to the latter motel and met withLederer in his room, explaining the mixup which had re-sulted in his meeting at the Town House with Powellfrom the Union. Kasselder reports that Lederer "gotshook up" by this news, closed the curtains, and soughtfurther details about what the Union's representatives atthe Town House had said and done. Kasselder gave abrief account, prompting Lederer to suggest that one ofthe Union's representatives had probably followed Kas-selder to the meeting with Lederer. Nothing more ofsubstance was said. Lederer placed a telephone call and12 The record does not disclose precisely when Teamsters intervenedin the representation case which had been initiated by the Union's peti-tion filed August 16; but the record does include the Regional Director'sDecision and Direction of Election in that case which mentions the ap-pearance of Teamsters as intervenor at the representation case hearing onSeptember 27.dismissed Kasselder, asking him to send the occupant ofa car in the parking lot up to his room. Kasselder wentto the parking lot, found a car occupied by two men,one of whom he later learned was David Murdock,'3and gave them Lederer's message.Kasselder had at least one more clandestine meetingwith Lederer before the end of August and during theperiod when he was still conducting "plant tours" andsoliciting new employees to sign Teamsters cards. Thatmeeting occurred when Cordova sent Kasselder on anerrand to the Admiral (Pepsi) plant. Upon arriving at thePepsi plant, Kasselder found Lederer waiting for him.The two drove around in Lederer's car while Ledererurged Kasselder "to really talk Teamsters." Lederer sug-gested, inter alia, that Kasselder try to convince employ-ees that an unsuccessful unfair labor practice charge inCase 27-CA-5912 which the Union had filed on behalfof an employee named Regina Hansen showed that theUnion was ineffective and that the Teamsters "wouldprobably be a stronger union as far as backing theirpeople." 4Within a few days after that meeting, Kasselderbecame discouraged by the apparent majority supportamong Respondent's employees for the Union and left anote with Lederer in the plant office saying that Kas-selder wished to meet with him again. By this point,Kasselder had ceased receiving plant tour assignments.Shortly after leaving the note, Kasselder was againcalled from his storeroom work location and was sent byCordova on another "errand" to the Admiral facility. Heagain found Lederer waiting for him in a car outside theAdmiral plant. They drove in Lederer's car to the out-skirts of town and parked. Kasselder told Lederer of hisdoubts about the Teamsters campaign, remarking that"everybody in there was wearing Steel Workers capsand the Teamsters hadn't been conducting meetings ...and that somebody should get up there and do some-thing." Lederer urged Kasselder to call Frank Frauen-feld about his concerns and Kasselder countered that Le-derer should call Frauenfeld because Lederer "probablyhad more influence." At this point, Lederer said that he"had a friend" who could provide Kasselder with a listof plant employees' names and telephone numbers andsuggested that Kasselder call employees and set up ameeting with them. Lederer instructed Kasselder toleave his car window open slightly when he parked it inthe plant parking area so that the list of names and tele-phone numbers could be delivered. Later that day, backat the plant, Kasselder saw Lederer leave the plant,heading in the direction of the parking area. When Kas-selder finished his shift, he went to his car and found thepromised list inside it.At some point in early September, Kasselder wasswitched from an hourly to a salary rate. He states thathe had been told by Cordova that he would continue tobe entitled to overtime pay notwithstanding this conver-L3 Murdook, through a business known as Peddal. Inc., performed sur-veillance and security services at Respondent's plant operating under thecover of a trash removal service. His role is further detailed below.14 The parties stipulated that the "Hansen" case was dismissed onAugust 22 by Region 27.20 CROWN CORK & SEAL COMPANY, INC.sion. After he had failed to receive such overtime pay-ments on one paycheck in September, he had spokenwith Cordova about it and had received assurances fromCordova that it would be rectified. When, near the endof September, Kasselder again failed to receive overtimepayments on his check, he telephoned Frank Frauenfeldin Denver and told Frauenfeld that he intended to quithis job. Frauenfeld urged Kasselder not to quit, andasked Kasselder to "give him about 10 minutes" andFrauenfeld would "call back." Shortly afterwards,Frauenfeld called Kasselder back and urged him to tryto settle the matter with Cordova. Kasselder protestedthat he had done so once without result but, on Frauen-feld's continued urging, Kasselder called Cordova. Cor-dova received Kasselder's call with annoyance, sayingthat he had received "a call from Philadelphia" asking"what was going on." Cordova complained that Kas-selder should have brought the problem to him directlyand, had Kasselder done so, "we could have got it set-tled." Cordova then asked Kasselder to take a "roughguess" as to how much overtime pay he felt he was enti-tled to. Kasselder named a figure of about $170. Cordovasaid that he would not be able to produce a check imme-diately, since there was no one available "back east" (i.e.,Philadelphia, the source of paychecks for Worland em-ployees) at that time of day. Kasselder reiterated his de-termination to quit if that were the case. Cordova thenasked if Kasselder would wait until Cordova could ar-range to have a check prepared in Respondent's localbank account which he could deliver to Kasselder bylate that afternoon. Appeased, Kasselder agreed. Laterthat day, around 6 p.m., Cordova made a special trip toKasselder's trailer residence, locally drawn check inhand.Around the latter part of September, Kasselder hadbecome increasingly disenchanted with Teamsters and letthose feelings be known around the plant. "Around thevery first part of October," Kasselder was called by theUnion's representative, James Powell, who asked to meetwith Kasselder at Powell's room at the Town Housemotel. Kasselder agreed. During that meeting, Kasselderdisclosed to Powell the facts related above about his keyrole in what was evidently a conspiracy between Re-spondent and Teamsters to blunt the Union's organizingdrive through the familiar stratagem of "divide and con-quer."'5Kasselder also told Powell that he wished toswitch his allegiance to the Union for the balance of thepreelection campaign.Powell states that, until he had the above-describedmeeting with Kasselder, he had received no independent,firsthand evidence to support a charge that Respondentwas providing assistance to the Teamsters organizing ef-forts. He admitted that he had earlier received reportsfrom other employees that Kasselder had been wearingTeamsters buttons and had been passing out authoriza-tion cards for that union. Powell also recalled hearing re-ports at various times that Kasselder had been convertedfrom an hourly to a salaried status, and that he had, atis This phrase was used by Cordova in a discussion with Kasseldershortly before the November 17 election. When Kasselder asked whatCordova meant by the expression, Cordova replied enigmatically thatKasselder should "talk to Frank Frauenfeld about it ...."some point, worked in the upstairs office area, ratherthan on the plant floor. Powell had no recollection as towhen these bits of information were made known to him,but he admits that they eventually gave rise to "suspi-cions" that Respondent was knowingly furnishing resist-ance to Teamsters rival organizing efforts.ConclusionsRespondent's conduct as found above from Kasselder'sundenied testimony amounted to a knowing, cynical, andflagrant form of unlawful assistance to Teamsters duringthe preelection period. Cordova's awareness of, and co-operation with, the scheme to permit Kasselder to meetnew employees and use company time to solicit forTeamsters is evident in virtually every exchange betweenhimself and Kasselder reported above. It is moreoverevident that the conspiracy between Respondent andTeamsters was known to, and condoned by, Respond-ent's agents at the corporate headquarters level. Thiscorporate-level involvement was reflected in the cloak-and-dagger meetings between Kasselder and Lederer. Itwas further manifested in the pressure from "Philadel-phia" directed to Cordova in order to appease Kas-selder's overtime wage demands which itself occurredimmediately on the heels of Kasselder's complaint toTeamsters Agent Frauenfeld and the latter's promise tostraighten out the matter within "10 minutes." Alsoworthy of note here is Cordova's statement to Kasselderto the effect that Corporate Director of Industrial Rela-tions Abrams was fully aware of Kasselder's in-plantwork for the Teamsters.Respondent argues, however, that the 6-month "limita-tions" rule contained in Section 10(b) of the Act bars thefinding of an 8(a)(2) violation here. Respondent pointsout that Kasselder's testimony shows that Respondentaided his Teamsters solicitation activities by giving himplant tour assignments only during an 8- to 10-day periodin the latter part of August (i.e., more than 6 monthsbefore the Union's March 7, 1979, charge). Acknowledg-ing, however, that fraudulent concealment of an unfairlabor practice by a charged party may not start the run-ning of the 6-month clock until such time as the affectedparty is put on notice of the misconduct, Respondentargues further that Powell had information about Re-spondent's apparent role in assisting Teamsters throughKasselder well before Kasselder's "early October" rev-elations to Powell in this regard. Citing Powell's vague-ness as to dates when he received earlier reports givingrise to "suspicions" about Respondent's assistance toTeamsters, Respondent argues from the surrounding cir-cumstances that such "notice" must have been receivedat or around the time of Kasselder's accidental appear-ance on August 19 in Powell's room while seeking tomeet with Lederer. Accordingly, Respondent contendsthat any charge filed more than 6 months after on orabout that August 19 date must be barred by Section10(b).The General Counsel has recognized the potential10(b) problem from the outset. All complaints in thisarea have specifically alleged that the Union "was notactually or constructively on notice of [the alleged21 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(2) conduct] until on or about February 1, 1979."This appears to have been an arbitrarily selected date,however, since the General Counsel's only proof as towhen "notice" was gained by the Union was the testimo-ny of Powell about his "early October" meeting withKasselder, and no explanation was ever tendered for theselection of the February 1 "notice" date appearing inthe complaint. The General Counsel now argues that Re-spondent's violations of Section 8(a)(2) were fraudulentlyconcealed, and that the Union was not on actual or con-structive notice of them until "early October," a dateclearly within 6 months before the March 7, 1979,charge.A treatise on the varying ways in which Section 10(b)may be applied is not required here. The Board, with theagreement of reviewing United States courts of appeal,has held that the 6-month limitations period does notbegin to run until the party affected by unfair labor prac-tices is on actual or constructive notice of the materialevents giving rise to a charge, thus effectively estoppinga wrongdoer who has engaged in fraudulent concealmentof his unlawful conduct from using such concealment topermit a 10(b) defense. The respective decisions of theBoard and the Eighth Circuit in the AMCAR series ofcases'6including the analysis of Administrative LawJudge Plaine in Board AMCAR I, supra,'7effectivelysupport the statement in Board AMCAR II's that: "the10(b) limitation period would commence to run at thetime that the Unions had actual or constructive notice ofthe [complained-of act] ...[and that] notice ...mustbe clear and unequivocal.... s]ince Section 10(b) is adefense, the burden is on Respondent to establishnotice."The facts concerning Respondent's unlawful assistanceto Teamsters in August (and in September if one regards,as I do, Lederer's furnishing of an employee list to Kas-selder, and Cordova's settlement of the overtime disputeas 8(aX2) conduct) were known only to those involvedin that conspiracy. It was inherent in the nature of theviolation that its essence (i.e., the knowing subsidy byRespondent of the Teamsters organizing by giving Kas-selder assignments which would enable him to solicitnew hires before they had had an opportunity to hearappeals from the Union) could never be known to outsid-ers unless and until one of the coconspirators disclosedthe same.What the Union knew about Kasselder's activitiesprior to his early October revelations to Powell did notconstitute evidence that Respondent was engaging in un-lawful conduct. Absent evidence that Respondent was aknowing partner in Kasselder's card solicitation forTeamsters, the fact of his activities-even on companytime-would be as consistent with those of a lawfully be-having Teamsters "volunteer" as those of an unlawfullybehaving agent of Respondent.16 AMCAR Division, etc., 231 NLRB 893 (1977) (Board AMCAR I),enfd. 592 F.2d 422 at 429-431 (1979) (Court AMCAR I); AMCAR Divi-sion, etc., 234 NLRB 1063 (1978) (Board AMCAR II), enfd. as modified596 F.2d 1334 at 1351-52 (1979) (Court AMCAR II). See also Strick Cor-poration, 241 NLRB 210, fn. I (1979).1' 231 NLRB at 90-92.18 234 NLRB at 1063.It is suggested by Respondent that the Union, beingadmittedly suspicious about Respondent's possible in-volvement in Kasselder's activities for some indefiniteperiod before "early October," could have gained knowl-edge of the material facts by making earlier contact withKasselder who, presumably, would have been as forth-coming then as he proved to be in "early October." Butthis contention is speculative and fails to meet the 10(b)burden imposed on Respondent for two reasons: First,Respondent never showed by a "fair preponderance ofthe evidence"' that all the elements of fact whichcaused the Union eventually to confront Kasselder wereknown to it at some point more than 6 months prior toMarch 7, 1979 (i.e., before September 7, 1978). Second,Respondent failed to establish in any fashion that Kas-selder would have been prepared to disclose his guiltyknowledge to the Union prior to the September 7 date.If anything, the record preponderates in favor of acontrary conclusion. All indications are that Kasselderremained a willing participant in the 8(aX2) scheme and/or its concealment at least through the date in late Sep-tember when he had the second overtime pay disputewith Cordova. He had his final meeting with Lederer atwhich time he expressed concern about the lack ofTeamsters support in the plant sometime in the final daysof August or the early days of September. He furtherclearly indicated his continuing identification with theTeamsters when he used Frauenfeld to intervene on hisbehalf to pressure "Philadelphia" and, in turn, Cordova,to obtain the disputed overtime pay in late September.Absent an explanation (which Respondent never attempt-ed) about the late September episode, it is a fair inferencethat such appeasement of Kasselder was done as part ofa continuing effort to cover up and further the originalconspiracy. 20Noting finally that the Union did approach Kasselderonly shortly after he let it be known around the plant ofhis disenchantment with the Teamsters, I conclude thatthe Union's failure to approach him any earlier derivedfrom the reasonable assumption that Kasselder would nothave disclosed then what he knew about the 8(aX2)matter and that his publicizing in late September-earlyOctober of anti-Teamsters views provided the first rea-sonable opportunity for the Union to inquire into the de-tails of Kasselder's earlier conduct. Accordingly, I con-clude that Respondent failed in its burden of showingthat the Union was, or could have been, on notice of Re-spondent's 8(a)(2) violative behavior at any date beforeSeptember 7, 1978. The March 7, 1979, 8(aX2) chargewas therefore timely. It was also meritorious." The burden suggested by the Eighth Circuit as to the "notice" issuein Court AMCAR 11, 596 F.2d at 1351.20 Borrowing from metaphors which were in vogue among the con-spirators in the Watergate affair, I infer that the payoff to Kasselder re-flected Respondent's desire to keep Kasselder "on the reservation" and toprevent him from becoming a "loose cannon." This reflects Respondent'sbelief in the late September period that Kasselder was still prepared toconceal the 8(aX2) violations: and it substantially negated the suggestionnow urged by Respondent that, during or before late September, Kas-selder would have candidly revealed the 8(aX2) conspiracy if the Unionhad only taken the trouble to approach him on the subject.22 CROWN CORK & SEAL COMPANY, INC.B. Preelection 8(a)(l) Allegationsi. No-solicitation ruleIt is alleged in the complaint and admitted by Re-spondent's answer and I therefore find that on or aboutAugust 21, 1978, Respondent promulgated the followingwritten plant rule and regulation under the title "Causesfor Dismissal":2112. Soliciting, Vending, or collecting on companypremises without prior approval of management.ConclusionsIt is argued by the General Counsel that said rule isfacially invalid as an overbroad interference with, re-straint, or coercion of employees in the exercise of theirrights to engage in union or concerted activities; that therule was discriminatorily promulgated in order to dis-courage activities then in progress on behalf of theUnion; and that it was further enforced only as to activi-ties on behalf of the Union and was ignored when other"solicitation" activities known to Respondent occurredin the plant.The General Counsel is correct on all counts. The ruleis classically overbroad in that, read literally, it bansunion-related solicitation "on company premises" even innonwork areas and during nonworktimes. Republic Avi-ation Corporation v. N.LR.B., 324 U.S. 793, 803-804(1945); Stoddard-Quirk Manufacturing Ca, 138 NLRB615 (1962); Utrad Corporation, 185 NLRB 434, 437, 439(1970).Even had the rule been drafted more narrowly to con-form to the rights of employees to solicit or communi-cate on plant premises about union or other self-organi-zational activites during nonworking time, the timing ofits introduction,?2coupled with evidence of its enforce-ment (discussed below) relating to the treatment ofMarion DeJong, and considered against Respondent's si-multaneous financial subsidy to Teamsters by, inter alia,permitting Kasselder to solicit for Teamsters throughoutthe plant during working time, shows that the rule wasdiscriminatorily introduced and applied in order to dis-courage support for the Union during its organizingdrive then in progress. Accordingly, the rule violatesSection 8(aX1) on its face,2sand further violates Section8(a)3) because of the timing of, and the circumstancessurrounding, its introduction which had the effect of im-posing a discriminatory term or condition of employmentin order to discourage membership in the Union.a The quoted rule is from plant handbook captioned "Plant Rules andRegulations" which was evidently introduced into the plant on or aboutAugust 21.s2 Five days after the Union filed its election petition on August 16.22 The facial invalidity of the rule is not rehabilitated by the fact thatit leaves room for solicitation after obtaining the "prior approval of man-agement." To exercise this potential option, a would-be union solicitorwould have to disclose his intentions and predilections to management-in effect, be required to submit to interrogation about his or her protectedconcerted activities as a precondition to exercise of those rights. AMCAir Conditioning Ca, 232 NLRB 283, 284 (1977).2. Alleged interrogations and shutdown threatsThe complaint alleges that D&I Line SupervisorRoger Dowdell and Quality Control Supervisor MarleneLouden each made threats linking the selection of theUnion with the shutting down of the Worland plant. Inaddition, it is alleged that Dowdell interrogated employ-ees about their union preference or voting intentions inconnection with the making of said threats.A background discussion will set the stage: The Unionand Respondent are currently parties to a master agree-ment24having a term of November 1, 1977, throughFebruary 15, 1981, covering a variety of bargaining unitsat several of Respondent's plants around the country.That master agreement contains, inter alia, at article I,sections I and 2, provisions for the automatic extensionof the agreement's coverage for "employees of any plantof the Company at which metal cans, crowns, or clo-sures are manufactured for whom the Union may duringthe life of this agreement be certified or recognized..." Thus, as all parties agree, employees at the Wor-land plant would be entitled to receive wage rates andbenefits set forth in the master agreement upon certifica-tion of the Union as their representative.2sAs theUnion's chief organizer, Powell, conceded, the Union'spreelection campaign at Worland relied heavily on itsability to point to the wage rates contained in the masteragreement and to show Worland employees working inthe same or similar classifications that they would earn aspecified amount more than they were, for the most part,then earning if they selected the Union.There was testimony by several employees that Dow-dell (frequently) and Louden (once) expressed views tothe effect that the Pepsi (Admiral) plant would ceasebuying Respondent's steel cans and would switch to lesscostly aluminum cans from another producer "if theUnion got in," with the result that Respondent, whoseentire output went to the Pepsi plant, would have to shutdown operations.Employee Gene Russell testified that, on several occa-sions before the election, he witnessed and/or participat-ed in discussions with Dowdell and groups of employeeson the subject of the Union's advent. Russell's initialsummary testimony was that Dowdell "would say thatPepsi is going to buy the aluminum cans if we go union,and we don't want to go union because they will buyaluminum cans. If they buy aluminum cans, you are outof a job." Russell also recounted a specific event on orabout the evening of November I when Dowdell tele-phoned Russell at the latter's home and said to him26that Pepsi had received a load of aluminum cans and "ifwe voted in the Steel Workers contract, that was justone of many truckloads of aluminum cans they wouldstart buying because they would be cheaper."24 Resp. Exh. 1.'25 As noted, supra, the Union's certification at the Worland plant isbeing tested by Respondent in pending enforcement proceedings underSec. 8(a)(5). In the interim, Respondent is not applying the substantivewage and benefit provisions of the master agreement to the Worland unitand is dealing with those subjects on a unilateral basis.2' The following quote is from Russell's second, more complete, ver-sion.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination, however, referring to severalconversations with Dowdell in which employees AlfredMcLelland and Marion DeJong participated, Russell hadthis exchange with counsel for Respondent:Q. Isn't it true that Mr. Dowdell told you that ifthe Steel Workers won and the master contract wasapplied and the wages had to be increased 30 or 40per cent,27that the labor costs could be so highhere in Worland that Crown may lose the AdmiralBeverage Company?A. He did say that.Employee Al McLelland recalled one conversationbefore the election with Dowdell in which, "It was get-ting hot and heavy, the discussion back and forth ...Roger told us28that Pepsi-if the union got in, Pepsiwouldn't buy those cans and that we wouldn't have anyoutlet for our cans if the union got in."During an earlier conversation between Dowdell andMcLelland alone, McLelland reported that Dowdell hadasked McLelland if he favored the Union and furtherhad asked him why. Upon McLelland's reply that hethought that employees were not getting paid enoughand that the Union's contract was "excellent," Dowdellreplied that he did not "think that the company wouldever pay those wages that was in the master contract."Marion DeJong reported a conversation on or aboutNovember 2 participated in by Dowdell, Gene Russell,Al McLelland, and himself. There, according to DeJong,"Mr. Dowdell was telling us that if the union came in,that Pepsi Cola would stop buying our cans and go toaluminum cans." During a conversation involving thesame participants about a week later, DeJong reportsthat Dowdell, in a discussion of the Union's chances ofwinning the election, "stated that he was worried aboutthe union winning the election, because he thought ifthey did, the company would be closed."Kurt Sontheimer reported an incident on or about No-vember 13 when Dowdell approached Sontheimer at thelatter's work station and asked Sontheimer how he in-tended to vote in the election. When Sontheimer repliedthat he "didn't know," Dowdell allegedly replied that"we should give the company a chance to get its feet onthe ground, and if the union came in, Pepsi would shutus down so fast it would make our heads spin."The final alleged "shutdown threat" was made byMarlene Louden who, according to Sontheimer, stated"if the union came in, Pepsi or-yeah, Pepsi would buyaluminum cans cheaper elsewhere.... Pepsi would shutus down."Conclusions as to Shutdown ThreatsDowdell substantially denied the above accounts ofstatements regarding plant shutdowns. He was a singular-ly unimpressive witness, having a tendency to generalize27 Russell had admitted that, from what he could tell from reviewingthe master contract, he would receive approximately S8 per hour, orabout 45 percent more than his preelection hourly rate of 5.50, if theUnion were to become certified.28 The others present, according to McLelland, were Gene Russell andMarion DeJong.and characterize what his "position" was about the elec-tion without ever relating specifically what he recalledhaving said in any given conversation. I therefore accordno weight to his conclusionary denials as to these "shut-down" and related "interrogation" allegations. Loudenwas not called to testify. I therefore find that the aboveemployees' accounts of what the two supervisors said aresubstantially true, albeit with the reservation that it ap-pears that none of them, with the mild exception of Rus-sell, offered contextually complete versions of the con-versations in question. Since it is evident that Russell,McLelland, and DeJong were referring with varying de-grees of particularity to the same conversations withDowdell in which they all participated, it is doubtful thatany single version may be taken as literally accurate.Given Russell's concession on cross-examination thatDowdell had, in fact, clearly articulated the premises un-derlying his concern that Respondent "might" move toshut down (i.e., if Pepsi, faced with higher charges forRespondent's product due to substantial increases in Re-spondent's labor costs arising from the application of themaster contract following the Union's election victory,were to discontinue doing business with Respondent), itis apparent that Dowdell was making a personal predic-tion about what might happen if a given scenario cameto pass. It is equally apparent that Dowdell was not, asthe General Counsel argues, threatening employees thatRespondent would retaliate against employees by shut-ting down the plant in the event of an election victoryby the Union. I draw similar conclusions about the con-text in which Louden is alleged to have made the state-ment to the effect that the Union's election might meanthat Pepsi would switch to the use of aluminum cansand, therefore, "Pepsi would shut us down."Under these circumstances, I view the challenged re-marks as predictions privileged under Section 8(c) of theAct, rather than as unlawful threats. The Board's Deci-sion in Blaser Tool & Mold Company, Inc., 196 NLRB374 (1972), is instructive in this regard. There, the Boardfound violative of Section 8(a)(1) employer statements inspeeches to massed employees that the employer's princi-pal customer, Winter Co., might withdraw patronage inthe event the union were to win a forthcoming election.Emphasizing that "employer predictions of adverse con-sequences arising from sources outside his control are re-quired to have an objective factual basis in order to bepermissible under Section 8(a)(l)," the Board found itcritical to the violation that there was "no factual basisfor ...suggesting the possibility that Winter Co. wouldwithdraw its patronage if the employees voted for theUnion." (Ibid.)By contrast herein, giving particular weight to Rus-sell's concessions on cross-examination noted above andthe fact that the challenged supervisory statements oc-curred in a context where the Union's major campaignpitch was that its certification would, in effect, automati-cally result in substantial wage increases for unit employ-ees by virtue of the extension to the Worland plant of itsmaster contract, Dowdell's and Louden's remarks aboutplant shutdown possibilities linked to loss of Pepsi busi-ness were sufficiently grounded in an "objective factual24 CROWN CORK & SEAL COMPANY, INC.basis" to be treated as noncoercive predictions or expres-sions of opinion. Accordingly, it is recommended thatthe complaint be dismissed insofar as it alleges that Dow-dell and Louden made unlawful threats that Respondentwould close its plant if the Union won the election.Conclusions as to InterrogationsAs to complaint allegations regarding unlawful interro-gations by Dowdell regarding employees' union activitiesand sympathies, there is ample evidence to sustain thosecounts. Dowdell's questioning of McLelland before theelection as to whether McLelland favored the Union andhis reasons therefore have been reported, supra. In addi-tion, there is credible testimony from employee YvonneHartley that Dowdell approached her at her work sta-tion in mid-November before the election and asked herif she would vote "neither" in the election. She said thatshe could not-that she came from a "pretty strongunion family" and that she "felt the same way." Hartleyreports that Dowdell pressed the issue "several moretimes" but Hartley remained firm.There was no legitimate purpose shown for Dowdell'sefforts to ascertain particular employees' views concern-ing the selection of a bargaining representative. Therewere no assurances against reprisals made before the sub-stantive inquiry began. Dowdell's inquiries occurredduring the same period that Respondent was engaged inother unfair labor practices in an effort to frustrate sup-port for the Union. They also occurred against the back-ground of Dowdell's clear expressions of hostility to-wards the Union's advent. Based on all the foregoing andthe record as a whole, I find that the cited interrogationsby Dowdell had a tendency to interfere with, restrain,and coerce employees in the exercise of their rights guar-anteed in Section 7 of the Act. Cf. Struksnes ConstructionCo., Inc., 165 NLRB 1062, 1063 (1967).The complaint alleges that Respondent's agents com-mitted further violations of Section 8(a)(1) at varioustimes in the months following the November 1978 certifi-cation election. These complained-of acts are related toalleged discriminatory treatment of employees who wereallegedly discharged in violation of Section 8(a)(3).Those matters are treated incidentally with findings andconclusions hereafter pertaining to the wrongful dis-charge allegations.C. The 8(a)(3) Allegations and Related 8(a)(1)Allegations1. Discriminatory treatment and eventual dischargeof Marion DeJongThe complaint alleges that DeJong, the most conspicu-ous and vocal employee representative of the Union andits local president, was subjected to a series of discrimi-natory acts, including a shift reassignment, demotion, dis-cipline, and, ultimately, discharge, all in retaliation forhis union and related concerted activities and his role inthe filing of certain unfair labor practice charges, andthat Respondent thereby violated Section 8(a)(1), (3), and(4) of the Act. While DeJong was one of the last to befired of the group of employees who are alleged to havebeen wrongfully terminated, his experience throughoutthe period in question is detailed first, in order to pro-vide a context for discussion of the merits of the otherdischarge allegations and because there is some degree offactual interrelationship between DeJong's experiencesand those of other alleged discriminatees.DeJong was hired on October 2, 1978, as a mainte-nance machinist working under the supervision ofDonald Peterson, the master mechanic and machine shopsupervisor.Before the election, DeJong distinguished himself as aprominent supporter of the Union, inter alia, by speakingup on the Union's behalf in meetings chaired by corpo-rate official Harold Abrams who was evidently in chargeof Respondent's preelection campaign activities. Onmore than one occasion, Abrams came to visit withDeJong in the machine shop after such campaign gather-ings and the two casually debated the need for a union atthe Worland plant. During one such visit, Abrams askedDeJong whether he would like to be a plant manager.29DeJong replied to the effect that he would have moreauthority as a union president than as a plant manager.This exchange evidently emerged from a discussion inwhich DeJong had complained about certain undesirableplant conditions which the Worland plant manager hadbeen only marginally able to correct due to his limitedoperational authority within Respondent's corporate bu-reaucracy.On November 27, 1978, DeJong was elected by theUnion's members at the Worland plant to serve as the in-terim presidents of a new local created and charteredby the Union to represent the new bargaining unit.During the period just before the interim election ofDeJong and other local officers, Respondent's directorof corporate security, Lederer, engaged in a backgroundinvestigation of DeJong. This is evidenced by Lederer'sletter of November 21, 1978, to one of DeJong's previ-ous employers which DeJong had listed on his originalapplication with Respondent.3" Lederer's inquiry letter,apparently one of several sent to DeJong's previous em-ployers, enclosed a copy of DeJong's employment appli-cation with Respondent and sought the recipient employ-er's comments as to whether DeJong's application con-tained "any factors noted that are not correct ..." andinvited reply by collect telephone call to Lederer atPhiladelphia headquarters. DeJong learned of this in-quiry process only because one of the recipients, B&BHardware of Battle Creek, Iowa, was a business ownedby Delong's father in which DeJong had worked. De-Jong's father passed on to DeJong the inquiry letter andthe enclosed copy of DeJong's employment applicationwhich Lederer had enclosed. That copy contained ahandwritten entry next to the name of another of De-Jong's previous employers, Cowboy Timber Co. Theentry had not been on the application when DeJong hadoriginally submitted it to Respondent. The entry read:29 DeJong was a journeyman machinist and tool-and-die maker andhad prior managerial experience as an assistant plant manager for an ear-lier employer.30 The interim position was to be effective until elections to full-termpositions could take place in late April 1979.31 G.C. Exh. 19, addressed to "B&B Hardware" discussed below.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLEFT HIM GO NOT QUITE ENOUGHFOR AMT. PAY'G.NONUNIONIn the absence of explanation by Respondent, I inferthat this entry was made by Lederer or his agent in con-nection with the investigation into DeJong's employmentbackground. I further infer from the "Non Union" entrythat Lederer's office was at least as interested in De-Jong's prior involvement in, or association with, unionactivities as in whether or not DeJong had made truthfulstatements on his employment application. In addition,there being no contrary evidence from Respondent, Ifind that Lederer's background inquiry made over 1-1/2months after DeJong had begun employment with Re-spondent, was not part of any standard routine.32On December 6, 1978, DeJong's supervisor, Peterson,completed a written evaluation on DeJong in which herated DeJong as "good" (the highest rating level) in allrating areas. Peterson confined his narrative comments tothe statement: "Employee is doing a good job."Beginning later in December 1978, and continuingthereafter until his discharge, DeJong's union activitiesbecame more visible and had direct effects on Respond-ent's Worland plant operations. On December 17,DeJong filed a complaint33over allegedly unsafe andunhealthy working conditions at the Worland plant withthe Wyoming Occupational Health and Safety Depart-ment (hereafter called OSHA in conformity with termi-nology used by witnesses and counsel throughout thehearing and on brief and notwithstanding its acronymicinappropriateness). Cordova admitted that OSHA repre-sentatives had told him that DeJong had filed the OSHAcomplaint. His successor, Lester, denied ever gainingsuch knowledge. I find to the contrary, in the light ofthe record as a whole.3432 Cordova, Respondent's plant manager at the time, testified that hewas not aware that any background investigation on DeJong had beenundertaken by Lederer or anyone else at Respondent's corporate level.He further stated that he had "no knowledge" of any "company policy"of investigating applicants' or employees' job histories. Cordova's succes-sor, Donald Lester, who came to Worland as plant manager in late Janu-ary-early February 1979, testified similarly. Respondent's counsel conced-ed at hearing that no copy of Lederer's inquiry letter appeared in thepersonnel file on DeJong which was maintained at the Worland plant.3s G.C. Exh. 26.34 In addition to Cordova's admission. I am influenced by these addi-tional factors in concluding that Lester and other agents of Respondentwere well aware that DeJong was responsible for the original OSHAcomplaint and its subsequent prosecution: DeJong affirmatively indicatedon the OSHA charge that he did not "desire to have [his] name withheldfrom the Employer." DeJong made an issue out of being permitted toaccompany Cordova and the OSHA inspector during the January 4,1979, inspection, brushing aside Cordova's suggestions that DeJong wasnot needed on the tour, and pointing out specific hazards in the plantduring the tour. DeJong subsequently sought and received permission toleave work to attend a hearing in Cheyenne in March on the citationswhich OSHA later issued against Respondent. At that hearing DeJongwas accused by Respondent's counsel of being a "liar." Respondent's at-torney also alleged that the underlying OSHA complaint had been"brought up simply to try to get the union into the plant" (crediting De-Jong's undenied testimony). DeJong issued a letter on April 25, 1979,which Respondent's agents (including Lester) admittedly saw (discussedfurther below), in which DeJong reminded readers that he had been re-sponsible for requesting the OSHA inspection.On or about January I or 2, 1979,35 DeJong went toCordova's office with a tape recorder, seeking definiteanswers to recurring employee inquiries regarding thescope of Respondent's health insurance program. Ac-cording to DeJong's undenied and therefore credited tes-timony,36Cordova told DeJong that he had no need forthis information, that Cordova did not know the answersto DeJong's questions anyway, and that DeJong should"just trust the company."On January 4, as noted above, three Wyoming OSHAinspectors conducted an extensive inspection of the Wor-land plant, with DeJong accompanying them, despiteCordova's objection, throughout the 6-hour tour.37On January 5, DeJong met again with Cordova in thelatter's office to protest the discharge of an employeenamed Yvonne Harley38and to have Hartley reinstatted,with an apology from Hartley's supervisor, MarleneLouden.Also on January 5 and 6, DeJong was assigned to tearout and reinstall sewer drains in the executive wash-room-an unprecedented assignment for a machinist, ac-cording to DeJong. While this was not specifically al-leged as a discriminatory act against DeJong for pro-scribed reasons, the General Counsel announced at thehearing that, while he would seek no unfair labor prac-tice finding regarding the incident, he would argue onbrief that the assignment could be considered as a formof "background" evidence (apparently showing a patternof Respondent's humiliating and disparaging DeJong inthe hopes that he might quit). In substantial agreementwith the General Counsel, I find that the assignment ofDeJong to this task was unusual in that his prior machin-ist's training would not make him a likely candidate forsuch plumbing assignments, nor would his more custom-ary assignments during that period, which primarily in-volved maintenance and repair of production machin-ery.39as All dates hereafter are in 1979 unless otherwise specified.36 DeJong was, throughout his lengthy testimony, a careful and seem-ingly reliable reporter of the facts. The major portions of his material tes-timony were not disputed. In those particular instances of credibility con-flict as between DeJong and one or more of his supervisors, I creditDeJong, due to his more impressive demeanor and in the light of therecord as a whole leading to findings made hereafter that DeJong wassubjected to extraordinary supervisory scrutiny and nonroutine attentionby Respondent's managerial hierarchy, including all the regional and cor-porate level-all due to his union and other protected concerted activi-ties. These latter features persuade me that testimonial conflicts betweenDeJong and his supervisors regarding certain incidents discussed belowfrequently resulted not from genuinely differing recollections, but ratherfrom those supervisors' (often seemingly reluctant) efforts to adhere tothe hostile "line" on DeJong established by Respondent's top manage-ment.'3 The inspection resulted in OSHA's issuance of approximately 60separate citations of violations, which were received at the Worlandplant at or near February I, coinciding with Lester's arrival in Worlandto take over from Cordova as plant manager. In addition to requirementsthat the cited violations be abated or corrected, OSHA also sought finesfrom Respondent of slightly more than $5,000. As a result of subsequenthearings in which Respondent sought to have the fines dismissed, thefines were reduced to a total of approximately $4,200 (per Lester).a3 The principal subject of the first of the charges filed herein (seestatement of the case, supra), but whose case was dismissed by Region 27,as the parties stipulated.Sg To rebut that inference. DeJong's then supervisor, Donald Peterson.testified that he had also assigned another machinist, Steiner, to do suchContinued26 CROWN CORK & SEAL COMPANY, INC.From the totality of the evidence, I agree that theplumbing assignment marked the start of a campaign ofharassment and discrimination against DeJong because ofhis emerging visibility and effectiveness as the Union'schief in-plant representative.On January 6, while DeJong was replumbing the ex-ecutive washroom drains, fellow employee Lloyd Brycecame to the washroom and asked DeJong to assist him inrepairing a baler machine located at a remote end of theplant.40DeJong refused, saying that Peterson was his su-pervisor and was the only person from whom he couldtake orders (Bryce was a nonsupervisory, hourly paid"leadman" in the warehouse area). Bryce became "ex-cited, almost hysterical" and DeJong told him to "go tohell, drop dead, get out of here." Bryce said that hewould "bury" DeJong and that he would "take up a col-lection to buy [DeJong] a pine box." DeJong then ob-served Bryce go to Supervisor Peterson and follow Pe-terson around the plant for a considerable time "scream-ing and yelling" that DeJong would not do what Brycehad asked him to do.On January 7, DeJong went to Cordova's office anddemanded that Cordova take some action against Brycefor threatening DeJong's life. Cordova did not pursuethe matter, so far as this record shows, although he toldDeJong he would "look into it."41On January 8, DeJong observed Bryce "going up anddown the production line during working hours collect-ing signatures on a petition to have [DeJong] removedfrom office as president of the local." Employee AlMcLelland likewise credibly testified that he was person-ally approached by Bryce to sign such a petition "inearly 1979" or "sometime between December andMarch." This occurred at McLelland's work stationduring working hours. McLelland stated, and I find, thatBryce spent approximately 15 minutes in McLelland'swork area soliciting the signatures of the three other em-ployees in that area, and saying that he did not believethat DeJong was "representing the people."42McLel-land noticed at least 10 other signatures on the petition,thus suggesting that Bryce did not go solely to McLel-land's work area for signatures. The record does not af-firmatively disclose that any management agent wasaware of Bryce's activities in this regard but, from theplumbing work. Peterson's testimony here was suspiciously vague. Peter-son also impressed me as being highly resentful of DeJong, based primar-ily on DeJong's emerging militance as an employee spokesman, all fur-ther discussed and detailed below. Peterson was also directly contradict-ed on this point of testimony by building maintenance man Mike Eaves,whose responsibilities included plumbing maintenance. Consistent withDeJong's assertion, Eaves credibly testified, and I find, that DeJong wasthe only machinist ever assigned to do such plumbing work during peri-ods material to the instant case.40 Uncontradicted and credited testimony of DeJong as to this and fol-lowing related incident. Bryce, who figured closely in another incidentdiscussed below leading to Kasselder's discharge, was not called to tes-tify.41 Supervisor Peterson testified that Cordova never asked him aboutthe incident. There is no other indication that DeJong's complaint aboutBryce was pursued.42 Bryce had transferred to the new Worland plant after having previ-ously worked for Respondent at its La Mirada, California. plant. He hadbeen a member of the Teamsters local which represented employeesthere (according to Plant Manager Lester, who had been in managementat La Mirada immediately before coming to Worland).fact that they were so openly conducted, I infer thatsuch activities could not have escaped the notice of oneor more of Respondent's supervisors.It is admitted that, around mid-January, Peterson reas-signed DeJong from his day-shift job to night-shift main-tenance assignment under the supervision of D&I LineSupervisor John Christensen. Peterson admittedly toldDeJong at the time that the switch was necessary be-cause night-shift maintenance machinist Dick Steiner wasrequired to go into the hospital for surgery but that,when Steiner returned, DeJong would be transferredback to first shift.As earlier noted, citations from Wyoming OSHA werereceived at the Worland plant on or about February 1.Lester, newly arrived as plant manager, took responsibil-ity for supervising correctional measures.43Most of thecorrectional work fell to Supervisor Peterson to takecare of. Peterson, in turn, assigned much of the correc-tional work to DeJong. Since DeJong was by thenworking on the second shift, Peterson left lists of jobtasks with Second-Shift Supervisor Christensen for as-signment to DeJong. In addition to those tasks, DeJonglikewise received other assignments from Christensen.Substantial numbers of written reprimands, critiques,and "special performance reports" thereafter began toappear in DeJong's personnel file. On February 3, actingon report from Christensen, Peterson issued identicalspecial performance reports to both DeJong and Kas-selder growing out of an incident in February in whichChristensen had sought to obtain tools or equipmentfrom the tool supply room (Kasselder's area of responsi-bility) but had been unable to do so because Kasselderwas on a break and had locked the room. Christensensaw Kasselder and DeJong returning from the break to-gether 15 minutes late according to Christensen).44BothChristensen and DeJong gave roughly harmonious ac-counts of what happened next. Christensen complainedthat he did not wish to "babysit" in the plant, adding4a Some months later, in early May, employee William Tibbs crediblytestified that he was summoned to Lester's office after he had complainedto fellow employees in the presence of a supervisor about the need to"get OSHA in here" to take care of some ventilation problems. In thepresence of Personnel Director Taylor and a man introduced as Re-spondent's "OSHA expert," Lester told Tibbs that Respondent wasworking to correct problems as fast as possible, and that "OSHA couldnot get the work done any faster than [Respondent]" and, finally, "thathe [Lester] didn't like employees agitating other employees. He wouldnot put up with an agitator in his plant and he would fire them." NeitherLester nor any other agent of Respondent present denied having madesuch remarks, although both Lester and Taylor testified at length onother subjects.4 Christensen was certain it had been an evening "lunch" break whichis supposed to last 30 minutes, but that DeJong and Kasselder had taken45 minutes. DeJong denied having taken an extended break, but statedthat the incident occurred after a coffeebreak. commenting that, had itbeen a lunchbreak, he and Kasselder would have punched in and out onthe timeclock (the undisputed lunchbreak practice) and company time re.cords would have told the tale. Delong and Kasselder both testified thatthey had taken only the scheduled 15-minute break. No timecard recordswere introduced and I therefore discredit Christensen's testimony thatthis occurred after lunch break. DeJong's and Kasselder's testimony thatthey did not overextend the coffeebreak seemed credible. Christensen'scontrary testimony is not credited, considering the overall findings hereinthat Respondent's agents regularly invented or exaggerated misconductclaims against DeJong. and considering further Christensen's unease andunimpressive demeanor while testifying.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had needed a part from the toolroom and hadbeen unable to get it due to Kasselder's having lockedthe room and then having taken an extended break. Kas-selder and DeJong heatedly denied being late in return-ing from their break. Kasselder and DeJong testified thatthey believed that the incident had been put to rest withKasselder's promise that he would leave toolroom keysin a supervisor's office when he took breaks. DeJongstates that Kasselder had asked Christensen "just whatthe hell he [Christensen] meant by talking to us the wayhe was." DeJong also admits that he "questioned [Chris-tensen] on his attitude." Christensen was no more specif-ic, but stated that "they started giving me a bunch ofhassle about they didn't-you know, they hadn't overex-tended their ...break and they got a little upset. AndJerry went ahead and got me the part, and then I left."All three individuals left the clear impression fromtheir testimony that there was no intention on Christen-sen's part to pursue the matter. On February 3, however,Peterson came to Christensen, saying that he had heardabout the incident. Christensen testified that he "talked itover" with Peterson (being no more specific) and thatPeterson "wrote them up."Peterson then met with DeJong and Kasselder, withChristensen also present, and gave the two employeesidentical "write-ups" which they refused to sign andwhich stated in material part:This employee is not following lunch and breakschedules as posted & is taking excess time overthat allowed. When notified of this by Shift Supv.the employee became argumentative & abusive.45This attitude has been reported on several occasions& any further occurrence will result in additionaldisciplinary action or termination.46Dejong credibly testified without contradiction that heasked Peterson during the meeting which supervisors hehad been "abusive" towards and that Peterson mentionedFrank Pacheco. DeJong further credibly testified that helater approached Pacheco and asked him if he had everbeen abusive towards him and that Pacheco replied:"Never."47DeJong further credibly testified that heasked Christensen just after the meeting ended why heand Kasselder had been given the writeup. CreditingDeJong, Christensen replied that he had not written thereport, that he had not given information for it "to thefront office," and that he was "sorry it happened."484' Peterson claims that Christensen used the specific words "argumen-tative and abusive" in describing DeJong's and Kasselder's conduct.Christensen specifically contradicted this, saying he told Peterson onlythat the employees had denied overextending their break and had givenhim "a little hassle." I credit Christensen on this limited point.4e Resp. Exh. 2(d).4" Pacheco did not testify. There is indirect evidence in the recordsuggesting, however, that Kasselder had much earlier had an angry con-frontation with Pacheco about the way Pacheco was treating Kasselder'swife, who also worked at the Worland plant.48 Christensen did not directly deny these remarks, although he wasasked by Respondent's counsel whether he had spoken with both DeJongand Kasselder during which time they had stated that they thought therehad been a "settlement" or "understanding" on the previous day. Chris-tensen replied in the negative, as he also did to the next broad question:After the meeting that you attended with Mr. Peterson and Mr. Kas-selder and Mr. DeJong, outside of that meeting was there any otherPeterson was called to explain what had motivatedhim to write identical accusations about both DeJongand Kasselder as having engaged in a pattern of exces-sive breaks, and having engaged in a pattern of "argu-mentative and abusive" behavior towards supervisors. Ifound his explanation to be more revealing of a tendencytowards biased and exaggerated claims than reflectingthat such an alleged pattern truly existed. Peterson didnot offer a single example of previous "late break" in-fractions by either employee. He recalled two reportswhich he had heard about Kasselder's having been "abu-sive" towards supervisors-one linked to the Pacheco in-cident (see fn. 47, supra), and another linked to an inci-dent with Superintendent Leo Kiker which had neverbeen the subject of a warning or reprimand. The onlyitems specified involving DeJong in this regard were (1)that both Kasselder and DeJong had once been reportedby Supervisor Marlene Louden to have "made state-ments to her that were off color, rather bawdry [sic] lan-guage";49 and (2) that DeJong, in meeting with Cordovaand Louden as previously reported to seek the reinstate-ment of Yvonne Hartley, had referred to Louden as a"broad" in demanding that Louden apologize to Hartley,and that DeJong was "abusive to the plant manager"(Cordova) in the same incident. Peterson admitted, how-ever, that he had talked with Cordova about the matter,that Cordova had told Peterson that the situation hadbeen "resolved," and that Peterson should "let it go."50Finally, and further revealing in my opinion of Peter-son's tendency to exaggerate, he cited as further exam-ples of DeJong's being "argumentative" and "abusive"towards members of management problems betweenDeJong and two other employees, Lloyd Bryce andGary Lee. The problem with Bryce arose from the sameincident in which Bryce had threatened to "bury"DeJong and take collections for a "pine box" for him.As to Gary Lee, Peterson explained that Lee had sus-pected DeJong of being responsible for certain offensivewords that had been chalked on Lee's toolbox.51conversation that you had with Mr. Kasselder or Mr. DeJong onFebruary 3 about what happened the day before?These questions were inadequate to permit Christensen to state whetheror not he had made the specific remarks which DeJong attributed toChristensen during the brief exchange between them after the meeting inPeterson's office. DeJong's testimony therefore stands uncontradicted andI find it believable for this reason, as well as because it seems clearlylikely from all the evidence that Christensen never did, in fact, expect theincident of the previous day to result in formal discipline.49 No further details were offered. Louden was not called to testify.s0 DeJong credibly testified, and I find, that he did not refer toLouden in those terms in the meeting with Cordova and Louden regard-ing Hartley's discharge. Louden never testified. Cordova did not testifyon that subject. It is further noted in passing that DeJong's meeting withCordova and Louden on the matter of Hartley's discharge was activityclassically protected by Section 7 of the Act. Even assuming, arguendo,that DeJong had made an impolite reference to Louden in that meeting,he would not thereby forfeit the protection of the Act. To the extent thatPeterson was admittedly influenced by that alleged incident in issuing dis-cipline to DeJong on February 3, that discipline violated Sec. 8(a)(1).Bettcher Manufacturing Corporation, 76 NI.RB 526, 527 (1948); Red Top,Inc., 185 NLRB 989, 990 (1970); Prescott Industrial Products Company,205 NLRB 51, 52 (1973).51 Lee, like Bryce, openly challenged DeJong's candidacy for reelec-tion as the Union's president in the late April full-term elections. (LeeContinued28 CROWN CORK & SEAL COMPANY, INC.DeJong denied being responsible for defacement of Lee'stoolbox and Peterson admitted that he had no evidencethat DeJong was the culprit. Nor did Peterson explainhow DeJong's poor relationship with Bryce and Lee-employees who were politically opposed to DeJong'sconduct of his union presidency-qualified as evidenceof an alleged prior tendency of DeJong to be "argumen-tative and abusive" towards members of management.Peterson was equally implausible in explaining why hedrafted for inclusion in DeJong's personnel file a "fore-man's incident report" dated March 13.2 DeJong credi-bly testified that he had never seen that document beforethe instant hearing and further stated that its subjectmatter had never been discussed with him by Peterson.Peterson never testified otherwise. I therefore find thatits contents were never made known in any fashion toDeJong until the hearing. The report stated in pertinentpart:The above named employee was spoken to todayby the undersigned regarding his attitude toward hisjob and other employees in the dept.Statements have been made to other employeesthat are causing hard feelings between other work-ers. This negative attitude is disrupting the oper-ation of the machine shop.Peterson claims that two or three incidents promptedthis memorandum: On one occasion employees MikeEaves and Dick Steiner allegedly complained to Peter-son about receiving an assignment to perform someOSHA-related repairs, asking, "Doesn't Marion[DeJong] have to do any of this stuff?" On another occa-sion, Steiner allegedly complained to Peterson thatDeJong "was telling him that Marion was going to takefirst shift away from him, that he was going to take hislead man's job [see findings below] and some otherthings that I don't recall right off." On another occasion,Eaves allegedly complained that DeJong was "treating[the job] as a joke, that Marion had said to him that heshould slow down his work and try to draw some of thejob out more."Steiner never testified. Eaves substantially denied Pe-terson's testimony in this regard, recalling only thatDeJong, as well as many other of his fellow employees,made joking remarks about Eaves' advanced years, suchas, "Pop, how come you work so damn hard?" From thefact that Peterson's vague testimony only barely suggestsgrounds for making out secret memorandum accusingDeJong of harboring a "negative attitude" as it wascausing hard feelings and was disrupting the "operationwas the candidate for president on an opposition slate.) In early March.Lee petitioned unsuccessfully to be named the employees' representativeat the scheduled OSHA hearings instead of DeJong. Undisputed evidencediscussed further below shows that Lee threatened DeJong's life with aniron bar in early March in accusing DeJong of tampering with his tool-box. DeJong again sought from management some correctional actionagainst Lee, just as he had with Bryce, but to no avail. It appears thatthis incident was what Peterson was referring to as further support forhis February 3 reprimand over DeJong's "abusiveness," even though itoccurred about a month after February 3. This is further indication thatPeterson was straining for justification for the issuance of the February 3reprimand.52 Resp. Exh. 2(f).of the machine shop," and from its lack of corroboration,and from other findings above and below showing thatPeterson resented DeJong's "attitude" as it was manifest-ed in union and other protected concerted activities, Iconclude that Peterson was again grasping for post hocrationalizations for the March 13 "incident report."On March 17, in the presence of at least five other em-ployees, DeJong was followed into the machine shoptoolroom by Gary Lee (see fn. 51, supra). DeJong, cor-roborated by other employees present, credibly testifiedthat Lee carried a section of iron pipe, brandishing it atDeJong and threatening to "break [DeJong's] hands andarms and legs." Lee blocked the doorway and "carriedon in this vein for approximately five minutes" while ac-cusing DeJong of breaking into his toolbox. DeJongdenied the accusation and, being suspicious that Lee wasplaying the role of provocateur for Plant ManagerLester, told Lee that he should "go tell Mr. Lester thathis plan was not going to work, that [DeJong] was notgoing to take a swing at him, he could leave."53Leelowered the pipe and left the area. Within 30 minutes ofthe incident, DeJong told Supervisors Christensen andPacheco what had happened. Before anything could bediscussed in detail, DeJong and others were called into ameeting with Supervisor Kiker on an unrelated matter.DeJong attempted to bring up the matter of Lee'sthreats, but Kiker stated that he could "not handle it" inthe meeting. DeJong again pursued the matter withChristensen, Pacheco, and Kiker after the meeting. Kikersaid that he would take it up with Plant Manager Lester.DeJong returned to his work area and also reportedLee's threats to Peterson. DeJong also filed charges withthe Worland police on the same day. Nothing furthercame of the matter. Peterson eventually told DeJongthat management would not pursue it because the inci-dent had not been witnessed by any supervisors. 54In mid-March, in anticipation of the scheduled OSHAhearing in Cheyenne, DeJong had sought permissionfrom new Plant Manager Lester to leave work to attendthe March 20 hearing as the employees' elected safetyrepresentative. After indicating that he would have tocheck into the matter, Lester told DeJong on March 19that he could have off the second half of his eveningshift on March 19 and the first half of the same shift onMarch 20. DeJong then drove all night to reach Chey-s DeJong's suspicions that Respondent was prepared to use employ-ees as agents provocateurs to set him up were not as farfetched as theymight seem. Respondent was not above using employee agents to disruptthe Union's efforts to represent employees at Worland, as is demonstratedby the use of Kasselder in the preelection period. In addition. there isundisputed evidence that David Murdock, of Peddal, Inc., sought to pro-voke violence during a demonstration sponsored by the Union outsidethe plant entrance to protest Respondent's alleged unfair labor practicesand to achieve consumer boycott of Respondent's product. A report toDirector of Corporate Security Lederer from the files of Peddal, Inc.(G.C. Exh. 35(c)), states (referring to a "road block" manned by employ-ee supporters of the Union): "Dave went through the roadblock severaltimes thrying [sic] to rile them, but nothing happened." (Emphasis sup-plied.)a4 Credited and uncontradicted testimony of DeJong. Lee did not tes-tify. From cross-examination of DeJong by Respondent's counsel, it ap-pears that, shortly after the late April internal union election, Lee wasarrested by local police and charged with an unrelated larceny offenseand he disappeared from the Worland area.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDenne over 300 miles from Worland and participatedalong with Respondent's representatives and attorney.The OSHA hearing was apparently intended to result insome informal adjustment of the cited violations. In addi-tion to Respondent's attorney calling DeJong a "liar"about safety violations and opining that the charges hadjust been a pretext to "bring the Union into the plant,"that attorney also told an OSHA commissioner, respond-ing to the question whether Respondent had a policy of"writing up" employees for safety violations, that Re-spondent had no such practice, but rather "they talk tothem, because they are a very informal company."55Thehearing was called off, apparently because of the manyareas of controversy. The OSHA commissioner told Re-spondent's representatives that they could have a formalhearing at a later date.In the meantime, Steiner, whose hospitalization hadsupposedly required Peterson to transfer DeJong to theseoond shift, had returned to work about a week beforethe OSHA hearing. Peterson assigned Steiner to the firstshift. When DeJong asked why, Peterson explained thatSteiner was an expert welder who was needed to fabri-cate OSHA-required guards for the overhead belt in thespray area. Peterson did not explain why this requiredSteiner to be assigned to the first shift.""When DeJong returned from the OSHA hearing onMarch 20 in time to complete the second half of his eve-ning shift, he received instructions left by Peterson andpassed through Christensen to fabricate spray areaguards (i.e., the task which Peterson had earlier toldDeJong he was reserving for Steiner, due to the latter'swelding experience, to perform on the day shift). Thelack of such guards had been one of the items discussedthat day at the OSHA hearing. DeJong asked forinstructions from Christensen as to what kinds of guardsPeterson wanted. Christensen did not know. DeJongmade "temporary guards" from some scrap material thatnight and enclosed the belts with them.On March 21, shortly after returning from the OSHAhearing, DeJong spoke with Peterson, complaining thathe was being kept on the night shift and was being "setup" by receiving assignments which could not be per-formed adequately with available material (apparently areference to the sprayer belt guard assignment mentionedabove). Peterson replied that DeJong was "anticom-pany" and that "the company was not going to do[DeJong] any favors."57On March 22, another "special performance report"was inserted into DeJong's personal file without De-Jong's knowledge (crediting DeJong's undisputed ac-count and noting that the space on the report calling for5s Credited and uncontradicted testimony of DeJong. Respondent'sCalifornia based regional manager, Frank Franklin, was present at theOSHA hearing. He was also present in Worland throughout the 2 sepa-rate weeks in which the instant hearing was held, making frequent visitsto the courtroom. Franklin was never called to testify.s6 At the hearing, Peterson testified that, when Steiner returned, Peter-son had plans to make him a leadman and, although the relationship tothat plan is not clear, this is one factor that warranted putting Steiner onthe first shift. Peterson also claimed that he wanted to keep DeJong sepa-rated from day-shift employees Bryce and Lee because of the hard feel-ings between them.57 Credited testimony of DeJong. Peterson did not deny this in any ofhis testimony.an employee's signature is blank).58This record, signedby a visiting foreman from California, Berry, states inpertinent part that DeJong was "warned about not wear-ing earplugs in the plant," and "Any further incident ofthis will result in a 3-day suspension without pay andthen termination." DeJong states that he had worn ear-plugs from the time that they had been issued approxi-mately a month earlier and throughout his employmentthereafter. He further states that no one made an issueout of wearing plugs, nor even distributed them general-ly to all employees until just after the March 20 OSHAhearing. He admits that, on or about March 22, he wasstopped at work by both Berry and Pacheco and thatBerry told DeJong that "he had been seen in the plantwithout hearing protection," without specifying when orwhere. Referring to Pacheco's presence, Delong askedBerry if Berry "needed a witness along to give phonywarnings." Berry replied negatively and the incidentended. In the absence of any contrary testimony byeither Berry or Pacheco (neither of whom testified), Icredit DeJong that he had, in fact, worn earplugs at andaround the time that he had the conversation with Berryand Pacheco."On March 23, Peterson wrote yet another "SpecialPerformance Report" on DeJong,59this one citing De-Jong's alleged failure to make satisfactory repairs on as-signments which he had received on March 7, 19, 20, 21,and 22 "to comply with OSHA requirements." Thatreport further asserted that DeJong's "quality of work isnot up to required standards for maintenance machinist,"and warned, "Failure to improve performance will resultin disqualification." This report was given to DeJong byPeterson in the presence of Plant Superintendent Kiker.DeJong commented that he intended to take a copy of itto the next OSHA hearing (apparently to undermine theclaim made by Respondent's attorney at the March 20hearing that Respondent did not issue "write-ups" forOSHA-related work infractions by employees and/or toshow that Respondent was now issuing writeups puni-tively because DeJong had been responsible for bringingthe underlying violations to OSHA's attention). DeJongalso refused to sign the report, prompting Peterson to goto Plant Manager Lester who instructed that DeJongwould have to "leave the plant" if he refused to sign thereport. Upon learning of this ultimatum from Peterson,DeJong signed the report with the notation, "UnderDuress."Peterson gave summary testimony about his com-plaints regarding DeJong's failure to carry out the desig-nated repair assignments on the dates specified in thereport. DeJong testified that he had made conscientiousefforts in each case, but had been unable to completeeach job either because of lack of clear directions orproper equipment, and/or because three of the four com-plained-of repairs had fallen in the period March 19-20when he had worked only half-shifts and had been re-quired to drive 600 miles round trip overnight to attendthe OSHA hearings. DeJong also explained that, duringthe period in question, he received conflicting assign-s8 Resp. Exh. 2(e).9o Resp. Exh. 2(g).30 CROWN CORK & SEAL COMPANY. INC.ments from Christensen which made it difficult to devoteextended time to the "running list" of OSHA-related re-pairs which Peterson would leave with Christensen forDeJong to accomplish.Most probative of all, however, is DeJong's uncontra-dicted and therefore credited testimony that he went toChristensen after he received the March 23 report andpointed out that "at least three of the dates [were] onnights where (DeJong] was required to work at night onthe production line running machinery." According toDeJong, and undenied by Christensen, Christensen thentold DeJong that he "would take the write-up to thefront office and see if he could get it thrown out." Chris-tensen later told DeJong that he had pursued the matterwith the front office, but "got no satisfaction." Not onlydid Christensen fail to deny this testimony by DeJong,but he also elsewhere admitted, "Marion done a goodjob for me," when asked to evaluate DeJong's work.This spate of disciplinary memoranda then abated forapproximately I month. Curiously, in early April, PlantManager Lester and then newly installed Personnel Di-rector Taylor sought to persuade DeJong to take a su-pervisory position. According to DeJong, substantiallycorroborated by Lester, Lester called DeJong to hisoffice on April 10 and told DeJong that he (Lester) hadhis "eye on" DeJong and stated that he thought DeJong"could do better in management." Lester offered DeJonga line supervisor's job. DeJong refused. Lester thenstated that Peterson would be quitting soon and thatDeJong would be considered for Peterson's job asmaster mechanic. DeJong refused. Thirty minutes later,Taylor called DeJong to his office and again sought toconvince DeJong to take a line supervisor's job. DeJongagain refused.Testifying on this subject, Lester stated first that hewanted only "good caliber" persons as part of his "man-agement" group. He states that he reviewed DeJong'spersonnel file "in the latter part of March" and, beingimpressed with DeJong's prior "management" experi-ence, asked him to become a "member of management"as a line supervisor (i.e., that group of supervisors overthe D&I lines which Respondent has nominally deniedwere supervisors within the meaning of the Act in boththe representation case and the instant case). Lester fur-ther testified that he did not offer DeJong the supervi-sory job until after first consulting with, and obtainingthe approval of, California-based Regional ManagerFrank Franklin.Lester testified on this subject under adverse examina-tion at the beginning of the hearing in connection withoffering his reasons for eventually discharging DeJong inlate August. Forced to admit that he had earlier regard-ed DeJong as "management" material, he then gave theimpression of straining to explain that no basis for doubtabout DeJong's abilities or attitude had developed untilsometime after he had made the supervisory job offer.Thus, Lester stated that DeJong "at first was a good andcooperative employee [but] ...at a later date seemed tobecome obstinant [sic] and no disregard [sic] for manage-ment, and he seemed to have a total disregard for ouroperation as a whole." He further testified that he no-ticed DeJong change for the worse "probably the first orthe middle part of May." This suggests either: (a) Lesterdisregarded as insignificant the extraordinary series ofadverse memoranda which had been placed in DeJong'sfile by "the latter part of March"; or (b) those memoran-da did not exist as of "the latter part of March" andwere fabricated and inserted at some later date; or (c)Lester (and Franklin) had ulterior motives for seeking topromote DeJong out of the bargaining unit shortlybefore he was to stand for reelection as the Union's localpresident in late April. None of these possibilities reflectsfavorably on Lester's candor as a witness, nor on thefairness, objectivity, or regularity of DeJong's treatmentat the hands of Respondent's management agents.Further indicative of Respondent's hostility towardsDeJong's leadership role in the Union and its fear of hiswinning the April 27 election is a conversation betweenPersonnel Manager/Superintendent Taylor and employeeRoger Geer roughly a month before the April 27 elec-tion. Crediting Geer's undenied testimony, Taylor ap-proached Geer and asked him who he thought wouldwin the presidency of the Local, adding: "For every-body's sake, you'd better hope it's not Marion."DeJong's next brush with management occurred short-ly after he had, on the night of April 25, prepared andleft in the employee lunchroom copies of leaflets6°pro-moting his own candidacy for reelection to a full term aspresident of the Worland Local.The contents of the leaflet are relevant to a variety ofissues and are therefore set forth in full as follows:From: Marion DeJongPRESIDENT, LOCAL #8810Fellow U. S. W. A. members, I would like to setthe facts straight before the election on April 27th:On November 17, 1978, the election for unionrepresentation was held. The U.S. W. A. won with47 of the 58 votes cast.In early December, we held elections for unionofficers. My opponent in that election was so anx-ious to serve the union that he didn't even come into vote.Shortly after the election I requested an O. S. H.A. inspection. At that time, between 10 and 15% ofour work force were being injured every month!On January 4, 1979, the 0. S. H. A. inspectorsarrived. I went on the inspection tour with them.The company was issued 47 citations, most of themfor serious violations.On January 6, 1979, a company stooge threatenedmy life at the plant in front of witnesses. Instead ofgiving this man disciplinary action, the companygave him and two others the day off with pay tocirculate a petition to have me removed from office.At the same time the company was running ahealth insurance program that didn't pay anyclaims. I took a tape recorder upstairs and ques-tioned the personnel director and the plant managerabout our insurance program. After hearing whatwas on the tape, the Wyoming State Insurance60 G.C. Exh 8 is a specimen copy.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommissioner got in contact with the company.Only then did the company start paying medicalclaims. At that time I was put on night shift for theduration.Soon afterward the company appealed the O. S.H. A. charges and requested another companystooge to represent the employees at the O. S. H.A. hearing. However, O. S. H. A. stated that I wasthe legal representative at this hearing. Two dayslater this second company stooge threatened tobreak my arms with an iron pipe, in the plant, againwith witnesses. Also, again, the company refused totake any disciplinary action.On March 20, 1979, I went to the 0. S. H. A.hearing in Cheyenne. At the hearing the companydenied that there were any safety hazards, and I re-fused their claims. The company lost. Two dayslater the company wrote me up, claiming that itwas my fault that the safety hazards had not beenrepaired.On April 10, 1979, the plant manager offered mea supervisors job; I refused. He then offered me theMaster Mechanic's position; I refused. I will notwalk away from my obligations to our union.So, please, before you cast your votes on Friday,ask the people you are voting for what they havedone for our union!Thank you,s/Marion DeJongOn the morning of April 26, Lester arrived at hisoffice and was met by Lloyd Bruce who was "boister-ous" and "upset," according to Lester, about the evidentreference in DeJong's campaign leaflet to Bryce as beingone of the two "company stooges." Bryce gave Lester acopy of the leaflet and returned to his work station.Either shortly before or shortly after complaining toLester, Bryce confronted Kathy Kasselder, Gerald Kas-selder's wife, in the employee lunchroom.6' The onlywitness to the confrontation who testified, Mike Eaves,whom I credit, stated that Bryce said to Kathy that De-Jong's leaflet "is a bunch of f-- lies." Kathy defendedthe leaflet. Bryce replied to Kathy: "You don't know af-- thing about it.," prompting Eaves to tell Bryce toshut his mouth.On the evening of April 26, DeJong left the plant atthe start of his scheduled dinner break, telling his super-visor, Christensen, that he might overstay his break be-cause he wished to visit the election site. Christensentold DeJong that, if he returned late, Christensen wouldhave to "write him up" for it. DeJong agreed that thiswould be fair under the circumstances. DeJong returnedfrom the break 45 minutes late. Christensen issued thepromised "write-up"62which DeJong signed withoutprotest.About 5-6 minutes before the end of the second shifton April 26, Gerald Kasselder was walking towards the61 Gerald Kasselder by this time was running for the office of vicepresident on an informal "slate" with DeJong. Kathy Kasselder was run-ning for the office of recording secretary.6Z Resp. Exh. 20), including the phrase: "He took 45 minutes to sicllong due to union election."washroom to wash up and leave the plant. He passedBryce working on a low platform. Kasselder had by thenheard about Bryce's exchange with Kasselder's wife thatmorning. Crediting the uncontradicted testimony of Kas-selder about what next happened: Kasselder called toBryce, then stepped up on the platform and told Bryce:"The next time you want to talk ... dirty to somebody,make sure it's me and not my wife." Bryce replied: "F-you ...Jerry," grabbed Kasselder and pushed him offthe platform, then joined him on the floor, saying: "Wewill settle this outside, you f--." Kasselder hadgrasped an iron bar while being pushed off the platformbut dropped it as DeJong approached from the rear andseparated Kasselder from Bryce. DeJong urged Kas-selder to leave the area with him and "get cleaned upand get out of here."63 DeJong and Kasselder walkedtogether to the machine shop to retrieve their coats andbegan walking out of the plant. They were stopped bySupervisor Ken Maher, who shouted at Kasselder: "Getyour ass back here, m-- f--." Maher then grabbedKasselder, saying words to the effect that the two weregoing "outside to settle this right now" and telling Kas-selder that no one could talk to his "people" the wayKasselder had to Bryce. Maher began emphasizing hisremonstrations with Kasselder by jabbing his finger nearKasselder's face and Kasselder batted Maher's handaway. DeJong located a supervisor, Larry Hartnick, andDeJong and Hartnick separated Maher and Kasselder.64The next day, Kasselder found his timecard missingfrom the rack and was called by Personnel ManagerTaylor to a meeting in Lester's office, also attended byDavid Murdock of Peddal, Inc. Lester asked for Kas-selder's account of his contretemps with Bryce, sayingthat the management agents would be taking notes. Kas-selder recounted the previous evening's events as setforth above. Lester then told Kasselder that he had been"insubordinate" in the past, without providing details.Kasselder argued the point. Lester then told Kasselderthat he was "suspended" and ordered him to clear hispersonal gear from the plant. On April 30, Kasselder re-ceived a mailgram from Respondent notifying him thathe had been discharged.Bryce was also "suspended" for 3 days, but was rein-stated and was reimbursed later for pay lost during hissuspension. Lester admitted that Bryce's personnel filecontains no mention of the altercation, nor any mentionof DeJong's earlier complaint to Cordova regardingBryce's threats to "bury" DeJong and put him in a "pinebox."On the morning of Saturday, April 28, Personnel Man-ager Taylor called DeJong at home and told him that hewas being suspended without pay for 3 days. DeJongasked why. Taylor replied that DeJong had been writtenup "three times for being late from lunch." DeJong dis-puted this, saying that he had only received one such63 DeJong corroborates Kasselder as to what happened after Kasseldermounted the platform (the first point at which DeJong noticed the con-frontation). Before stepping into the fray, DeJong told another employeeto call a supervisor.64 This account is not only corroborated by DeJong, but also by em-ployee witnesses O'Donahue and Tibbs. No supervisors testified aboutthe incident.32 CROWN CORK & SEAL COMPANY, INC.writeup. Taylor replied that he would have to review hisrecords. DeJong said that Taylor could "look all theway to China" for them but would not be able to locatethree such writeups. The conversation ended afterTaylor reiterated that DeJong was being suspended andDeJong replied, "Fine, I need the time off."Taylor's explanations for his action in this regard areconfined to his responses during adverse examination atthe start of the hearing (he never testified after that).Taylor testified that he had suspended DeJong becauseDeJong had received a warning for taking a late breakon one day, "and the very next day he done it again...." but there is no evidence that such was the case.Instead, there are two memoranda in DeJong's personnelfile dated April 26 and 27, both signed by Christensen.65The April 26 "Special Performance Report" states:On the night of the 26th April 1979 I gave a verbalwarning, he took to [sic] long of a break.The April 26 memorandum was not signed by DeJong.He testified that he had never seen it before the hearing.The April 27 memorandum is the one already referredto which DeJong had received as a result of overstayinghis dinner break on April 26 in order to visit the electionsite. Christensen never testified that DeJong overstayedhis break two nights in a row. Indeed, Respondent'scounsel pointedly refrained from asking Christensen any-thing about the April 26 memorandum, even whiledwelling at length on the other memoranda Christensenissued during the same period. I can only conclude thatthe April 26 memorandum was prepared at some pointreflecting that DeJong (as he admitted) had been warnedby Christensen that, if he overstayed his break on April26, he would be "written up" and that the April 26memorandum was intended to reflect this warning andnot some separate warning about yet another breakwhich DeJong had overstayed. Thus, the April 26 and27 memoranda relate to the same incident of DeJong'soverstaying his break on April 26, rather than showingthat DeJong committed two "break" infractions on 2consecutive days.Taylor further testified that, before he had decided tosuspend DeJong, he had found a message on the morn-ing of April 26 from Christensen enclosing a copy of thecampaign leaflet which DeJong testified he had left inthe lunchroom on the night of April 25. Christensen hadalso separately prepared a "Special Performance Report"dated April 2666 and completed later that morning orafternoon, but referring to an incident on the night ofApril 25 wherein DeJong had allegedly handed a copyof the campaign leaflet to Christensen as he passedChristensen's work area. Christensen acknowledged thathe had never spoken to DeJong about the matter.67During this stage of his testimony Christensen demon-S Resp. Exhs. 2(h) and j), respectively.06 Resp. Exh. 2(i).67 DeJong flatly denied handing a copy of the leaflet to Christensen,saying that he only told Christensen (who had been involved with theUnion before becoming a supervisor) that there was some "interestingreading" in the lunchroom. I credit DeJong, due to Christensen's evasiveand uncomfortable behavior during his testimony in this area (see below).strated extreme unease when pressed by the GeneralCounsel and counsel for the Charging Party regardingwhy he had prepared the report and whether or not hehad been prompted to do so by higher management.Apart from his demeanor, this is further reflected inChristensen's repeated use of "I don't recall" and similarformulations when asked such questions as "Did any-body suggest that you write this report up?"68Christen-sen vaguely acknowledged, however, that he memorial-ized the incident due to what he characterized as somegeneral instruction from Lester, although he avoidedsaying that such an instruction was made on April 26.I infer from all the foregoing, and therefore find, thatChristensen, knowing of higher management's interest inDeJong's union activities, first left a copy of DeJong'sleaflet for Taylor to find on the morning of April 26, andthen later prepared a memo falsely reporting thatDeJong had given him a copy of the leaflet on the plantfloor.When DeJong returned to the plant on May 2 afterserving out his 3-day suspension, he was first taken toLester's office by Taylor. DeJong sought to have theUnion's then vice president, Rich Brazelton, attend themeeting as a "witness." Brazelton was not permitted tostay. After Brazelton left, Lester told DeJong69that itwas "unfortunate" that Kasselder had been terminated". .. as a result of the letter that [DeJong] had put outon the floor." There was then some discussion about theletter. DeJong states that Lester or Taylor asked him ifhe had authored the letter and that he replied that he"would not discuss the letter." Taylor and Lester insistthat DeJong affirmatively denied authorship. I find thatneither account is literally true. Considering all of thecircumstances, it is likely, and I find, that some effortwas made by Lester and Taylor to discuss the letter (in-cluding an attempt to have DeJong admit that he was itsauthor) and that DeJong was reluctant to discuss anyaspect of his union activities and was therefore evasivewithout ever affirmatively admitting or denying author-ship. DeJong's behavior nevertheless caused Lester andTaylor to conclude that DeJong was refusing to admiteven having authored the letter. Lester then warnedDeJong that he would be fired if he were found to beresponsible for any further "disruptions on any shift."DeJong returned to his work station, but was latercalled to Taylor's office where Taylor issued him a writ-ten reprimands which stated in pertinent part:You are given this official reprimand for violationof plant rules. The letter you put out on April 26,1979 is in direct violation. Any further action of thisnature on your part will lead to your immediate dis-missal.DeJong asked what rule had been violated and Taylorreplied that it was the rule concerning "solicitation" (i.e.,the rule heretofore found to have been discriminatorily6H And see, generally, his testimony at that point.f The following is a synthesis of DeJong's and Lester's harmonious.buat not identical, accounts of the meeting70 Resp Exh. 2(m)33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromulgated in August 1978 and which was, in any case,unlawfully overbroad and violative of Sec. 8(a)(1)).DeJong signed the reprimand, writing also: "I considerthis statement to be a total fabrication."Within 2 weeks thereafter, additional memoranda wereplaced in DeJong's personnel file. On May 9, Lestermailed specimens of DeJong's handwriting, togetherwith a copy of DeJong's signed campaign leaflet, to aprofessional "Questioned Document Examiner" inDenver, Colorado, seeking proof that it was, in fact, De-Jong's signature on the leaflet.7On May 14, Peterson wrote a lengthy "Special Per-formance Report"72on DeJong, stating that, betweenMay 10 and II, DeJong had failed to install three "buglights" in locations which had been clearly designated byhis supervisors, and noting that appropriate fasteners hadbeen provided to him after he had first stated that he didnot have the proper fasteners. The memorandum added:This employee is repeatedly leaving assigned jobsundone with excuses that work is in his opinion un-necessary or not being done the way he feels itshould be done. Marion was assigned to place tagson plant equipment on three separate days ...thisjob is still incomplete on equipment that is readilyavailable. This employee, after repeated warning,still fails to carry out job assignments and disregardsinstructions from supervisors. His performance isunsatisfactory and his attitude is disrupting the per-formance of other employees in this department andother departments within the plant.On May 14, DeJong was taken to Peterson's officewhere he met with Peterson and Taylor. He asked tohave a "witness." The request was denied. He was givena copy of the foregoing report and was informed byTaylor that he was being demoted to a lower positionbecause he was not performing up to machinist's stand-ards. DeJong observed: "Boy, you guys do good work.I .." DeJong then argued that, even with his demotion,the Union's master contract conferred wages at least ashigh as he was until then receiving as a machinist. Peter-son reported in a formal "Request for Status Change"memorandum73dated May 15, referring to the meetingon April 19, that DeJong had argued that "union scale is$9.34 per hour," thereby prompting Peterson to reply, ashe states in the same memorandum: "that we had nounion in this plant at this time."74Peterson further com-mented in that May 15 memorandum that, after Petersonhad stated that there was "no union" at the plant,DeJong "laughed and walked out the door," prompting7I Resp. Exh. 2(o). On May 22, the expert mailed back a written opin-ion (Resp. Exh. 2(p)) confirming that the exemplars matched the signa-ture on the leaflet.12 Resp. Exh. 2(q). a typed memorandum, in contrast to Peterson's ear-lier practice of handwriting such reports.7' Resp. Exh. 2(r) is a typed, and supplemented, version of the original"status change" memo which was handwritten. The original memo. givento DeJong on May 15, is in evidence as G.C Exh. 25.74 As noted earlier, the Regional Director for Region 27 had, on May10. overruled Respondent's objections to the Union's election victory andhad issued a formal certification. At this point. Respondent was in theprocess of requesting review by the Board of that regional decision.Peterson to make the closing observation: "He seems tohave a total disregard for supervision and management."Testifying in support of the May 14 report, Petersonconfined himself only to the "bug light" and identifica-tion tag incidents. As to the merits of those allegations,the evidence is conflicting. DeJong states, in substance,regarding the bug lights, that he had a standing assign-ment to install them and that Peterson had placed a blue-print diagram on his office window showing the loca-tions where they were to be placed. DeJong states he re-peatedly asked Peterson over a 3-month period to supplyhim with proper fasteners. On May 11, states DeJong,Peterson finally furnished the fasteners and DeJong in-stalled two of the three lights in locations where Peter-son had earlier instructed him to put them, but admitted-ly not in the locations designated in written instructionshe received on or about May 11. DeJong explains thathe simply followed earlier instructions, believing thewritten instructions were in conflict with what Petersonhad told him earlier.75After telling Peterson that hewould need a masonry drill to install the third light, Pe-terson located a suitable tool, which DeJong used. In theprocess, DeJong suffered an eye injury from a masonryfragment, requiring DeJong to leave the plant (with Su-pervisor Christensen's permission) to receive medicaltreatment. A physician removed the fragment from hiseye and covered the injured eye with a patch. DeJongreturned to work but, being able to see out of only oneeye, was sent home for the remainder of the shift with-out having completed the installation. On the followingday, May 12, DeJong states that he was assigned to op-erate a punch press all day due to the absence of the reg-ular operator, and was unable to complete the installa-tion that day.Regarding the equipment tags, DeJong states that hehad a standing assignment to rivet brass tags to equip-ment, that he received a limited supply of rivets from Pe-terson, that he used up that supply, requested more rivetsfrom Peterson, and then, upon receiving more rivets,tagged as much equipment as was available (some of itbeing locked up during DeJong's night shift). DeJongstates further that Peterson told him regarding the re-maining untagged materials, "Don't worry about them.We'll have the day shift people take care of them whenthey come in on Sunday."Peterson did not specifically deny the details of De-Jong's explanations, and his testimony was essentiallyconfined to generalizations of the same type as thosecontained in his May 14 report. Respondent offered nofurther corroboration of Peterson in the form of testimo-ny by Christensen or other supervisors. In addition, notestimony was introduced whatsoever to support Peter-son's assertion in the May 14 report that DeJong's "atti-tude" was "disrupting the performance of other employ-ees in this department and other departments within theplant."767, The written instructions were apparently given to DeJong by Chris-tensen, although the record is unclear on this point.16 A noted above. Christensen testified that "Marion done a good jobfor me," further stating that DeJong had never been "abusive" to himContinued34 CROWN CORK & SEAL COMPANY, INC.Finally, there is the following uncontradicted testimo-ny by DeJong about a further meeting between himselfand Personnel Manager Taylor on May 15: DeJong wascalled into Taylor's office. DeJong brought employeeBill Tibbs as a "witness" and requested that he be per-mitted to stay in that capacity. Taylor refused this re-quest, but also then asked two supervisors, Pacheco andHood, to leave the office as Tibbs left. When they werealone, Taylor gave DeJong a copy of the May 15 "statuschange" memorandum." There was a brief dispute overwhether the demotion was to a "24-month mechanic"rate or to the rate paid to "mechanic-trainee."'7Therewas then the following exchange, as reported byDeJong:7' Taylor told DeJong that if his "attitude" didnot change, he would be fired. DeJong replied that if the"attitude" Taylor was referring to was DeJong's "tryingto help the employees in the plant," then Taylor "mightas well fire [DeJong] because [DeJong] was going tocontinue to help them. "Taylor then told DeJong that, ifDeJong stayed at the plant, Taylor would "make lifehell" for DeJong. DeJong asked Taylor what he thoughthe had been doing "for the previous six months." Taylorstated that he had not been there for the entire 6 months.The conversation ended. Taylor was never called by Re-spondent to deny this testimony. I therefore find it to betrue.It is not clear why DeJong's alleged failure fully toperform the bug light installations and the riveting ofbrass identification tags according to orders amounted to,in Peterson's words, a failure to perform up to "machin-ist's standards." It is clear that DeJong's demotion to the"trainee" level was humiliating and represented a sub-stantial loss in wages. DeJong credibly testified withoutcontradiction that, notwithstanding the demotion in titleand pay rate, he continued to receive "machinist-level"assignments, including emergency repairs on equipmentthroughout the plant-the only exception being the oper-ation of machining equipment in the machine shop.At some point in June, as DeJong testified withoutcontradiction, he and his partner Rita Nicholl spoke withPersonnel Manager Taylor, asking what was required toqualify for the higher, "24-month mechanic" rate. Taylorreplied that "all that was required was that your leadman and your supervisor agree that you were qualifiedto be a 24-month rate mechanic and so notify BobTaylor." DeJong then asked Bob Moon, his leadman,and Christensen, his supervisor, to try to obtain a wageincrease for him to the "24-month mechanic" rate. Chris-tensen admittedly approached Taylor on the subject witha recommendation that DeJong receive such an increase.According to Christensen, Taylor rebuffed the request,and admitting that DeJong got "along with other people on the shift."Leadman Moon testified even more favorably. describing DeJong's workas "excellent" and "above average" compared to other employees overwhom Moon served as leadman. He further acknowledged that DeJong"got along" with other employees on the shift, adding that the only"problem" that he observed was that "Lloyd [Bryce] was giving him ahassle."7 That is, the original, handwritten one (G.C. Exh. 25).'8 The "status change" memo refers to a demotion to "D&l mechanictrainee," and further reflects that this would result in a reduction in payfrom DeJong's prior rate of $7.35 per hour to $6.31 per hour.'9 Synthesizing DeJong's undenied testimony at two different stages ofthe hearing regarding the same eventsaying "at that time ...they wasn't passing any raisesout ..something to that effect ... 80On or about July 4, DeJong, frustrated over his demo-tion and the fact that Respondent was paying him at the"mechanic-trainee" rate while continuing to call uponhim to perform skilled maintenance and repair work,took all of his own machinist tools home, leaving in theplant only a hammer, a pliers, and a screwdriver.8sOn or about July 5, Frank Franklin, Respondent'sCalifornia-based regional manager, who was in Worlandfor some unstated purpose, stopped DeJong as DeJongwas coming off the end of his 12-hour night shift at 7a.m. and told DeJong that he would be fired if he didnot bring his required set of tools back to the plant bythe next shift.82Franklin then followed DeJong out intothe plant parking area to DeJong's car and told DeJongthat DeJong was "a dirty son of a bitch" and that "hewas going to fire [DeJong] if it was the last thing heever did."83DeJong complied with Franklin's ultimatumand brought his full set of tools back to the plant.Between that last incident and the incident ultimatelyrelied upon by Respondent to discharge DeJong, addi-tional memoranda were placed in DeJong's file withouthis knowlege. On July 12, D&I Supervisor Leo Kiker re-corded84that DeJong and a fellow employee on theironer line, Rita Nicholl, were observed talking to oneanother when the line was not running. Kiker noted thathe instructed DeJong, "in the presence of Roger Lewis"(a supervisory witness) that he should clean up the sur-rounding area when the line was down. The memo failsto reflect what, if anything, Kiker said to Rita Nichollon the subject. Kiker was never called to testify. The in-ference is irresistible that Kiker's reference to instructing"Marion" on the matter means that his remonstrationswere limited to DeJong.85On August 16, DeJong's new supervisor, Dale Ander-son, recorded in a handwritten memorandums6that hehad seen DeJong "sitting down on the job," that Ander-son had "talked to him about it," suggesting that DeJong80 DeJong quotes Christensen (and Moon) as telling him that Moonand Christensen "tried three times to have me promoted to the 24-monthrate, the last time in writing, and that every time Mr. Taylor refused toact upon it." While Moon was not shown to be (and apparently was not)a supervisory agent of Respondent, Christensen was. Accordingly, I treathis undenied statement to DeJong in this regard as an admission by Re-spondent's agent that, in fact, Christensen made three separate efforts toobtain a pay raise for DeJong to the 24-month rate, including one writtenrecommendation, and that Taylor repeatedly refused this recommenda-tion.81 Machinists were required by Respondent to furnish their own etsof tools.s2 And see Taylor's memorandum entered in DeJong's personnel file(Resp. Exh. 2(s)) reflecting the same incident.83 Credited and undenied testimony of DeJong.84 Resp. Exh. 2(t).85 DeJong's testimony supports this inference. He recalled Kiker firstcoming over to him and Nicholl on the line. informing them that the linewas "going to be down for a while" and asking them to "please policethe area." Ten minutes later, according to DeJong's undisputed testimo-ny. Kiker came over to DeJong while DeJong was picking up cans pur-suant to the earlier instruction and called only DeJong into Kiker's officealong with supervisory witness Roger Lewis and then "repeated verbatimwhat he had told Rita and I 10 minutes before ." DeJong never sawthe memo Kiker later prepared about the incident.H Resp Exh. 2(u).35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse idle time (the line apparently being down) to "gener-ally clean up around his area." Anderson then noted:"He did as he was told with no trouble." The memowent on to report that DeJong later spent "15 to 20 min-utes in the restroom," that Anderson told DeJong thatthis was "too much time" and that DeJong said "OK"and that "he wouldn't do it any more."Anderson did not provide any testimonial details aboutthe matters underlying his preparation of the August 16memo. He simply replied affirmatively to Respondent'sattorney's question: "Are all of the assertions in that doc-ument correct?" More significantly, Anderson did notdeny the specific testimony of DeJong as follows regard-ing events on August 16: Anderson told DeJong onAugust 16 that Anderson had been "receiving phonecalls from Taylor and Peterson all day ...and that theywanted him to chew [DeJong] out."87Anderson furthertold DeJong that the supervisor from California had justreported to Anderson that DeJong had just spent 15 min-utes in the bathroom.88Anderson told DeJong that heknew that DeJong "wasn't that bad," that he "didn'tknow what was going on ...[or] what to do about it."DeJong told Christensen "not to worry about it, thatthey had done the same thing to John Christensen, thatthey were putting pressure on [Anderson] to put pressureon [DeJong] ...." Anderson then warned DeJong to"look out." DeJong never saw the memo which Ander-son subsequently wrote on the above matter.Kiker wrote another "secret" memo for inclusion inDeJong's personnel file claiming, on August 23, to haveobserved DeJong standing "with his back to the ironerline" at three different times "without making any effortto clean up the area." Since Kiker did not testify, there islittle reason to rely on its contents, or to infer that thelines were not operating. DeJong testified, however, thatthe normal position for operating the ironer is to standwith one's back to the line in order to observe controlpanels which will promptly reveal a malfunction beforeit can be detected audibly or visually, thereby permittingthe operator to stop the line before a malfunction causesthe line to jam and cans to back up and spill out onto thefloor. I so find, in the absence of contrary evidence. Inaddition, there is reason to conclude that Kiker did notsee fit to write that memo until some date after August23. DeJong's last day of work was August 23. He wasfired the next morning for allegedly having falsely re-ported that he was leaving work early on August 23 tokeep an appointment with a physician. Not only doesKiker's memo fail to indicate the date on which it wasprepared, but the memo itself also begins: "On 8-23-79Marion DeJong was observed ..." suggesting therebythat the memo was prepared at a later date. I infer thatthe memo was prepared after DeJong's discharge in aneffort further to "paper" DeJong's file with adverse ma-87 DeJong testified that he had noticed Taylor, Peterson, and an un-identified supervisor from California watching him for extended periodsof time on August 16, and prior to receiving Anderson's warning.88 When he testified in the instant proceeding, DeJong denied havingspent 15 minutes in the restroom on August 6. Absent credible evidenceto the contrary (and Christensen's casual "adoption" of the contents ofhis memo mentioned above does not amount to such credible evidence), Icredit DeJong on this point.terial which could be used to defend against charges thatDeJong was unlawfully discharged.The circumstances surrounding DeJong's dischargedeserve detailed findings. It is undisputed that the Unionhad scheduled two meetings on August 23-one to takeplace at 4 p.m. and the other at 6 p.m., all pursuant to aby-then established pattern. Notices of such meetingswere left in the employee lunchroom. Respondent'sagents admittedly were aware that such meetings hadbeen scheduled. DeJong had recently been reassigned tothe day shift. He received a telephone call from his wifeover the noon lunch hour on August 23, informing himthat the Union's representatives would be unable toattend the 4 p.m. meeting.89DeJong then decided that itwould be important for him to attend the 4 p.m. meeting.He states that he approached his supervisor, Dale Ander-son, at or about I p.m. to request permission to leavework early at 4 p.m. DeJong reports that Andersongranted the request, adding that DeJong should "be sureto bring a doctor's excuse." DeJong then told Anderson:"No, Dale, I'm not going to see a doctor. It's business,"and Anderson replied: "OK."When DeJong appeared for work on the morning ofAugust 24, he was met by Anderson in the parking lot.He told Anderson that he had heard a rumor at thesecond of the two union meetings that he was about tobe fired for failing to bring in a doctor's excuse for hisabsence of the previous day. He then reminded Ander-son that he had made it clear when he had requestedpermission to leave early on August 23 that he was notgoing to a doctor. He reports that Anderson replied thatthere was so much noise on the ironer line that Ander-son had not heard the latter comments from DeJong.DeJong then asked Anderson if he were going to befired and Anderson replied that he did not know.DeJong then entered the plant and was called to Tay-lor's office. Crediting DeJong's uncontradicted accounthere, DeJong asked that an employee named JackO'Donahue be permitted to attend "as a witness" andTaylor refused the request, dismissing O'Donahue fromthe room. Plant Manager Lester was in the room and re-mained. Taylor then immediately told DeJong that hewas fired for leaving work under false pretenses and fail-ing to bring in a medical excuse. DeJong was then es-corted into the plant to retrieve personal belongings andwas then led out of the plant.Anderson's account is substantially different as to thebackground. He states that, at 10 a.m. on August 23,DeJong approached him to request permission to leavework at 4 p.m. to keep a doctor's appointment and thathe granted DeJong's request, adding the admonition thatDeJong return with a doctor's excuse. Anderson reportsthat DeJong agreed to do so. For reasons never clearlyexplained to my satisfaction, Anderson went to the per-sonnel office about 4:30 and met Supervisor Kiker.90'. Credited testimony of DeJong, circumstantially corroborated byMike Eaves, who testified that he took a call from DeJong's wife overthe lunch hour on August 23 and called DeJong to the telephone.90 At one point, Anderson testified that he just "happened" to bethere. Later, he recalled that he had made a special point to deliver theabsence report on DeJong to the office before it closed at 5 p.m., evenContinued36 CROWN CORK & SEAL COMPANY, INC.Kiker asked Anderson why DeJong had left the plantearly. Anderson claims that he reported to Kiker thatDeJong had left for a medical appointment, promptingKiker to comment that DeJong was, in fact, probablygoing to the union meeting.Both DeJong and Anderson agree that the two met inthe parking lot shortly before work on the morning ofAugust 24 and that DeJong insisted that he had ex-plained to Anderson on August 23 that he did not have adoctor's appointment.In a memo signed by both Taylor and Anderson andprepared after DeJong's discharge9' Taylor states, interalia, that "It was subsequently learned that MarionDeJong did not leave work for a doctor's appointment.Therefore, Mr. DeJong's absence was a result of makingfalse statements to the company under false pretenses, adischargeable offense. This offense by itself warrants dis-charge. However, Mr. DeJong has also on numerousprior occasions committed offenses against the companyand these have also been considered."I credit DeJong's version of his original request toleave work early on August 23. Anderson's testimonythat DeJong made the request in the morning does notsquare with DeJong's corroborated testimony that he didnot have any reason to leave work early until receivingthe telephone call from his wife during the lunch hour. Itmay be that Anderson assumed initially that DeJong wasseeking time off for a medical appointment, just as De-Jong's testimony would indicate. But I credit DeJongthat he tried to correct that misapprehension by specify-ing that his appointment was for "business" reasons.From DeJong's credited account of his encounter withAnderson the next morning, it appears that Christensenwas not as certain as he claimed at the hearing to beabout DeJong's invocation of a medical excuse. Thus,Christensen admitted to DeJong, after DeJong remindedhim of their full conversation on the previous day, thatthe noise on the ironer lines may have contributed to amisunderstanding. Thus, the more likely scenario is thatAnderson, knowing of management's undisguised interestin DeJong's minute-by-minute behavior, went to the per-sonnel office shortly after DeJong left the plant, learnedfrom Kiker that DeJong was most likely at the scheduledunion meeting, and so reported to Taylor. From there,management appears to have seized on Anderson's "mis-understanding" as a pretext for the discharge.More fundamentally, it is simply unlikely that DeJongwould have invented a false excuse for leaving workearly when the true reason-a pressing union appoint-ment-would have been sufficient to obtain the request-though his shift continued until 7 p.m. and he normally did not hand suchabsence report forms in to the personnel office until the end of his shift.He later testified inconsistently on the same matter that he "normally"turned in whatever reports he had accumulated by 5 p.m. to the person-nel office. When asked what good it would do to turn in such piecemealreports at the end of the office shift when office employees would beleaving anyway. Anderson again switched ground and stated that thereport on DeJong was the "first one" that he had ever filled out and thathe "... wanted to make sure this is what [he] was supposed to do." Ifind these conflicting explanations to be pure dissemblance, and clearlyreflective of a desire to conceal his true motives in taking the seeminglyextraordinary measure of leaving his work area and going to the person-nel office to make yet another report on DeJong.ul Resp. Exh 2(w).ed time off. Thus, as both Anderson and Lester conced-ed, there were sufficient employees at work on DeJong'sline that day to permit DeJong to leave without disrupt-ing production. Anderson and Lester further concededthat such "time off" requests to attend to any form ofpersonal business were routinely granted-and had beenso granted to other employees on DeJong's line duringthe week preceding DeJong's discharge. Lester evenwent so far as to say that, if DeJong had requested toleave work at 4 p.m. to go to a union meeting, the re-quest would have been granted. Under such circum-stances, it is difficult to believe that DeJong, sensitive torepeated management attempts to catch him in some actof misconduct, would have risked using a false excuse toobtain permission to be absent.Lester, commenting on his reasons for instructingTaylor to fire DeJong, stated first that he had toldTaylor that DeJong had been "observed" at the unionmeeting on the previous evening.92Explaining why hethen "made up [his] mind" to fire DeJong, Lester stated,revealingly in my opinion:...that was my decision. And I just had enoughof Marion claiming that on breaks he was taking-and in flaunting the union matter of-not that hewould belong to a union but the fact that he hadcome back and knew he was late and shouldn'thave been late. And he just seemed to be throwingeverything in his [sic] face and using that office todo whatever he wanted to do.The General Counsel introduced records subpenaedfrom Respondent's files reflecting the experiences of sixemployees who had been excused from work due to ill-ness. Respondent joined in a stipulation that those em-ployees' individual personnel files contained no physi-cians' excuses verifying the good-faith nature of theclaimed illness. It was further stipulated that those em-ployees were not disciplined in any way for having failedto submit medical excuses in connection with their ab-sences.ConclusionsThe complaint specifically alleges that Respondentviolated Section 8(a)(l), (3), and/or (4) of the Act by the9Z This report reached Lester's ears by the early morning of August 29when he was discussing this fact with Taylor just before summoningDeJong into the office to inform him that he was discharged. This is oneof many indications in the record that DeJong's activities were under themost intensive scrutiny by management. While other examples have beencited, one more telling indication of an all-out surveillance program onDeJong in the period before his discharge is a portion of another of thereports of Peddall, Inc., to Lederer in Philadelphia wherein it is notedthat, on August 21, "our guard observed R. Sanchen verbally accausting[sic] DeJong in the parking lot. Although the guard was too far away tohear what was being said, it appeared to be a heated discussion, lasting 45minutes." (G.C. Exh. 35(a).) The use of Delong's surname alone in thisreport, in contrast to the more characteristic use of full names (or, atleast, identifying initials) when other employees are mentioned, stronglysuggests that DeJong had been the subject of many "security report" ref-erences. Only a small portion of those security reports were produced athearing in response to the General Counsel's subpena directed towardsevidence bearing on a different issue (Laird's discharge for alleged theft).The above reference to DeJong happens to appear on a report page deal-ing with other matters.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing treatment of DeJong in 1979: (a) putting himon the night shift in mid-January and refusing to rein-state him on the day shift thereafter; (b) reprimandingand imposing a 3-day suspension on DeJong on April 28(the "multiple late-break" suspension); (c) reprimandingand threatening him with discharge on May 3 relating tohis circulation of his campaign leaflet; (d) reprimandingand demoting DeJong on May 15 relating to his allegedfailure to follow orders regarding installation of buglights and equipment identification tags and his "disrup-tive attitude," and (e) the eventual discharge of DeJongon August 24 relating to his having allegedly used "falsepretenses" to obtain permission to leave work early onAugust 23.As is foreshadowed in the incidental commentary sur-rounding my making of findings, supra, I find merit toeach of those allegations insofar as they allege that un-lawful discrimination was visited on DeJong because heengaged in union and/or related protected concerted ac-tivities.93It is concluded initially that DeJong's filing and pur-suit of the OSHA charges were themselves concerted ac-tivities protected by Section 7 of the Act, even if theyhad not been linked closely, as they were here, to hisunion activities. Respondent does not argue to the con-trary and the Board has clearly so held. Alleluia CushionCo., Inc., 221 NLRB 999, 1000 (1975); Bighorn Beverage,236 NLRB 736, 752-753 (1978), and cases collected,enfd. in part and vacated in pertinent part 614 F.2d 1238(9th Cir. 1980).94Even if the filing of OSHA chargeswere not per se, protected, however, I would be com-pelled herein to treat the OSHA charge filing as insepa-rably related to DeJong's leadership role in the Union.His OSHA filing activities were themselves perceived byRespondent as related to DeJong's conspicuous positionof leadership in the Union as is evidenced by the remarksof Respondent's attorney at one of the OSHA hearingsto the effect that DeJong's OSHA charges simply re-flected an attempt "to get the Union into the plant."Where DeJong undertook the responsibility for filingOSHA charges after his election as the Union's Localpresident, where DeJong's OSHA activities were per-ceived by Respondent as being linked to his leadershiprole in the Union, where DeJong himself campaigned for" I do not believe that the record supports the allegation that Re-spondent discriminated against DeJong in violation of Sec. 8(a)4) of theAct because he filed charges and/or gave testimony under the Act. TheGeneral Counsel bases these alternative allegations solely on the timingof the commencement by the Union of an unfair labor practice charge-filing campaign against Respondent. It may be, as the General Counselsuggests, that Respondent would readily assume that DeJong was instru-mental in feeding information to the Union on which at least some of thecharges were based. But there is no basis for inferring that Respondenttook discriminatory action against DeJong simply because of the initi-ation of unfair labor practice charges and independent of its more funda-mental hostility towards DeJong shown to exist because of his key role inthe Union's postelection efforts to maintain a viable "presence" at theplant while Respondent persisted in refusing to recognize it as the dulycertified representative of the employees there.94 The United States Court of Appeals for the Ninth Circuit clearlyrejects the Board's Alleluia Cushion rationale that filing of such work-re-lated health and safety complaints is, per se, a form of constructively con-certed activity protected by Sec. 7 of the Act. See also that circuit'sopinion in N.L.R.B v. C d I Air Conditioning. Inc.. 486 F.2d 977 (9thCir. 1973). cited as "governing" in its recent Bighorn opinion, supra.reelection to the presidency of the Local in April 1979based in part on his successful OSHA efforts, it would beimpossible to conclude that Respondent's retaliationagainst DeJong commencing shortly after he filed theinitial OSHA charges was not motivated primarily by itscontinuing determination to stifle effective activity bythe Union's in-plant representatives while it concurrentlysought to dissipate the Union's support by refusing torecognize and bargain with it as the certified representa-tive.Accordingly, as in Bighorn, supra, the differing viewsof and the Ninth Circuit as to the protected nature ofOSHA filing activities, per se, are not of ultimate impor-tance herein.My review of the facts as found in the preceding sec-tion and in the record as a whole leads me to concludethat Respondent was extraordinarily determined to pre-vent the Union from gaining a foothold in the Worlandplant. It may be simply that economic considerations-the cost of applying the Union's master contract to theWorland plant's labor force-was the source of Respond-ent's opposition to the Union's efforts to become certifiedas the representative of those employees. Whatever thespecific motive for resisting the Union, however, it isclear that the Union's presence was anathema to Re-spondent's agents at the highest corporate level.95 Re-spondent demonstrated its willingness to use blatantlyunlawful efforts to defeat the Union by the preelectionconspiracy to aid the Teamsters in violation of Section8(a)(2) discussed earlier, and by the equally plainly un-lawful imposition of a facially invalid no-solicitation ruleshortly after the Union filed its election petition.In the light of this virtually undenied background evi-dence showing Respondent's determination to foil theUnion, it would be naive to assume that Respondent wasnot just as determined, after its failure to defeat theUnion at the election stage, to take strong measures toprevent the Union from becoming entrenched at theWorland plant. Therefore, when DeJong, an articulate,experienced, and skilled journeyman worker emerged asthe leader of the Union's in-plant forces after the certifi-cation election and promptly, through the protesting ofan employee's discharge, the questioning of Plant Man-ager Cordova regarding insurance coverage for unit em-ployees, and the filing of meritorious OSHA charges,showed himself to be a militant and highly visible repre-sentative of the Union, Respondent could be expected tobe prepared to resort to whatever necessary and availa-ble means to neutralize him.g5 In addition to other evidence set forth above, Respondent's graveconcern about the Union's presence was unmistakably shown by Person-nel Manager Taylor in a conversation with alleged discriminatee RogerGeer in July or early August 1979. Taylor had called Geer into his officeto learn about the Union's current support as reflected in attendance atmembership meetings. After Geer responded, Taylor informed Geer thatRespondent's new corporate president would be visiting the Worlandplant soon and Taylor urged Geer to pass the word among fellow em-ployees that they should not "mention union" during the president's visit.Crediting Geer's undenied account, Taylor went on to say. "if they domention union while he Respondent's president] is here, he'll walk overand pull the switch on this place and everybody will be finding anotherjob."38 CROWN CORK & SEAL COMPANY, INC.The facts as detailed in the preceding section establishthat DeJong was singled out for extraordinary treatmentdue to his emergence as the in-plant leader of the Unionand not because he engaged in unprotected misconduct.The principal evidence of such motivation is recapitulat-ed below:As soon as DeJong emerged as a candidate for elec-tion to the interim presidency of the Union's local, Re-spondent's corporate level agent, Lederer, made inquiriesinto his "background," seeking to determine whether hehad been previously involved in union activities and/orhad made any falsifications on his employment applica-tion filed substantially earlier. As soon as DeJong dem-onstrated himself to be an effective spokesman for em-ployee interests by filing state OSHA charges, he wasfirst given unprecedented plumbing assignments in theexecutive washroom and, soon after, he was moved to aless desirable night shift position and began to be thesubject of exaggerated, if not wholly invented, writtencritiques about his working behavior, particularly his "at-titude."9gThe filing of OSHA charges was particularly threaten-ing to Respondent. Plant Manager Lester told anotherwould-be OSHA complainant, Tibbs, that he "would notput up with an agitator in his plant and ...would firethem." In an apparent reference to DeJong's emergingrole as a leader of the Union and to his OSHA filing ac-tivities, Peterson told DeJong that he would not beplaced back on the day shift because he was "anti-com-pany" and, therefore, "the company was not going to do[DeJong] any favors."Only shortly after an ostensibly serious accumulationof adverse memoranda had begun to fatten DeJong's per-sonnel file, Respondent's top local and regional manage-ment codetermined somehow that DeJong was "manage-ment material" and sought to promote him out of thebargaining unit. That this occurred so soon after the ac-cumulation of adverse reports about DeJong's "attitude"and so soon before DeJong was to stand for reelection asthe Union's local president virtually requires me to con-clude that Respondent was determined, by punishmentor reward-whichever might work-to prevent De-Jong's continuation of his union presidency. Also worthyof note here is Taylor's statement to Geer shortly beforethe April 27, 1979, election of local officers of the Unionthat "For everybody's sake, you'd better hope it's notMarion" (who wins the election for local president).If these conclusions were not alone sufficient to permitme to find the same antiunion taint in Respondent's sub-sequent treatment of DeJong, there is ample independentevidence from the circumstances surrounding that treat-ment. Shortly after Taylor learned that DeJong had in-troduced a hard-hitting union election campaign leafletg" It is noted here that adverse references to the "attitude" of an em-ployee who has been shown to have engaged in conspicuous union orother activities directed towards the betterment of working conditions offellow employees may be taken as reflective of employer hostility to-wards those protected activities. Virginia Metalcrafers. Incorporated, 158NLRB 958, 962 (1966); Winn-Dixie Greenville. Inc., 157 NLRB 657. 662(1966); Champion Papers, Inc. (Ohio Division) v. N.L.A.B., 393 F.2d 388,395 (6th Cir. 1968). This was specifically shown to be the case when Pe-terson linked DeJong's "attitude" to DeJong's protected efforts to obtainthe reinstatement of employee Hartley. See fn. 50, supra.into the plant, Taylor seized on the fact that Christensenhad made out two memoranda relating to a single late-break infraction by DeJong and determined without fur-ther investigation to impose a 3-day suspension onDeJong.97Immediately on the heels of that disciplinaryaction, Lester sought to further inhibit DeJong's unionleadership efforts by threatening him with dischargeshould he ever again be "responsible" for causing "dis-ruptions" in the plant.It barely requires noting that this latter discipline, de-rived from an unlawfully broad and discriminatorily ap-plied "no-solicitation" rule, constituted a blatantly unlaw-ful interference with DeJong's right to distribute litera-ture in nonwork areas pertaining to internal union activi-ties; and the further warning that DeJong would be firedif his protected activity ever again resulted in "disrup-tions" compounded the violation. It is also significant inassessing Respondent's motivation in imposing the disci-pline that the employees and supervisors who engaged inthe actually "disruptive" activities for which DeJongwas held "responsible" were never themselves disci-plined or counseled with (save only Kasselder, whosetreatment is considered later herein). Bryce, whose abu-sive language towards Kasselder's wife must be regardedas at least contributory to the incident, and who was atleast equally involved in an altercation related only re-motely to DeJong's leaflet, remained totally free of anysupervisory criticism. So far as his own personnel file isconcerned, he was entirely innocent in the altercationwhich resulted in a discharge threat to DeJong. Re-spondent's supervisor, Maher, who sought to exacerbatethe "disruption" (after DeJong had calmed the situation)by using foul and abusive language towards Kasselderand challenging him to go "outside" to "settle" thematter, was never questioned or disciplined, so far as thisrecord shows.Respondent does not argue that it had a right to disci-pline DeJong for bringing union campaign literature intothe plant lunchroom. It relies on brief solely on the factthat Christensen reported (falsely, as I have found) thatDeJong engaged in a single act of plant floor "distribu-tion" of the leaflet and argues that this evidenced an"effort on DeJong's part to taunt the Company intotaking disciplinary action against him." The latter argu-ment is specious. The ex post facto "distribution" defenseis contradicted by Respondent's own agent, Taylor, whoissued the "solicitation" warning containing the dis-charge threat. Explaining why it was issued, Taylorstated (emphasis supplied):Because of the problems that the letter created. Notfor distributing the letter, but for the problems that itcreated.Therefore, even if I were to find that Respondent'shigher management believed in good faith that DeJonghad, in fact, engaged in a single passing act of distribu-tion to a supervisor of a campaign leaflet, I would be9' And see G.C. Exhs. 29(a)-(l). reflecting far more gentle treatment ofother employees for arguably comparable, or worse infractions (discussedfurther in connection with Weldon's discharge, infra).39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhard-pressed to find that it was the isolated act of pass-ing one leaflet on the floor-as opposed to in the lunch-room-which accounted for the disciplining of DeJong.Respondent might argue, but it does not do so, that, incertain aggravated circumstances, a flat ban against"union talk," or union solicitation and distribution any-where on company premises and regardless whetherdone on or off "working time," is permissible. Cf. Ameri-can Commercial Bank, 226 NLRB 1130 (1973); NugentService, Inc., 207 NLRB 158, 161 (1973). Those cases re-flect that a prior history of disruptions and/or alterca-tions resulting from otherwise protected in-plant activityby employees may privilege a flat ban on such activitieson the employer's premises; and, where such a ban hasbeen legitimately imposed based on that prior history, anemployee may be disciplined lawfully for insubordinatelyrefusing to abide by the ban. No authorities have beencalled to my attention, however, which would justifydiscipline against an employee for engaging in presump-tively protected distribution of union materials where, ashere, there was no preexisting lawful ban arising from aprior history of extraordinary disruptions. If, as Respond-ent would apparently argue here, the disruptive results ofan employee's otherwise protected use of the lunchroomfor union campaign leafletting could themselves be usedex post facto to justify a disciplinary penalty for the actof distribution, this would impermissibly chill employeesin the exercise of protected rights. The right to distributeunion materials in a nonwork area would be a hollowone indeed if the distributor were to be subject to disci-pline for exercising it based solely on the subsequent re-actions of fellow employees to the contents of the mate-rials themselves.A pattern was by now established in Respondent'streatment of DeJong. If he were to remain in the bar-gaining unit and exercise protected rights relating to therepresentation of employees over terms and conditions ofemployment, he could expect harsh treatment. Havingrefused to accept the carrot offered by management inthe form of a supervisory promotion, Respondent againreached for the cudgel. The multiple disciplinary actionsarising from his campaign activities for the April 27 elec-tion may be seen as the start of a renewed and increasedvendetta against DeJong. He now became the subject ofpainstaking and picayune attention by his supervisorswho regularly prepared private memoranda relating tohis "attitude" and work deficiencies on assignmentswhich themselves appear to have been punitively relatedto his earlier OSHA charges.When (predictably, given Respondent's evident plan)DeJong had difficulties in executing a series of conflict-ing assignments, this was duly documented by Peterson,with by now characteristic, unverified references to De-Jong's "attitude" and "disruptive" influence. It seemsclear that the demotion of DeJong to the "trainee" clas-sification and the attendant reduction in pay was calcu-lated to so humiliate DeJong as to cause him to quit.Apart from the background evidence already cited, thisintention may be inferred rather directly from Taylor'sstatement to him after imposing the demotion that if De-Jong's "attitude" did not change and he neverthelesschose to remain in Respondent's employ, Taylor would"make life hell" for DeJong.The subsequent refusal by Taylor to act on recommen-dations from sympathetic supervisors to increase De-Jong's pay rate may be seen as Taylor's means of empha-sizing his determination to fulfill that vow. WhenDeJong gave subsequent indication that he would neitherabandon his protected activities nor quit his employment,Regional Manager Franklin felt compelled to make clearto DeJong that he would fire him "if it was the last thinghe ever did."For reasons implicit in findings and commentary in thepreceding section, including Supervisor Anderson's ad-mission to DeJong that Anderson was under severe pres-sure from top management to reprimand DeJong, I placecredence in the additional memoranda with which De-Jong's personnel file was being larded. Respondent's truemotives were by now too obvious to regard those accu-sations as reflecting bona fide dissatisfaction with De-Jong's work. Even if I were to assume, arguendo, thatsome of the complaints against DeJong were actuallybased, it is clear that DeJong was being studied by Re-spondent's agents for symptoms of failure and that hisunion and protected activities were the motivating rea-sons for such management scrutiny.On this record, DeJong was a marked man by the timethat Respondent seized on his "false-excuse" absencefrom work on August 23 to attend a union meeting. IfRespondent had not been able to distort that incidentinto a "dischargeable offense," it would have found an-other pretext-such was the evident relish with which hewas summarily discharged by Taylor and Lester withouteven the superficial appearance of a request for an ac-counting by DeJong regarding the absence.It is settled that the mere existence of valid groundsfor a discharge or discipline is no defense to a chargethat such action was discriminatorily motivated. NiagaraFalls Memorial Medical Center, Inc., 236 NLRB 342, 343(1978). Considering the frequently false or exaggeratedcharges of misconduct against DeJong, the tender treat-ment of employees such as Bryce who were known to bepolitically opposed to DeJong, the timing of its adverseactions to DeJong's emergence as the Union's principalin-plant spokesman, and the background showing Re-spondent's proclivity for unlawfully interfering with em-ployee rights under the Act, I conclude that Respondenthas engaged in a pattern of discrimination againstDeJong because of his union and related protected con-certed activities which include the night-shift assignment,demotion, disciplinary reprimands, and eventual dis-charge which are the subjects of complaint attacks.2. Failure to hire Sharon DeJongIn October 1978, Marion98obtained one of Respond-ent's application forms, gave it to his wife Sharon, andshe completed it on October 27. Marion turned the appli-cation in to then Plant Manager Cordova.99Cordova98 Hereafter, in this section. Marion and Sharon DeJong are referredto by their first names.9g Marion erroneously believed she did this in "December" but Re-spondent's agent, Song, states that she eventually found the application inContinued40 CROWN CORK & SEAL COMPANY, INC.told Marion that there were no current openings, butthat the application would be kept on file.Between 7 and 10 days later, Marion spoke with Su-pervisor Roger Dowdell, who was complaining of thelack of "qualified help" on Dowdell's sprayer line.Marion mentioned Sharon's prior factory experience andskills with machinery00°°and Dowdell stated that hewould "go upstairs and see if he could get her hired towork for him...." Dowdell then left the area, went up-stairs, and returned 10 minutes later, telling Marion,"There's no way. There's nothing I can do."In "February" (Marion's recollection) Marion himselfwent to the personnel office and spoke with the thenacting personnel manager, Diana Song.'0 Believing thatRespondent had lost his wife's original application,Marion asked Song for another one and also inquiredabout possibilities of Sharon's being hired on the sameshift that he was working. Song replied that Respondent"was not hiring husbands and wives" and that, even if itdid, Sharon could not work on the same shift as Marion.Discouraged by this news, DeJong decided not to take afresh application for Sharon. '02Having heard nothing more, Sharon went to the planton June 19. Taylor, by then in place as personnel man-ager, asked Sharon if she "had an application on file."Sharon replied that there was not, assuming that heroriginal application had by then been discarded. Sharonthen completed the application, writing in the space call-ing for the applicant's salary expectations the words:"union scale."'03She then turned the completed applica-tion in to Taylor, who looked at it briefly and thenturned Sharon over to Song for an interview. Song pe-rused the application and, noticing the "union scale" ref-erence on it, told Sharon, "We don't have a union here,starting wages are $5.35 an hour ...." Song thencrossed out "union scale" and wrote in the hourly rate.Song then questioned Sharon about Sharon's "availabledate" entry of July 16. Sharon explained that her currentemployer was in Europe and that she would have towait until he returned and then should give at least aweek's notice before she could abandon her office re-sponsibilities in his insurance agency. There is some dis-crepancy between Song and Sharon as to other aspectsof the conversation. Song states that she specificallyasked Sharon to contact Respondent again "when shewas going to be available." Sharon (who preceded Songto the witness stand) does not expressly admit or denythis, but states that, when she told Song about her rea-sons for not being available until July 16, Song replied:"it really doesn't make any difference because we are nothiring now, and we have not been hiring for quite aRespondent's "October" files. I therefore find that the application, Resp.Exh. 6, was turned in to Cordova just after the October 27 date which itbears.100 Sharon's work experience, as reflected on her application, includesassembly line work and production machinery operation.101 As noted earlier, Robert Taylor had not yet been hired to directthe personnel department and Diana Song was then filling that role. Atthe hearing, Song stated that she did not "recall" DeJong's visit in "Feb-ruary," but, absent further and more explicit denials, I treat DeJong'sversion reported next as essentially undisputed and credible.102 In any case, Sharon's initial application was still on file.103 G.C. Exh. 12.while ...sometimes things get very hectic around hereand we have a big turnover. Sometimes things are quiteslow and there is nothing available, so there is no waywe can promise anything will be available on the 16th,or even after that time, but if you would like to, you cancall us and we will let you know if we have anything."Between the two accounts, I regard Sharon's as moreinherently reliable. For Song to instruct Sharon specifi-cally (as Song would have it) to call in later to advise ofher availability would seem unlikely where Sharon hadalready set forth a specific date for availability. Thus,more likely, Song merely told Sharon in a pointedly pes-simistic way that there was no specific point at which ajob might come open, but Sharon could, in effect,"check in" with Respondent from time to time.It is undisputed that Sharon made no further inquiriesand Respondent made no further effort to contactSharon. It is also undisputed that Respondent has experi-enced high turnover of employees since it opened theWorland plant. A recapitulation of hiring for bargainingunit work in the period May 1978 through October 1979reflects that nearly 900 persons were hired at extremelyclose and regular intervals, including especially in theperiod after late October 1978 when Sharon's first appli-cation was filed. Lester admitted particularly, as didSong, that in the spring and summer of 1979 hiring wasespecially intense.'04Song acknowledged that produc-tion demands during this period frequently required Re-spondent to refer back to otherwise "stale" applicationsand affirmatively to seek out persons who had earlier in-dicated interest in working for Respondent.Respondent does not contend that there was no workavailable for which Sharon was qualified. Rather, fromSong's testimony, it argues that Sharon never seriouslypursued her applications. The first one filed in October1978 failed to specify an available date. Song testifiedthat such applications were customarily ignored, absentfurther inquiry by the applicant. As to the failure to callSharon for openings after July 16, 1979, Respondentrelies on Song's testimony that Sharon failed, notwith-standing instructions, to renotify the personnel office re-garding her availability. On brief, Respondent's counselopines that Sharon "did not have any real interest inworking for Crown Cork & Seal."104 Lester testified that a principal reason for the intensification ofhiring during this period was the typical summer demand for soft drinkproducts packaged in containers produced by Respondent for the bever-age industry. In anticipation of this demand, Respondent was, in theMarch-April 1979 period, in the process of installing two additional pro-duction lines, thereby requiring additional employees over and abovethose new hires needed to combat high employee turnover. See also G.C.Exh. 9, in which Lester announced on March 15, 1979 (emphasis sup-plied):In order to hire and retain necessary employees in the current jobmarket, we must and we intend to implement certain wage increaseswhich will average approximately 61 cents per hour and pay timeand a half for Sunday work. ....See also G.C. Exh. 10, in which Lester announced on May 25 the inten-tion, effective June 4, to operate two continuous 12-hour shifts daily, andto grant additional wage increases averaging approximately 59 cents perhour-again predicated on the need "'to hire and retain necessary employ-ees ..." Emphasis supplied]41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe foregoing evidence, considered alone, raises a sus-picion that Sharon was being bypassed for regular jobopenings for which she was qualified, although, viewingRepondent's evidence in its best light, it would not be in-herently unlikely that an application might be ignored atany given time due to an applicant's failure actively todemonstrate his or her continuing interest in employ-ment. It is of some significance, however, that, creditingMarion, Song told him in February that Respondent wasnot hiring spouses-especially for work on the sameshift. Song never denied saying this, and she elsewherestated that Respondent had no policy of refusing to hirespouses.105For Song to give a false or misleading reasonfor discouraging Marion from pursuing a new applicationfor Sharon invites the inference that Song had ulteriormotives in preventing Sharon's hire.'°6And the veryfact that Marion made two separate inquiries on Sharon'sbehalf-once through Dowdell in November 1978 andagain in his February 1979 meeting with Song, tends tonegate Respondent's assertion that Sharon failed to showinterest in pursuing her application. So, too, does Shar-on's reappearance to file a new application in June 1979.Moreover, when an unfair labor practice charge over thediscriminatory refusal to hire Sharon was filed onAugust 17, 1979, Respondent's argument that Sharonwas not "serious" about a job becomes specious. Re-spondent was plainly on notice after that date, if notbefore, that Sharon's applications were not intended tobe idle.With matters in this posture, I find of special signfi-cance the undenied testimony of employee TheresaFlores. Flores was hired "in the last week of February,"according to her own recollection."'07She had submittedan application "three months" earlier (i.e., at or aroundthe first of the year). Shortly before she was hired, Songreviewed Flores' application and offered her a job on thespot. When Flores agreed, Song instructed Flores tocomplete W-2 and other incidental hiring forms and toreport to work on the following day. Flores expressed aninterest in working on her husband's shift. Song told herthat there had been some problems in spouses workingtogether on the same shift, but that she would make aneffort later to move Flores from the third shift for whichshe was hired to the second shift on which Flores' hus-band worked. Song fulfilled that promise about a monthlater, after Flores repeated her request.On the day after Flores was hired, Song approachedher and asked Flores if she knew of other persons whomight be interested in working at the plant. Floresagreed to check into some other possible applicants.After leaving work that day, Flores spoke with hersister-in-law, who had not previously made an applica-0os Which is well established on this record, including for work on thesame shift. See Marion's undisputed testimony.1'6 Song was by then well aware of Marion's emergence as theUnion's principal in-house spokesman. She had been involved personallyin Marion's efforts to tape-record Cordova's replies to questions pertain-ing to the scope of Respondent's insurance coverage, which occurred inDecember 1978.'01 G.C. Exh. 28. the hiring recapitulation document prepared by Re-spondent, shows Flores' date of hire as March 5, 1979. The discrepancyis of no moment.tion with Respondent. The sister-in-law applied the nextday and was hired immediately.The General Counsel introduced the application formscompleted by nine persons'08in the period May throughAugust 1979, all of whom were eventually hired. Noneof those applications reflects that the applicant possessedmore pertinent skills or work histories than Sharon. Notall of them indicated immediate availability for work.'09Some were not hired immediately or even shortly aftermaking application. " 0From the foregoing, it seems clear, notwithstandingRespondent's contrary explanations, that Respondent wassufficiently desirous of obtaining new employees duringmaterial periods to go to greater lengths to obtain helpthan Song's testimony would indicate. It is also reason-ably clear that, absent other motives, Respondent's press-ing need for new employees to combat turnover and togear up for the peak summer production season wouldbe likely to (and did) result in the hire of anyone possess-ing minimal qualifications who had expressed interest inemployment. Where, as here, several efforts were madeby both Sharon and Marion to obtain employment forSharon, it seems doubtful that Song would have been ascasually discouraging as she proved to be whenever thesubject was raised, unless Respondent were affirmativelyavoiding Sharon. The tone of Dowdell's comments toMarion after he first sought to have Sharon hired("There's no way. There's nothing I can do") strength-ens the impression of Respondent's affirmative resistanceto hiring Sharon.Considering further that Respondent had, as foundabove, adopted an unmistakable posture of hostility to-wards Marion because of his union and protected con-certed activities, it is a reasonable inference that Re-spondent failed to consider Sharon for the numerous jobopenings which became available throughout 1979 forsimilar reasons. In this regard, it matters little whetherthe motive for avoiding Sharon was to further convinceMarion that he would suffer for his protected con-duct, ' or because Sharon herself was perceived by Re-spondent to be another activist for the Union.' 12 Copes-Vulcan, Inc., 237 NLRB 1253, 1257 (1978), and casescited.Accordingly, I conclude that Respondent unlawfullydiscriminated against Sharon DeJong in violation of Sec-tion 8(a)(3) and (1). I3108 G.C, Exhs. 16(a)-(i).109 E.g., Tricia Eggleston (G.C. Exh. 16(g)), who stated she was notavailable within the "2 weeks" following her submission of the applica-tion; and Deborah Barnhill (16(e)) who applied May 21 and stated thatshe was not available until June 1.1I0 E.g., Maria Eiras (16(a)), who applied August I and who was nothired until after October 29, 1979 (her name not appearing on G.C. Exh.28, the hiring recapitulation for the period May 1978 through October 29,1979; and it appearing from entries made by Taylor on her applicationform that she was hired on or about November 5).'' As evidenced by Peterson's statement that Marion was "anti-com-pany" and that the company was not about to do him "any favors."112 A perception it might have formed from her spousal relationship toDeJong, or from her request in her June 1979 application for "unionscale."I3 Special remedial issues are raised by the fact that a charge was notfiled over this conduct until August 17. 1979 (see statement of the case,Continued42 CROWN CORK & SEAL COMPANY. INC.3. The Gerald Kasselder dischargeThe most obvious elements of the General Counsel'scase in support of the allegation that Kasselder was firedbecause of his union activities and/or in retaliation forhis furnishing information leading to the filing of the8(a)(2) charge on March 7, 1979, have been set forth inthe preceding sections. Thus, as found above, Kasselderhad been given special assignments and privileges duringthe preelection campaign period in support of plans de-veloped at the corporate level to defeat the Union's or-ganizing drive by providing unlawful assistance to theTeamsters. That Kasselder enjoyed favored status duringthat period is unquestionable given the evidence showingthat he was able, upon request, to leave work to conferwith Lederer outside the plant, and that he was able touse threats to quit to trigger pressure from corporateheadquarters to appease his overtime pay demands with-out regard to the merits of his demands or the extraordi-nary measures necessary to satisfy them. In addition, itwas established that Kasselder later became a conspicu-ous proponent of the Union's cause, not only wearingbuttons and other paraphernalia indicating his supportfor the Union in the precertification election period,14but also by wearing and displaying campaign parapher-nalia supporting himself and DeJong as candidates on acommon slate during the period immediately before theApril 27, 1979, election of the Union's local officers.Moreover, it has been detailed how Kasselder's confron-tation with Lloyd Bryce on the night preceding thoselocal union elections resulted in his own discharge andthe imposition of heavy and unlawful discipline onDeJong, while Bryce's role in the confrontation wasminimized and resulted in neither discipline nor even anysort of mention in Bryce's personnel file.ConclusionsThe foregoing alone provides strong basis for conclud-ing that Kasselder was discharged because he hadbecome too closely involved with the Union and, moreparticularly, with DeJong. 16 It must be recalled alsothat Kasselder's discharge occurred not long after theUnion had finally brought to public notice through thefiling of charges on March 7, 1979, Respondent's lawfulconspiracy to assist the Teamsters during the precertifi-cation election period. Respondent could have only sus-pected Kasselder as the source for the Union's charges inthis regard; and it may be assumed that Respondent didnot appreciate that kind of whistle blowing any morethan it appreciated DeJong's filing of meritoriouscharges with Wyoming OSHA over unsafe and un-healthy working conditions.supra), thereby bringing only that discriminatory bypassing conductwhich occurred on and after February 17, 1979 (the 10(b) "limitations"date) within the potential scope of the complaint. See treatment of thesequestions in "The Remedy," infra.114 Including during regular meetings with then Plant Manager Cordo-va, as Cordova admitted.I" That Respondent had begun by that time to regard Kasselder andDeJong as a matched pair is unmistakable from the fact that they weretreated as an indivisible, composite, entity for purposes of issuance of thecommon disciplinary memorandum of February 3, 1979.Accordingly, the foregoing evidence establishes notonly the traditional prima facie elements of an 8(a)(3)and/or (4) case, but also goes a considerable distance to-wards rebutting the alleged "cause" on which Respond-ent primarily relied in justifying Kasselder's discharge.The treatment of Kasselder and DeJong as comparedwith Respondent's failure in any way to hold Bryce cul-pable for the confrontation on April 26 is weighty evi-dence that Respondent's purported reason for firing Kas-selder was a pretext, especially when the "investigation"into the circumstances, if any occurred at all, studiouslyavoided contact with the principal witnesses thereto.tl 6I note also as further indication of disparate treatment amemorandum from the personnel file of employee JohnNeedels 1 7 reflecting that Needels had received "criti-cism," but no more, for throwing a stick used for pickingup cans at the operator of a forklift vehicle "after a dis-agreement" with the operator on the plant floor.Faced with this evidence, Respondent argues that Kas-selder had been warned previously about "settling per-sonal disputes" and that his engaging in such conduct onApril 26 with Bryce therefore amounted to a repeat vio-lation-thereby negating any inference that Kasselder'sunion or other protected activities influenced the deci-sion to discharge him.This position derives from evidence showing that Kas-selder and employee James Weldon, another alleged dis-criminatee, had had an out-of-plant argument in late Feb-ruary. The argument stemmed from a pre-Christmas loanwhich Weldon had made to Kasselder, keeping Kas-selder's shotgun as collateral security. In late February aconfrontation occurred in the parking lot when Kas-selder demanded that Weldon return the shotgun in ex-change for a personal check. Weldon refused, demandingcash repayment. Kasselder threatened to "whip [Wel-don's] ass" and Weldon was "fixing to tie into him"when DeJong and another employee intervened and thematter was settled peaceably. 1 18Lester testified that he heard a more colorful accountshortly after the incident from Diana Song who reportedthat "there had been an employee who had just goneafter another one with a shotgun.""9Lester states thatKasselder's wife, Kathy, had earlier reported to Lesterthat Kasselder was planning to come to the plant to gethis shotgun back from Weldon and that Weldon was re-fusing to return the same and, therefore, Kathy was fear-ful that her husband would "lose his job." Lester claimsto have told Kathy to call her husband to "inform himnot to come down here and handle the problem himself,that if he did, it could probably cost his job." Later, afterobtaining more details from Kathy, Lester states he toldher "there was proper authorities to go through, andIs None of Respondent's agents ever testified concerning what, ifany, investigation took place over the incidents on the night of April 26.It is clear that none of the witnesses who testified in this proceeding con-cerning those events was ever contacted by Lester or his agents beforethe decision to terminate Kasselder.17 G.C. Exh. 32.11 The foregoing is from Weldon's uncontradicted testimony."' Crediting Weldon, the shotgun remained in Weldon's pickup truckthroughout the incident. Song never testified about the matter, althoughcalled as a witness by Respondent for other purposes43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey're not to handle their personal problems at theplant."When Song reported the parking lot incident to him,states Lester, Lester sought out Kasselder and assertedlywarned him that "if there's ever any more problems ofhaving or handling personal problems on company prop-erty, you'll be dismissed." Lester also testified: "I talkedto Jim Weldon the following day" and stated that helikewise gave Weldon a "verbal" warning. Lester admitsthat no record was ever made in either Kasselder's orWeldon's personnel file of any alleged "warning" and,indeed, that no reference whatsoever was ever placed intheir files regarding the incident.l20 Lester further re-called that he asked each employee whether he wishedto report the incident to the police and that each de-clined.Lester further testified that he reminded Kasselderabout the earlier warning which he had given to himwhen he notified Kasselder on April 27 that he wasbeing suspended pending investigation into the Kas-selder-Bryce confrontation on the night of April 26.Lester's testimony in this regard emerged on the lastday of the hearing, November 29. Kasselder had testifiedseveral weeks earlier, on November 8, and had been dis-missed as a witness. Much was made at the time of thefact that Kasselder was planning to return to his currentresidence in Sedalia, Missouri.1'2Accordingly, the abili-ty of the General Counsel to rebut Lester's claims in thisregard was substantially impaired by the practical diffi-culty of attempting promptly to bring Kasselder backfrom Missouri to Wyoming for rebuttal. The GeneralCounsel could have sought a continuance at the lastminute to hold the record open to permit the parties toreconvene at a later date to hear Kasselder's version.The General Counsel failed to do so, apparently contentto take the risk that I would either discredit Lester's tes-timony in this area, or accord minimal significance to itin the light of the other evidence summarized abovetending to support his case regarding Kasselder.Under more ordinary circumstances, I might be in-clined to draw a substantial adverse inference from thefailure to recall Kasselder. I am less inclined to do soherein because of the considerable costs, delays, andattendant burdens to which the General Counsel wouldhave been put by bringing Kasselder back for a thirdhearing session at some future point. In the light of otherconsiderations set forth below, I do not treat the failureof the General Counsel to recall Kasselder as having dis-positive significance in deciding the merits of his dis-charge.There is much in the record to cast doubt on thetruthfulness of Lester's account that he fired Kasselderfollowing the confrontation with Bryce only after con-sidering that Kasselder had been given a prior dischargewarning relating to the Weldon dispute, and only afterreminding Kasselder of this during the April 27 dis-charge interview. Kasselder's account of his dischargeinterview with Lester on April 27, given weeks beforeLester's testimony, was markedly different from Lester's.120 Compare to Respondent's intensive practice of documentation ofeven seemingly inconsequential "misconduct" by DeJong.121 Corroborative testimony.Kasselder recalled that he was first asked to give hisown version of the previous night's incident with Bryce,following which Lester only accused him of having been"insubordinate to supervisors" in the past. As Kasselderreported, Lester mentioned, as one prior example of suchinsubordination, Kasselder's refusal to sign what has beenelsewhere found to have been an exaggerated andtrumped up memorandum prepared by Peterson andissued in duplicate to both DeJong and Kasselder onFebruary 3. Kasselder further recalled a discussion aboutthe fact that he had been warned, connected with hisrun-in with Supervisor Pacheco over Pacheco's treat-ment of Kasselder's wife, that he should have gone tothe D&I supervisor with such problems, rather than con-front his wife's supervisor. It was in this context, so Kas-selder recalled, that "Don Lester referred to the pointthat I had been warned of taking actions myself againstproblems that aroused [sic] at the plant." Kasselder wasnever cross-examined by Respondent's counsel as towhether or not such a remark had been made by Lesterin relation to the parking lot feud with Weldon, ratherthan the angry remarks he admittedly made to Supervi-sor Pacheco.Kasselder also testified, and Lester never denied, thatPersonnel Manager Taylor and the "security" chief,David Murdock, were present during this April 27 meet-ing. None of them was called by Respondent to corrobo-rate Lester regarding what was said at that meeting.Moreover, contrary to the tenor of Lester's testimonythat he had sought out both Kasselder and Weldon afterthe late February parking lot incident to give them"warnings" that they would be discharged if they everagain tried to settle personal problems at the plant, Wel-don's testimony reflected that Lester never made a pointof locating Weldon to talk about the incident. Rather,according to Weldon, the matter was raised by Weldonhimself in a chance meeting with Lester. As Weldon de-scribed it, "a couple of days after that [incident], Mr.Lester was walking through the plant, and I run intohim. And I asked him. ..'I want to talk to you,"'whereupon Lester, seemingly unconcerned, said "Verywell. I'll talk to you later about it." Weldon thenpressed, explaining the circumstances of the feud. At thispoint, apparently, Lester told Weldon that "if it hap-pened again," Weldon would be discharged.122From the fact that no concurrent entries were made ineither Kasselder's or Weldon's personnel files regardingthe parking lot feud incident-let alone entries reflectingthat Kasselder had received a discharge warning aboutthe incident, and from the more detailed and creditedtestimony of Weldon, supra, tending to show that Lesterspoke with Weldon on the matter only accidentally andin response to Weldon's pressing of the issue, it is diffi-cult to conclude that the matter aroused much concernon Lester's part at the time. From Kasselder's testimonyregarding the specific concerns that Lester voiced in theApril 27 discharge interview, it is doubtful that Lesterhad the Weldon incident in mind at all in determining todischarge Kasselder. Lester's own testimony contains nu-22 From Weldon's testimony on rebuttal.44 CROWN CORK & SEAL COMPANY, INC.merous indications of tendency to tailor or exaggeratethe nature of certain conversations123and his testimonyon many material issues in the hearing was likewise in-credible.Balancing all of those considerations, I do not creditLester that he gave Kasselder an explicit dischargewarning following the parking lot episode with Weldonin late February, and/or that he was relying on such anearlier warning in determining that Kasselder should bedischarged over the confrontation with Bryce on April26. Complaints by DeJong to management about Bryce'sthreats against DeJong's life had gone unremedied. Simi-larly, Gary Lee's threats against DeJong on the plantfloor while brandishing an iron pipe had not been of suf-ficient concern to management to result in disciplinaryaction. Bryce's abuse of Kasselder's wife on the morningof April 26 which proximately led to the tussle betweenhim and Kasselder later that evening was not consideredsufficient to warrant action against Bryce. In the absenceof any explanation by Respondent's agents for their indif-ference to such conduct by known opponents to De-Jong's leadership of the Local, it strains credulity for Re-spondent to argue now that Kasselder's similar behaviorwas the motivating factor in the decision to dischargehim.Accordingly, I conclude that the complaint has beensustained by a preponderance of the credible evidence inthe record as a whole insofar as it alleges that Respond-ent fired Kasselder to discourage or interfere with hisunion and/or protected concerted activities in violationof Section 8(a)(1) and (3) of the Act, and because he wasinstrumental in providing information leading to merito-rious unfair labor practice charges, in violation of Sec-tion 8(a)(4) of the Act.4. The James Weldon dischargeWeldon was discharged on April 9, 1979-ostensiblyfor leaving his work area on April 6 to take a scheduledbreak in defiance of Supervisor Jerry Simonson's orderthat he remain in his work area until one of two Minsterpresses which had been malfunctioning became repaired.The background is as follows:Weldon was first hired on October 10, 1978, andbecame regularly assigned as a mechanic after first per-forming machine operator's duties for about a week. Inthe period before the certification election, Weldon regu-larly wore distinctive red mechanic's overalls on whichwas displayed a large, white "Steelworkers" emblemsewed or ironed to the back.24Weldon was also activein the precertification election period in soliciting em-ployees to sign authorization cards for the Union and indistributing the Union's handbills. On one occasionduring this period, Weldon had taped one of the Union'shandbills to the inside of the lunchroom window, withthe message facing out through the glass into the plantarea. Supervisor Frank Pacheco instructed Weldon toremove the handbill, saying that he could be fired for123 As in his wholly unbelievable insistence that Kasselder specificallytold him during the April 27 interview that Kasselder had gone toBryce's work station "solely to create a confrontation."124 Weldon had seven pairs of such overalls-each with the Union'semblem on the back. The emblem was roughly 7 inches in diameter.posting such literature. Weldon challenged Pacheco,saying, "Go ahead and get me fired if you can," andclaiming a right to "put out" the literature. 125After the election, Weldon continued to assist theUnion by soliciting other employees to sign green "mem-bership cards." This came to Lester's attention, as headmits, when an employee named Donna Mail came toLester complaining that someone whom she refused toname had been "threatening" her to sign a "green card."It is also acknowledged by Lester, as Weldon reports,that Weldon came to Lester's office shortly afterwardsand stated that he was the one that Mail had been refer-ring to. Weldon states that he denied "harassing peopleabout signing up for the union .. ." and that Lester toldWeldon to "be careful and not harass them ... ."Lester substantially admits the foregoing but deniesthat he ever learned that the "green cards" had any rela-tionship to the Union until after the complaint issuedconcerning Weldon's discharge. I discredit Lester on thispoint. It unduly strains credulity for him to suggest thathe had two separate conversations on the matter of the"green cards" without ever learning what they were for(or, at least, that they were connected to the Union).Weldon placed this episode in "January." Lester re-called it as having occurred in March. I credit Lester asto the timing. Weldon's estimate of the timing is clearlywrong, since Lester did not arrive at the plant to assumemanagerial duties until early February.In February, Weldon had been diagnosed as having amedical condition (hypoglycemia) requiring that he eatregulated amounts of food at regular intervals. 126 Hespoke with Frank Franklin about this at the time, pro-ducing a physician's request that Weldon be moved fromhis third-shift position and placed on a second- or first-shift job, "due to difficulty in regulating hypoglycemiaon present shift." Franklin complied, assigning Weldonto a first-shift job under Supervisor Roger Dowdell.Weldon informed Dowdell of his need to take brieflyspaced eating breaks and Dowdell cooperated by givinghim a morning break from 8:30-8:45, a lunch break from11-11:30, and an afternoon break from 1:30-1:45.Weldon worked under Dowdell until early Marchwhen he took over a vacant position as a Minster opera-tor under Jerry Simonson's supervision. Weldon statesthat he specifically discussed his diet regimen with Si-monson and that Simonson gave him the same breakschedule that he had enjoyed under Dowdell. Simonsondenies having had such a discussion and claims that thebreak schedule for employees under his supervision fluc-i251t is not clear whether Weldon complied with the instruction totake the handbill off the window. The General Counsel originally allegedin complaint par. VIl(i), referring to the above incident, that Pacheco,"threatened to fire any employee he found distributing union literature"in violation of Sec. 8(a)(1). Weldon's uncontradicted testimony above isat variance with the complaint allegation and the General Counsel appar-ently believes that what Weldon described at hearing does not violateSec. 8(aKI) since the issue is not discussed in the General Counsel's post-trial brief. Lester testified without contradiction that affixing any materi-als to plant walls was against company rules. In the light of this and theGeneral Counsel's seeming abandonment of complaint par. VII(i). I rec-ommend dismissal of that allegation.126 The condition was diagnosed after Weldon experienced a "black-out" at home.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtuated and was not in any way geared to Weldon'sclaimed medical needs. Were a credibility resolution im-portant here, I would credit Weldon. Simonson was lessthan emphatic in claiming that he never learned of Wel-don's diet needs until after he dismissed Weldon on April6. In addition, Weldon's break schedule, prepared by Si-monson, was received into evidencet2 and shows thatWeldon was under the identical break schedule whichDowdell had given him. Moreover, the break schedulesof other employees working under Simonson containgreater time between breaks than does Weldon's sched-ule. Accordingly, the break schedule on Simonson'screw appears to reflect some special solicitude forWeldon and is consistent with Weldon's claim of specialneed to eat at regular intervals spaced as briefly as possi-ble from one another.On April 6, one of the two Minster presses had beenmalfunctioning, creating the need for it to be shut downperiodically while mechanics attempted to make effectiverepairs. Weldon and another Minster operator, Atkinson,had been required to work in tandem using an impro-vised technique to handle the flow from two linesthrough the single functioning Minster press. Breakschedules for all employees under Simonson's supervisionhad been routinely followed, notwithstanding the ex-traordinary problems with the malfunctioning press, until1:30 p.m. when it came time for Weldon's afternoonbreak. At this point, Weldon climbed down from hisperch where he had been routing materials through theworking press and asked Simonson's permission to takehis scheduled break. Weldon states that he told Simonsonthat he was feeling "dizzy" and "lightheaded." Simonsondenies this, saying that Weldon merely asked to take hisbreak. I credit Weldon, substantially for reasons notedabove. Both parties agree that Simonson told Weldon tostay on the job at least until repairs were completed onthe second Minster. Weldon waited a few more minutesand then asked mechanic Gene Russell how long he ex-pected the repairs to take. Russell estimated that itwould take at least another 10 minutes and Weldon thenwalked away from the area to the lunchroom.Seeing this, Simonson followed Weldon into the lunch-room and, admittedly angry and impatient, told Weldonto clock out and go home, making it clear that Weldonshould not work on his next scheduled day, Saturday.Weldon mentioned his need to eat at regular intervalsdue to his medical condition and Simonson stated that hedid not want to hear about it.On Monday, April 9, Weldon appeared at work andpunched in, seeking to test whether he had been dis-charged. He was promptly called to Lester's office and,in the presence of Taylor and Kiker, Lester told Weldonthat he had been fired. Lester states that Weldon men-tioned his medical problem as an excuse for having toleave the work area to take a break, but that he reviewedWeldon's file in Weldon's presence and found no recordof a need for a special break schedule other than thephysician's request that Weldon be given a first- orsecond-shift assignment. Lester further states that he hadspoken with Simonson and obtained the latter's version127 G.C. Exh. 22.of the April 6 incident before deciding to fireWeldon. 128ConclusionsSimonson admits that he has experienced cases ofother employees learing their work stations without per-mission and without having been disciplined therefor. Inaddition, personnel records received into evidence clear-ly show examples of conduct similar to Weldon's whichwas not attended by a disciplinary discharge.'29Consid-ering the seemingly disparate treatment of Weldon, thefact that Weldon had a compelling medical reason fortaking a lunchbreak when it was scheduled, the back-ground showing Respondent's hostility to the union ac-tivities of its employees, and Weldon's known role as aunion activist, I conlude that Lester chose to dischargeWeldon, rather than issue some lesser form of disciplineto him, because of his union activities, thereby violatingSection 8(a)(3) and (1) of the Act.5. The Roger Geer dischargeGeer was discharged on August 30, 1979-ostensiblyfor stealing property and equipment from the Worlandplant. The background is as follows: Geer was hired inlate November 1978, after the certification election hadalready taken place. He worked as a forklift driver untilFebruary 1979 when he was transferred to the shippingand receiving department under the supervision of BruceEdwards.Geer became candidate for vice president of theUnion's local (opposing Kasselder) in the elections heldApril 27, 1979. Plant Manager Lester, who fired Geer,denies knowing of any of Geer's union activities. I dis-credit Lester on this point. His professed lack of knowl-edge as to the union activities of other employees inthese cases has been unconvincing and inconsistent withthe balance of credible testimony. It is also improbable,considering his own testimony to the effect that he madefrequent daily tours of the plant and otherwise wasclosely involved in day-to-day operations, including per-sonnel matters.128 Simonson testified that he recommended that Weldon be dis-charged for insubordination. He explained that "we have had problems inthe past with disciplinary problems. Supervisors would say, 'Okay. Youpunch the clock and go home for three days. You're being disciplined.'But the person would complain to the plant manager or something andthe very next day he would be back."129 G.C. Exhs. 29(a)-(i), reflecting warnings and criticisms and memo-randa about several employees who were repeatedly away from workstations without permission or in direct defiance of supervisory orders.For example, employee Williams is recorded by Personnel ManagerTaylor as having been warned about leaving the plant early because hesimply walked away from work and went home during a shift when theywere short of people." (G.C. Exh. 29(1).) Another employee, Sanchez, re-portedly punched out and went home during a shift after he had alreadysought permission from his supervisor and the same had been denied.Sanchez was fired months later, but only after having been absent forabout a week without notice (G.C. Exhs. 29(a) and (b)). EmployeeZuniga was the subject of three separate writeups between April and No-vember 1979 for having been absent from his assigned area without per-mission (G.C. Exhs. 29(c)-(e)). Each writeup refers to Zuniga's havingbeen warned "repeatedly" about such problems and warns of further dis-ciplinary action for failure to improve. but reflects no current disciplineother than the warnings themselves.46 CROWN CORK & SEAL COMPANY, INC.Geer credibly testified and I find that he approachedLester about a week or two before the April 27 electionand specifically asked Lester's permission to hang cam-paign signs in the cafeteria, specifically informing Lesterof his candidacy for vice president. Lester promised to"go check," but did not get back to Geer directly. Later,however, Shipping and Receiving Supervisor Edwardstold Geer that Lester had denied permission to hangsigns in the cafeteria.There is substantial evidence, however, that Geer'scandidacy was neither threatening to Respondent's inter-ests nor was it visited by the same hostility which Re-spondent showed towards the candidacies of DeJong andKasselder. Thus, it has been found previously that, abouta month before the April 27 election, Taylor took Geeraside and asked him who he thought would win the elec-tion, adding: "For everybody's sake, you'd better hopeit's not Marion." In addition, Geer testified that his ownsupervisor, Edwards, offered to make his own officeavailable to Geer for any private campaign talks hemight wish to have with employees. 30Geer also had a conversation with Edwards in July orAugust 1979 during the Union's "boycott" of Respond-ent's products (see fn. 53, supra). Edwards questionedGeer as to how many employees were attending theUnion's meetings and supporting the boycott. Geer re-plied, ". ..the majority ...80, 90 percent." Edwardspressed as to Geer's own position on the boycott andGeer stated he was part of the group of supporters. Ed-wards asked Geer for names of other supporters andGeer did not disclose any.Again suggestive that Respondent did not regardGeer's union activities as particularly threatening is thefact that Taylor called Geer into his office on August 16,1979, to seek Geer's aid in quelling "union talk" duringthe visit of Respondent's newly installed corporate presi-dent to the Worland plant. According to Geer, Tayloropened the conversation by saying that he thought Geerwas a "fair man" and that Taylor could "talk to" Geer.Taylor then asked Geer how many people were attend-ing union meetings. Geer admitted that he "told him"(Taylor), without specifying what he had said. Taylorthen urged Geer to get the message to other employeesnot to bring up the subject of the Union during the visitof the new corporate president, stressing that "if they domention union while he is here, he'll walk over and pullthe switch on this place and everybody will be findinganother job."The circumstances immediately preceding Geer's dis-charge are as follows: Respondent had been concernedfor some time about the apparent theft of supplies, equip-ment, and tools from the plant. On August 29, Lester re-ceived a report from David Murdock of Peddal, Inc.,that Geer had driven employee Gene Laird's pickuptruck to the plant loading dock area and had been seenloading material'3in the truck before driving it to a dif-ferent area of the plant and then returning to the build-ing. At Lester's instruction, Murdock telephoned Wor-land City Police Detective Joseph Kraft. Kraft and Mur-130 Credited and undenied testimony of Geer. Edwards did not testify.i' Sheets of plywood, a portable "swing-arm" for a piece of produc-tion machinery, and a box.dook then surveilled the area. Shortly afterwards, Geerleft the plant in his own pickup. Kraft and Murdock thenobserved employee Laird leave the plant with his loadedpickup and they followed Laird into downtown Wor-land. Kraft arrested Laird and took him to police head-quarters. Lester was notified and arrived shortly after-ward and participated in the interrogation of Laird.Under questioning, Laird told Lester and Kraft that hehad asked Geer to load some plywood into his (Laird's)pickup, but did not know how the other material hadgotten into the truck. Laird also reported that he hadfound other material in his pickup from time to time inthe past and had shared it with Geer. Lester advisedLaird that he was discharged.The next morning, Geer was arrested by Kraft at theplant and was taken to police headquarters. Lester ar-rived at the headquarters shortly afterwards. In Lester'spresence, Kraft asked Geer if he had other material be-longing to Respondent. Geer admitted that he had anelectric motor with a fan on it and a nearly full spool ofelectrical wiring containing about 500 feet of wire. Kraftthen confronted Geer with a statement which had beentaken from employee Dan Thornton in which Thorntonhad implicated Geer in removal of additional propertyfrom the plant.'32Geer then admitted that he andThornton had also divided among themselves items re-moved from the plant including two electric motors andtwo spools of wire. Geer also mentioned that he hadsome "pipes" which later turned out to be severallengths of conduit still wrapped in the manufacturer'spackaging material and containing a shipping label indi-cating that it was Respondent's property.After acknowledging that he was in possession of thisadditional material, Geer stated to the effect that he was"wrong" for not reporting that he had removed materialfrom the plant. He also commented, "I suppose I amgoing to lose my job." Lester replied: "You are going tolose your job."'33Kraft then obtained Geer's consent tosearch Geer's residential premises. When a search ofGeer's premises was subsequently conducted, additionalitems belonging to Respondent were discovered there.These included, in addition to the unused and stillwrapped lengths of conduit and the electric motor andspool of electrical wire which Geer admitted having, astainless steel sink, a solvent pump, an electric bug killerappliance and its package carton bearing a shipping labelfor Crown Cork & Seal, a large horseshoe magnet usedfor industrial purposes, sheets of plywood, and variouscontainers of paint, tar, and solvents, all but one ofwhich were new and unopened.Geer testified at length regarding how he came intopossession of these various items. His testimony was nev-la2 Although no firsthand testimony was heard on the subject, Lesterreported that Thornton had come forward about a week earlier whileLester was on vacation and had confessed to acting Plant Manager FrankFranklin that he and Geer had been involved in removal of several itemsfrom the plant.'33 The foregoing is from the mutually corroborative testimony ofLester and Detective Kraft concerning the postarrest interrogation ofGeer at the police station. Geer did not specifically deny this admissionwhen testified. Geer %vas an evasive and contradictory witness regardingthis and other findings made hereafter47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDertheless vague and/or contradictory in many particu-lars. He testified generally that he had received "permis-sion" to remove such items, but admitted later that hewas referring only to certain items not included in theabove list and which he had removed with then PlantManager Cordova's specific permission before February1979. As to the wrapped conduit and some other newitems, Geer stated that he did not personally removethem, but acquired them from employee Gary Lee in atransaction which strongly suggests that Geer was awarethat they were Respondent's property. Considerable tes-timony was given regarding whether the items in Geer'spossession which he admittedly removed personally fromthe plant had been "junked" and had been placed in thetrash storage area near the plant loading dock. Respond-ent also used an adjacent area to store some equipmentand materials which were not intended to be dumped.Geer was vague whenever pressed as to precisely wherecertain materials were located when he removed them.In general, I found Geer to be an uncomfortable andevasive witness in these portions of his testimony and Iam unable to credit his various protestations that he onlyremoved items which he believed were destined for thecity dump. Other employees called by the GeneralCounsel to corroborate Geer or to establish that the rearloading platform was a known "junk" area gave testimo-ny tending to support Respondent's position that the gen-eral practice was for employees to obtain specific permis-sion before removing any items of potential value fromthe rear loading area.ConclusionsConsidering all of the evidence, I conclude that unionanimus did not taint Respondent's decision to dischargeGeer. It has been noted that Geer did not appear to rep-resent a threat to Respondent's interests in his union ac-tivities. If anything, the evidence shows that Geer's can-didacy for the vice presidential position (as Kasselder'sopponent) was viewed by Respondent as desirable andworthy of encouragement. There is no question that Re-spondent was concerned about loss of property andequipment due to apparent theft. The evidence is alsoclear that Respondent had strong cause to believe thatGeer was more than casually involved in the removal ofitems of value. In this regard, the General Counsel pointsto the fact that Dan Thornton, the employee who hadearlier admitted to being involved with Geer in removalof company property, was never disciplined nor dis-charged-thereby suggesting disparate treatment of Geerand that there was some ulterior purpose for firing him.Likewise, the General Counsel argues that another em-ployee, Vigil, had admitted removing some partially usedcans of paint from the rear loading area, and had re-ceived only a warning after returning the same. Neitherof those situations is persuasive in my opinion. Thorntoncould have received more favorable treatment becausehe volunteered his culpability to Respondent beforebeing detected independently in unauthorized removal ofproperty. He also implicated Geer as being involved andthereby furnished evidence which would help Respond-ent get to the bottom of a matter of longstanding con-cern to it. Vigil's removal of some partially used paintcans was learned of by Respondent after Geer's dis-charge as part of a campaign to put a stop to such prac-tices in which employees were asked to volunteer any in-stances in which they had ever removed property with-out permission. Vigil voluntarily responded to this in-quiry and the petty value of the materials which he re-moved, coupled with his admission, seems to explain theimposition of a lesser penalty than the one which Geerreceived.Also tending to negate the inference that Geer wastreated differently from other employees is the fact thatLaird, Geer's partner in the removal of materials whichprecipitated Geer's discharge, was also fired.'34Accordingly, I conclude that the evidence as a wholeis insufficient to show that Geer was discriminatorily dis-charged because he engaged in union or other protectedconcerted activities, and I therefore recommend that thecomplaint be dismissed in that regard.The complaint further alleges, however, that Respond-ent violated Section 8(a)(1) in Taylor's statement to Geerthat Respondent's president would "pull the switch" andshut down the plant if any employees mentioned theUnion during the president's visit to Worland. This is un-questionably a threat that employees would suffer seriousadverse consequences if they engaged in the protectedactivity of talking about the Union. I agree that Re-spondent thereby violated Section 8(a)(1). I likewise sofind with respect to the undenied actions of Shipping andReceiving Supervisor Edwards in interrogating Geerabout the nature and extent of employee support for theUnion, including Edwards' questioning of Geer aboutGeer's own position vis-a-vis the Union's boycott.D. Alleged Denial of Weingarten RightsThe complaint specifically alleges that Respondentviolated Section 8(a)(1) of the Act each time that it ad-mittedly refused to permit Marion DeJong to have an of-ficer or representative of the Union present as a "wit-ness" during various disciplinary interviews withDeJong.The law pertaining to an employee's right to represen-tation during a disciplinary interview is now rather welldefined in the light of the Supreme Court's decision inWeingarten,'35and subsequent Board decisions. It is nowclear, per Weingarten, Inc., supra, that employees havethe right under Section 7 of the Act to union representa-tion at an employer's investigatory interview where theemployee has reason to believe that the investigation willresult in disciplinary action. But the Board has also heldthat an employee has no Section 7 right to such repre-sentation at a meeting with his or her employer con-vened solely for the purpose of informing the employeeof, and acting upon, a previously made disciplinary deci-sion. Baton Rouge Water Works Company, 246 NLRB 995(1979); Texaco, Inc., 246 NLRB 1021 (1979). It is like-wise clear that the Board would treat an employee's re-quest for a witness, as here, to be sufficient to trigger thea4 Significantly, the General Counsel does not allege that Laird's dis-charge represented some unlawful effort to mask the assertedly discrimi-natory nature of Geer's discharge.'as N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).48 CROWN CORK & SEAL COMPANY, INC.application of the Weingarten right to "representation"-even where, as here, Respondent is refusing to recognizethe Union as the employees' exclusive collective-bargain-ing representative and the Union's status as such is stillthe subject of litigation at the appellate court level.Glomac Plastics, Inc., 234 NLRB 1309, 1311 (1978).From the findings in the section detailing Respondent'streatment of DeJong, it appears that in only one in-stance-that of Lester's questioning of DeJong on May2, 1979, regarding his circulation of the campaign leaf-let-did such a meeting go beyond the limited purposeof informing DeJong about disciplinary action alreadydecided upon. In that meeting, Lester admittedly soughtto learn details of DeJong's activities as the author anddistributor of campaign materials left in the plant on thenight of April 26.Accordingly, applying the tests outlined above, I con-clude that Respondent violated Section 8(a)(1) whenDeJong was denied the right to have a "witness" present(in the form of Brazelton, then the Local Union's vicepresident), during his May 2 disciplinary interview withLester; but that Respondent did not violate Section8(a)(1) in any of the other disciplinary meetings, all ofwhich were confined merely to the announcement andissuance of previously decided upon disciplinary action.E. The Effect of the May 18, 1979, SettlementAgreementRespondent argues that the 8(a)(1) and (2) settlementagreement approved by the Regional Director on May18, 1979, precludes the finding herein that the matterscovered by the settlement agreement amounted to viola-tions of the Act. Respondent's position is erroneous intwo respects: First, the settlement agreement neverbecame effective because the remedial action called fortherein (the posting of a remedial notice) was never ac-complished.'36Even if Respondent had posted the reme-dial notice, however, it was still within the discretion ofthe Regional Director to set the settlement agreementaside and issue a new complaint relating to the ostensiblysettled matters upon determination that Respondent hadpersisted in the types of conduct which, by the terms ofthe settlement, Respondent had promised to cease anddesist from engaging in. Since I have specifically foundthat Respondent engaged in additional unlawful behaviorafter the Director approved the settlement which waslike or related to the unlawful conduct covered by thesettlement agreement, the agreement does not bar revivalof the complaint as to matters covered by the agreement,nor does it bar a determination on the merits of suchcomplaint and the entry of an order for appropriate re-medial relief for any violations of the Act found to havebeen committed. See, e.g., El Rancho Market, 235 NLRB468 (1978), enfd. 603 F.2d 223 (9th Cir. 1979).'36 It appears that the Regional Director, being aware that there wereadditional charges pending at the time of his approval of the agreement.withheld submitting the remedial notice to Respondent for posting in theWorland plant and, upon subsequently finding merit to those additionalcharges, refused to permit a limited settlement.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC,and International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 307, are each labor organizations within the meaningof Section 2(5) of the Act.3. By the following acts and conduct, and by each ofsaid acts, and considering the context in which such actsand conduct occurred, Respondent interfered with, re-strained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act and thereby hasengaged in, and is engaging in, unfair labor practices af-fecting commerce within the meaning of Section 8(aX1)of the Act:(a) Promulgating, maintaining, and enforcing theoverly broad "no-solicitation" rule first introduced intothe Worland plant in or about August 21, 1978.(b) During the period preceding the certification elec-tion held on November 17, 1978, through Roger Dow-dell, interrogating Alfred McLelland and Yvonne Hart-ley about their union activities and sympathies and abouthow they intended to vote in the certification election.(c) On or about May 2, 1978, through Donald Lester,denying Marion DeJong the right to have a representa-tive of the said Steelworkers present during an interviewin which there were attempts to investigate alleged mis-conduct by DeJong leading to disciplinary action againsthim.(d) On or about May 2, 1979, through Donald Lester,threatening Marion DeJong with discharge should heagain introduce union-related material into the plantwhich caused disruptions.(e) On or about March 21, 1979, through Donald Pe-terson, telling Marion DeJong that he would not receivea reassignment to his former day shift because he wasanticompany and the company was not going to do himany favors.(f) On or about May 15, 1979, through Robert Taylor,threatening Marion DeJong that, if he remained in Re-spondent's employ and failed to change his attitude,Taylor would make life hell for DeJong.(g) On or about July 5, 1979, through Frank Franklin,threatening to fire Marion DeJong if it was the last thingFranklin ever did.(h) In or about July or August 1979, through BruceEdwards, interrogating Roger Geer about his own andother employees' attendance at union meetings and sym-pathies respecting the said Steelworkers efforts at achiev-ing a boycott of Respondent's product.(i) On or about August 16, 1979, through RobertTaylor, interrogating Roger Geer about the extent ofemployee attendance at union meetings, soliciting Geerto urge fellow employees not to mention the existence ofthe said Steelworkers during the visit of Respondent'scorporate president to Worland, and threatening Geerthat, if employees mentioned the said Steelworkersduring that visit, Respondent's president would pull theswitch on the Worland plant and put its employees outof a job.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By the following acts and conduct, and by each ofsaid acts, Respondent contributed financial or other sup-port to the said Teamsters at a time when a questionconcerning the representation of employees at its Wor-land plant had been raised by the filing of a representa-tion petition by the said Steelworkers and thereby wasengaged in, and is engaging in, unfair labor practices af-fecting commerce within the meaning of Section 8(a)(2)of the Act:(a) In or about mid-August 1978, by reassigningGerald Kasselder to a new position on a different shift inorder to permit him to meet new employees during planttours and solicit their membership in the said Teamsters,instructing Kasselder to engage in such activities, and in-structing him to cover up the fact that he was engagingin such activities with Respondent's knowledge and co-operation.(b) Thereafter, through the end of August 1978, per-mitting Kasselder to engage in such Teamsters solicita-tion activities on plant premises during worktime and inwork areas.(c) Permitting Kasselder to use company time to leavehis normal work during the period mid-August to earlySeptember 1978 to meet secretly with Francis Ledererfor the purpose of receiving suggestions and assistance asto how to enhance the Teamsters organizing efforts.(d) Furnishing Kasselder in late August or early Sep-tember 1979 a list of the names and telephone numbers ofemployees at the Worland plant in order to facilitate theTeamsters organizing campaign.(e) Responding favorably in late September 1979 toKasselder's overtime pay grievance channeled throughTeamsters Agent Frank Frauenfeld to Respondent'sPhiladelphia corporate headquarters in order to preventKasselder from quitting his job and thereby losing theTeamsters key in-plant organizer and risking exposure ofRespondent's unlawful conspiracy with the Teamsters.5. By the following acts and conduct, and by each ofsaid acts, Respondent has discriminated against employ-ees in regard to hire or tenure of employment or a termor condition of employment in order to discourage mem-bership in the said Steelworkers and thereby has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) of the Act:(a) Commencing on or about August 21, 1978, promul-gating, maintaining, and enforcing a no-solicitation rule(and without regard to its facial legality or illegality) todiscourage and frustrate the organizing efforts and peti-tion for certification of the said Steelworkers, while si-multaneously authorizing, subsidizing, and otherwise sup-porting solicitation activity in working areas and onworking time for the said Teamsters.(b) Commencing on or about January 5, 1979, andcontinuing through his discharge on August 23, 1979, en-gaging in discriminatory pattern of harassment, dispar-agement, and adverse treatment of Marion DeJong be-cause of his union and related protected concerted activi-ties-all affecting his wages, hours of work, and peace-able enjoyment of, and tenure in, employment; said dis-criminatory pattern consisting of: Assignment to re-plumbing of executive washrooms on or about January 5;commencement shortly thereafter and continuancethrough his discharge of an intensive program of super-visory surveillance of his work and the recording of falseor exaggerated critiques regarding his performance andattitude; condoning threats and acts of violence madeagainst DeJong by employees known to be politicallyopposed to DeJong's leadership of the Steelworkers in-plant forces; reassignment in or about mid-January 1979to a less desirable night shift and refusing thereafter toreinstate him to his former day shift; issuance of a 3-daydisciplinary suspension on or about April 28, 1979, and,on May 2, 1979, issuing written and oral disciplinarywarnings and threats of discharge for having engaged inunion and related protected concerted activities; demot-ing DeJong to the position of mechanic-trainee and re-ducing his hourly pay rate on or about May 15, 1979,and thereafter refusing to act on favorable supervisoryrecommendations to increase his pay rate, and, finally,discharging him on August 24, 1979.(c) Discharging James Weldon on April 9, 1979.(d) Suspending Gerald Kasselder without further payon April 27, 1979, and discharging him on April 30,1979.(e) On and after February 17, 1979, failing and refus-ing to hire Sharon DeJong to a position for which shewas qualified.6. By discharging Gerald Kasselder in part because hewas instrumental in furnishing information which led tothe filing on March 7, 1979, of unfair labor practicecharges over Respondent's unlawful assistance to theTeamsters, Respondent discriminated against an employ-ee because he filed charges or gave testimony under theAct and thereby has engaged in, and is engaging in,unfair labor practices affecting commerce within themeaning of Section 8(a)(4) of the Act.7. The acts and conduct of Respondent found above toinvolve unfair labor practices are of such a character asto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce between andamong the several States and therefore warrant the asser-tion of jurisdiction by the Board and the entry of appro-priate remedial orders.THE REMEDYA. GenerallyRespondent's violations of the Act as found abovewere widespread, persistent, blatant, and struck directlyat the heart of the rights of employees. They were also,in large part, inspired or orchestrated, or participated inby Respondent's corporate level agents. For these rea-sons, applying the standards of Hickmott Foods, Inc., 242NLRB 1357 (1979), 1 have provided in my recommendedorder for a broad cease-and-desist provision covering Re-spondent's operations generally, and not simply at theWorland plant. '3 7"7 In addition, although not decisive in my recommendation for abroad order, I note that Respondent has been found by the Board to havecommitted similar 8(a)(1), (2). and (3) violations in another case involvingthe Steelworkers as charging party growing out of organizing at Re-spondent's Kankakee, Illinois, plant. Crown Cork & Seal. supra, 182NLRB at 662-665. As of this writing, the Board has not issued a finalContinued50 CROWN CORK & SEAL COMPANY, INC.B. Special ConsiderationsHaving found that Respondent unlawfully dischargedMarion DeJong, Gerald Kasselder, and James Weldon,and unlawfully refused to hire Sharon DeJong, I shallrecommend that the first three above-named employeesbe offered immediate, full, and unconditional reinstate-ment to their former jobs and, in the case of SharonDeJong, that she be offered immediate employment in aproduction and maintenance position within the unit inwhich the Board has certified the Union, and that eachabove-named employee be made whole for losses ofearnings and other benefits which they may have suf-fered as a result of Respondent's unlawful conduct foundherein, together with appropriate interest on backpay.Reinstatement and backpay questions in each case are tobe handled generally in accordance with the policies andformulas established by the Board in F. W WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962); and Florida Steel Corporation,231 NLRB 651 (1977), subject to the following specialconsiderations tailored to the individual circumstances ofeach employee who was discriminated against:Marion DeJong: Having found, inter alia, that DeJongwas discriminatorily transferred from the day shift to theevening shift in mid-January 1979, and that he was dis-criminatorily demoted from his former position of main-tenance machinist in mid-May 1979 and had his hourlywage rate discriminatorily reduced, Respondent's duty toreinstate and make him whole includes the duty to offerhim reinstatement to his original day-shift position asmaintenance machinist and to pay him backpay based onthe pay rate established for that position, including as itmay have been adjusted upwards during the period afterhe was demoted. Walker Electric Co., Inc., 219 NLRB481, 486 (1975).Since I have specifically found that Marion DeJongwas discriminatorily issued a 3-day suspension in lateApril 1979, he shall be entitled to full backpay for that 3-day period.Since I have found specifically that he received unlaw-ful written discipline and warnings on or about May 2,1979, and, generally, that Respondent, in support of ageneral plan to frustrate the Union's effectiveness, en-gaged in a pattern and practice of issuing or preparingfalse, exaggerated, or otherwise discriminatorily prompt-ed memos, warnings, incident reports, and other writingsfor inclusion in Marion DeJong's personnel file, I haveorder in Crown Cork de Puerto Rico, supra, in which Administrative LawJudge Socoloff found that Respondent, inter a/la, violated Sec. 8(a)(2) bygranting unlawful assistance to an in-house union while there existed areal question concerning representation due to a rival union's organizingdrive, and also violated Sec. 8(aXl) and (3) by widespread threats andacts of discrimination against supporters of the union disfavored by Re-spondent. Neither has the Board issued a final order in Crown Cork &Seal Company, Inc., Cases I -CA-6643 and I -CA-7978, in which Ad-ministrative Law Alvin Lieberman determined (JD-181-80) that Re-spondent engaged in violations of Section 8(a)(l) and (3), including byspying on its employees' union activities at its Cheraw, South Carolina,plant, and by discharging an employee because of his support for thecharging party union in that case (also the Steelworkers). Accordingly,those latter cases have not influenced my recommendations respectingthe scope of remedial order herein.provided that Respondent shall expunge such adversematerials from DeJong's files.138 Gerald Kasselder and James Weldon: The record re-flects that Kasselder and Weldon were rehired after theiroriginal unlawful discharges and after unfair labor prac-tice charges had been filed over said discharges, in orderto minimize Respondent's potential backpay liability as tothem. Whether or not those rehirings satisfied Respond-ent's obligation under the recommended Order to grantimmediate, full, and unconditional reinstatement was notlitigated in these proceedings and, accordingly, I makeno findings thereon, this being an appropriate questionfor resolution at the compliance stage of these proceed-ings. Pyro Mining Company, Inc., 233 NLRB 233, fn. 2(1977).Sharon DeJong: Since I have found that Respondenthad regular and frequent job openings for productionand maintenance positions for which Sharon DeJong wasqualified, including during the pre-10(b) period after shefiled her original application in October 1978, 1 haveprovided that Respondent's backpay obligation as to hershall commence as of the first day within the 10(b)period; i.e., February 17, 1979.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERt39The Respondent, Crown Cork & Seal Company, Inc.,Worland, Wyoming, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Maintaining or giving further force or effect to the"no-solicitation" rule which was introduced into theWorland plant on or about August 21, 1978.(b) Promulgating, maintaining, or enforcing any rulelimiting or restricting employees in the exercise of therights guaranteed in Section 7 of the Act for the purposeof discouraging membership in, or activities on behalf of,United Steelworkers of America, AFL-CIO-CLC, orany other labor organization.(c) Interrogating employees concerning their member-ship in, sympathies concerning, or activities on behalf ofthe said Steelworkers, or any other labor organization.(d) Threatening employees that they will be disci-plined, demoted, discharged, or otherwise discriminatedagainst, because they engage in union or other concertedactivities protected by Section 7 of the Act.i38 Inasmuch as I have found that DeJong admittedly overstayed hisbreak on the evening of April 26, 1979, after receiving a warning fromhis supervisor that he would receive a "write-up" if he returned late fromthe break, my recommended Order excludes the two memoranda relatingto that incident (i.e., Resp. Exhs. 2(h) and (j)) from the general expunge-ment requirement.139 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Threatening to discipline employees because theirunion or other protected concerted activities violate the"no-solicitation" rule introduced into the Worland planton or about August 21, 1978, or violate any other rule,no matter how facially valid, which is discriminatorilyintroduced in order to discourage membership in, or ac-tivities on behalf of, the said Steelworkers, or any otherlabor organization.(f) Refusing to permit employees to have a union rep-resentative present during investigatory interviews lead-ing to potential discipline of employees.(g) Granting financial or other support or assistance toInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local Union No.307, or to any other labor organization.(h) Discriminating against employees by disciplining,demoting, discharging, reassigning to less desirable ormore onerous shifts or job tasks, fabricating or exagger-ating reports or other writings for inclusion in personnelfiles, or by extraordinary surveillance or study of em-ployees' working performance because they engage inunion or other protected concerted activities.(i) Failing or refusing to hire employees because theyare, or are believed to be, members of, or engaged in ac-tivities on behalf of a labor organization, or because theyare relatives of persons engaged in such activities.(j) Discharging or otherwise discriminating against em-ployees because they have filed charges or given testimo-ny under the Act, or are believed to have engaged insuch conduct.(k) In any other manner or by any other means at anyof its operations subject to the Board's jurisdiction inter-fering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.2. Take the following afirmative action deemed neces-sary to effectuate the purposes and policies of the Act:(a) Rescind and give no further force or effect to the"no-solicitation" rule introduced into the Worland planton or about August 21, 1978.(b) Offer immediate, full, and unconditional reinstate-ment to Marion DeJong to the maintenance machinistposition on the day shift which he occupied prior to hismid-January 1970 reassignment to the evening shift,without prejudice to his seniority and other rights, andmake him whole, with appropriate interest, for all wagesand benefits he lost as a result of: his unlawful 3-day sus-pension between approximately April 27 and May 2,1979; his unlawful demotion in job classification andhourly pay rate on and after May 14, 1979; and his un-lawful discharge on August 24, 1979-all in the mannerprescribed in the section entitled "The Remedy," supra.(c) Expunge from his personnel file and any other re-cords maintained by Respondent all adverse reports,memoranda, and other writings pertaining to MarionDeJong, with the exception of the two memoranda pre-pared by Supervisor Christensen reflecting the circum-stances of DeJong's late return from a break on April 26,1979, and give no further adverse weight or significanceto such expunged writings or to the incidents underlyingthem in any future personnel actions or appraisals affect-ing DeJong.(d) To the extent it has not already done so, offer im-mediate, full, and unconditional reinstatement to employ-ees James Weldon and Gerald Kasselder to the positionswhich they occupied prior to their discharges on, respec-tively, April 9 and 27, 1979, without prejudice to theirseniority or other rights and privileges, and make thoseemployees whole, with appropriate interest, for anylosses of wages or benefits which they may have sufferedas a result of their unlawful discharges on those respec-tive dates-all in the manner prescribed in the sectionentitled "The Remedy," supra.(e) Offer immediate and unconditional employment toSharon DeJong in a position it would have offered herbut for its unlawful refusal to hire her on and after Feb-ruary 17, 1979, with full credit from that date for pur-poses of seniority and other tenure-related benefits andpolicies, and make her whole, with appropriate interest,for any wages and benefits which she may have lost as aresult of Respondent's unlawful failure and refusal to hireher on or after February 17, 1979-all in the manner pre-scribed in the section entitled "The Remedy," supra.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Post at its Worland, Wyoming, plant copies of theattached notice marked "Appendix."'40 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.140 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."52